Exhibit 10.1

 

Portions of this Exhibit have been omitted and separately filed with the
Securities and Exchange Commission with a request for confidential treatment.
Such portions have been marked as follows: (Redacted).

 

 

 

 

 

 

 

 

 

 

 

NET LEASE

 

45 GLOVER PARTNERS, LLC,

 

Landlord

 

and

 

FACTSET RESEARCH SYSTEMS INC.,

 

Tenant

 

 

 

 

 

Building:

 

45 Glover Avenue

Norwalk, CT

 

 

Dated: February 14, 2018

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE 1     Definitions; Consents 1         Section 1.1     Definitions  1    
    Section 1.2     Consents 8       ARTICLE 2     Demise; Premises 8        
Section 2.1     Demise; Premises 8         Section 2.2     Modification of
Property 9       ARTICLE 3     Term 10         Section 3.1     Primary Term 10  
      Section 3.2     Renewal Terms 11       ARTICLE 4     Rent 12        
Section 4.1     Fixed and Additional Rent 12         Section 4.2     Late Charge
14       ARTICLE 5     Use 14         Section 5.1     Use 14         Section
5.2     Restrictions On Use 14         Section 5.3     Certificate of Occupancy
15         Section 5.4     Floor Load 15         Section 5.5     Use of
Hazardous Materials 15         Section 5.6     Signage 16       ARTICLE
6     Operating Expenses 17         Section 6.1     Payments 17         Section
6.2     Landlord’s Statement 18         Section 6.3     Operating Expenses 20  
      Section 6.4     Apportionment 24         Section 6.5     Property Tax
Contests 24       ARTICLE 7     Insurance 24         Section 7.1     Prohibited
Acts; Compliance 24         Section 7.2     Rate Increases 25         Section
7.3     Tenant’s Insurance Requirements 25         Section 7.4     Waiver of
Subrogation 27         Section 7.5     Landlord's Insurance Obligations 28      
ARTICLE 8     Compliance with Laws 28         Section 8.1     Tenant’s
Compliance Obligations 28

 

-i-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

  Section 8.2     Permitted Contests 29         Section 8.3     Landlord’s
Compliance Obligations 29       ARTICLE 9     Alterations and Improvements 30  
      Section 9.1     Restrictions 30         Section 9.2     Permits;
Mechanic’s Liens 31         Section 9.3     Review of Tenant’s Plans 31        
Section 9.4     Expenses 33       ARTICLE 10     Repairs 33         Section
10.1     Tenant’s Obligations 33         Section 10.2     Landlord’s Obligations
34       ARTICLE 11     Utilities and Services 34         Section 11.1     HVAC;
Elevators 34         Section 11.2     Cleaning 35         Section
11.3     Electricity 35         Section 11.4     Water 36         Section
11.5     Parking 37         Section 11.6     Building Communications 38        
Section 11.7     Interruption of Services 39         Section 11.8     Access and
Security 39         Section 11.9     Cafeteria, Coffee Bar and Conference Center
40         Section 11.10     LEED 41         Section 11.11     Generator  41    
  ARTICLE 12     Assignment and Subleasing 42         Section 12.1     Rights
and Obligations of Tenant 42         Section 12.2     Recapture; Consent 43    
    Section 12.3     Assignment of Rents 43         Section 12.4     Transfer to
Successor or Affiliate 44       ARTICLE 13     Subordination and Attornment 44  
      Section 13.1     Subordination; Nondisturbance Agreement 44        
Section 13.2     Attornment  45         Section 13.3     Lease Modification 45  
    ARTICLE 14     Landlord’s Right of Entry; Roof Rights; Etc 45        
Section 14.1     Right of Entry 45

 

-ii-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

  Section 14.2     Rooftop Equipment 46         Section 14.3     Supplemental
HVAC 46       ARTICLE 15     Casualty 46         Section 15.1     Restoration;
Abatement 46         Section 15.2     Tenant’s Right of Termination 47        
Section 15.3     Landlord’s Right of Termination 48         Section
15.4     Liability 49         Section 15.5     Cooperation 49         Section
15.6     Willful Misconduct 49         Section 15.7     Express Agreement 49    
  ARTICLE 16     Eminent Domain 49         Section 16.1     Termination Rights
49         Section 16.2     The Award 50         Section 16.3     Temporary
Taking 51       ARTICLE 17     Default 51         Section 17.1     Events of
Default 51         Section 17.2     Use and Occupancy Payments 52       ARTICLE
18     Re-entry by Landlord; Remedies 52         Section 18.1     Re-entry 52  
      Section 18.2     Tenant’s Waivers 53         Section 18.3     Injunction
53         Section 18.4     Remedies 53         Section 18.5     Covenants 54  
      Section 18.6     Cumulative Remedies 55         Section
18.7     Attorneys’ Fees 55         Section 18.8     Landlord Event of Default
55       ARTICLE 19     Curing Tenant’s Defaults 56         Section
19.1     Cure 56       ARTICLE 20     Non-Liability and Indemnification 56      
  Section 20.1     Indemnification By Tenant 56         Section
20.2     Constructive Eviction 57         Section 20.3     Indemnification By
Landlord 57         Section 20.4     Defense of Actions 57

 

-iii-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

  Section 20.5     Payments 57         Section 20.6     Damages 58       ARTICLE
21     Surrender 58         Section 21.1     Condition of Premises 58        
Section 21.2     Waiver 58         Section 21.3     Holdover By Tenant 58      
  Section 21.4     Survival 59       ARTICLE 22     Construction 59        
Section 22.1     Landlord’s Work 59         Section 22.2     Construction of
Tenant Improvements 61         Section 22.3     Site Representatives 64      
ARTICLE 23     Expansion Right 65         Section 23.1     Expansion Right 65  
      Section 23.2     Right of First Offer 66       ARTICLE
24     Environmental Obligations 68         Section 24.1     Environmental
Indemnification 68         Section 24.2     Hazardous Material 69       ARTICLE
25     Security Deposit 71         Intentionally Omitted 71       ARTICLE
26     Access; Change in Facilities; Name of Building 71         Section
26.1     Changes in Facilities 71         Section 26.2     Installation 71      
  Section 26.3     Name; Management 71         Section 26.4     Constructive
Eviction 72       ARTICLE 27     Inability to Perform 72         Section
27.1     Unavoidable Delay 72       ARTICLE 28     Waivers 72         Section
28.1     Counterclaims 72         Section 28.2     Trial by Jury 72        
Section 28.3     No Waiver 72         Section 28.4     Specific Examples 73    
    Section 28.5     Survival 73

 

-iv-

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

(continued)

 

ARTICLE 29     Quiet Enjoyment 73         Section 29.1     Covenant 73      
ARTICLE 30     Rules and Regulations 73         Section 30.1     Compliance 73  
      Section 30.2     Enforcement 73       ARTICLE 31     Shoring; Nature of
Accidents 74         Section 31.1     Access to the Premises 74         Section
31.2     Notice 74         Section 31.3     Window Cleaning 74       ARTICLE
32     Brokerage 74         Section 32.1     Representation 74       ARTICLE
33     Notices 75         Section 33.1     Notices 75       ARTICLE
34     Estoppel Certificate; Financial Data; Notice of Lease 76         Section
34.1     Estoppel 76         Section 34.2     Financial Data 77         Section
34.3     Notice 77       ARTICLE 35     Miscellaneous 78         Section
35.1     Miscellaneous Provisions 78

 

     

Exhibits

 

  A-1 Second Floor Premises   A-2 Fifth Floor Premises   A-3 Sixth Floor
Premises   A-4 Seventh Floor Premises   A-5 Eighth Floor Premises   B
Description of Land   C Permitted Encumbrances   D HVAC Specifications   E
Cleaning Specifications   F Rules and Regulations   G Security Specifications  
H Generator Location   I Landlord’s Work   J Signage Location   K Intentionally
Omitted   L Form of Nondisturbance Agreement   M Estimated Operating Expenses
and Real Estate Taxes   N Change Order Form   O Certificate of Occupancy for
Building   P-1 20 Glover Description   P-2 801 Main Description   P-3 901 Main
Description   P-4 Park Description   Q Rooftop Terrace   R Lobby Signage
Specifications   S Additional Parking Areas   T Shuttle Bus Enclosure   U
Existing Third Party ROFO Rights   V Form of Notice

     

-v-

--------------------------------------------------------------------------------

 

 

LEASE dated the 14th day of February, 2018, by and between 45 GLOVER PARTNERS,
LLC (“Landlord”), a Connecticut limited liability company, with an office at 1
Elmcroft Road, Suite 500, Stamford, Connecticut 06902 and FACTSET RESEARCH
SYSTEMS INC. (“Tenant”), a Delaware corporation, with an office at 601 Merritt
7, Norwalk, Connecticut 06851.

 

W I T N E S S E T H:

 

Landlord and Tenant hereby covenant and agree as follows:

 

ARTICLE 1

Definitions; Consents

 

Section 1.1        Definitions. For the purposes of this Lease, unless the
context otherwise requires:

 

(a)       “20 Glover” shall mean that certain real property more particularly
described on Exhibit P-1 attached hereto and made a part hereof and commonly
known as 20 Glover Avenue in Norwalk, Connecticut.

 

(b)       “20 Glover Building” shall mean the building located at 20 Glover.

 

(c)       “801 Main” shall mean that certain real property more particularly
described on Exhibit P-2 attached hereto and made a part hereof and commonly
known as 801 Main Avenue in Norwalk, Connecticut.

 

(d)       “801 Main Building” shall mean the building located at 801 Main.

 

(e)       “901 Main” shall mean that certain real property more particularly
described on Exhibit P-3 attached hereto and made a part hereof and commonly
known as 901 Main Avenue in Norwalk, Connecticut.

 

(f)       “901 Main Building” shall mean the building located at 901 Main.

 

(g)       “Additional Rent” shall mean all amounts, other than Fixed Rent, which
Tenant assumes or agrees to pay under this Lease to Landlord or to others.

 

(h)       “Affiliate” shall mean a Person controlled by, controlling, or under
common control with, the Person in question.

 

(i)        “Alterations” shall mean alterations, installments, improvements,
additions or other changes made by Tenant (other than decorations) in or about
the Premises. For clarity, Alterations shall not include the Tenant Improvements
or the Planned Amenities or the Tenant Upgraded Amenities.

 

(j)       “Applicable Laws” shall have the meaning given to such term in Section
8.1.

 

1

--------------------------------------------------------------------------------

 

 

(k)       “Appraiser” shall mean an individual having not less than ten (10)
years current experience as a leasing broker specializing in commercial
properties of a nature and type similar to that of the Premises in Fairfield
County, CT.

 

(l)       “Arbitrator” means Landlord’s architect and Tenant’s architect, acting
by mutual agreement, provided that such architects are able to agree as to the
matter in question within three (3) Business Days following written notice from
Landlord or Tenant of its election to submit the matter to resolution by the
Arbitrator, or, if Landlord’s architect and Tenant’s architect are unable to
agree within such time period, “Arbitrator” shall mean the AAA. The fees of
Landlord’s architect shall be paid by Landlord, the fees of Tenant’s architect
shall be paid by Tenant, and if the Arbitrator shall be a third party, then the
fees of the Arbitrator shall be divided evenly between Landlord and Tenant.

 

(m)       “Base Building” shall mean the Building, excluding any Tenant
Improvements and Alterations.

 

(n)       “Base Building Systems” shall mean the roof and balcony drainage and
the mechanical, gas, electrical, sanitary, heating, air-conditioning,
ventilating, elevator, plumbing, security, fire and life-safety (including,
without limitation, sprinkler) systems and other service systems of the
Building.

 

(o)       “Building” shall mean the office building containing approximately
264,531 total rentable square feet, which Landlord represents and warrants to
Tenant was measured in accordance with the REBNY method of building measurement,
all of which is office space, located on the Land at the address commonly known
as 45 Glover Avenue in Norwalk, Connecticut and located in the Park, and all
appurtenances thereto of every kind and description, now located or hereafter
erected, constructed, or placed upon the Land, and alterations and additions
thereto, and substitutions therefor.

 

(p)       “Business Day” shall mean any day except Saturdays, Sundays and the
Building Holidays.

 

(q)       “Building Holidays” shall mean New Year’s Day, President’s Day,
Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day.

 

(r)       “Building Hours” shall mean that period of time on Business Days from
8:00 A.M. to 6:00 P.M. (and on Saturdays, except for the Building Holidays, from
9:00 A.M. to 1:00 P.M.).

 

(s)       “Commencement Date” shall be January 1, 2020.

 

(t)        “Common Areas” shall mean all of the nonrentable areas in the
interior and exterior of the Building and the balance of the Property, including
without limitation restrooms on multitenant floors, fire stairs, the entrance
lobby, landscaping and exterior facilities, the parking areas (including,
without limitation, the Garage), and truck docks. Common Areas shall not include
mechanical rooms and shall also not include restrooms, lobbies, corridors,
plazas, aisles, telephone and electric closets located on floors leased entirely
by a single Building tenant, all of which shall be for the exclusive use of such
single-floor Building tenant and shall not be used in common with Tenant or
other tenants or occupants of the Building.

 

2

--------------------------------------------------------------------------------

 

 

(u)       “Comparable Buildings” shall mean comparable Class A office buildings
in lower Fairfield County, Connecticut.

 

(v)       “Competitors” shall mean Bloomberg L.P., Thompson Reuters Inc.,
Standard & Poor’s Capital IQ, MSCI Inc. and Morningstar Inc.

 

(w)       “Conference Center” shall have the meaning given to such term set
forth on Exhibit I.

 

(x)       “Control” shall mean ownership of more than fifty percent (50%) of the
outstanding voting stock of a corporation or other majority equity and/or
control interest of a different form of business entity and/or the possession of
power to direct or cause the direction of the management and policy of such
corporation or other entity, whether through the ownership of a controlling
interest, by statute or according to the provisions of a contract.

 

(y)       “CPI” shall mean the Consumer Price Index published by the Bureau of
Labor Statistics of the U.S. Department of Labor for “All Urban Consumers” in
the table entitled, “Consumer Price Index: US City Average,” or any successor
thereto, All Items (1982-84 = 100), seasonally adjusted for the month in
question. If the CPI is converted to a different standard reference base or
otherwise revised, then the determination of adjustments provided for herein
shall be made with the use of such conversion factor, formula or table for
converting the CPI as may be published by the Bureau of Labor Statistics or, if
said Bureau does not publish such conversion factor, formula or table, then with
the use of such conversion factor, formula or table as may be published by
Prentice-Hall, Inc. or any other nationally recognized publisher of similar
statistical information. If the Consumer Price Index ceases to be published, and
there is no successor thereto, then Landlord and Tenant shall use diligent
efforts, in good faith, to agree upon a substitute index for the CPI.

 

(z)       “Default Rate” shall mean the prime or base rate published in the Wall
Street Journal (or its successor, and if more than one (1) prime or base rate
shall be published on a day, then the highest such rate) on the applicable
default date, plus four (4%) percent per annum.

 

(aa)      “Environmental Laws” shall mean the Resource Conservation and Recovery
Act of 1976, as amended, 42 U.S.C. §§6901, et seq. (RCRA), as amended, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended by the Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C.
§§9601 et seq. (CERCLA), as amended, the Toxic Substance Control Act, as
amended, 15 U.S.C. §§2601 et seq., the Federal Insecticide, Fungicide and
Rodenticide Act, as amended, 7 U.S.C. §§136 et seq., the Clean Air Act, the
Hazardous Materials Transportation Act, any and all state analogs of the same,
the Connecticut Transfer Act, C.G.S. §22a-134 et seq., and all applicable
federal, state and local environmental laws, ordinances, rules and regulations,
as any of the foregoing may have been or may be from time to time amended,
supplemented or supplanted, and any other federal, state or local laws,
ordinances, rules and regulations, now or hereafter existing relating to
regulations or control of Hazardous Materials or the protection or restoration
of the environment and health and safety.

 

3

--------------------------------------------------------------------------------

 

 

(bb)      “Event of Default” shall mean any of the events set forth in Article
17.

 

(cc)      “Expansion Space A” shall mean 25,000 rentable square feet of
contiguous space in either (i) the Building, (ii) the 801 Main Building, (iii)
the 901 Main Building, or (iv) on the fifth (5th) floor south section of the 20
Glover Building.

 

(dd)      “Expansion Space B” shall mean (i) 40,718 rentable square feet located
on the fourth (4th) of the Building, (ii) 40,795 rentable square feet located on
the third (3rd) floor of the Building or (iii) contiguous square feet comparable
to the amount in (i) or (ii) herein on one (1) floor at either the 801 Main
Building or the 901 Main Building.

 

(ee)      “First Offer Space” shall have the meaning given to such term in
Section 23.2.

 

(ff)      “First Offer Notice” shall have the meaning given to such term in
Article 23.

 

(gg)     “Fixed Rent” shall mean the rental amounts specified in subsection
4.1(a) hereto.

 

(hh)     “Garage” shall mean the parking area located on the Land directly below
the Building.

 

(ii)       “Hazardous Materials” shall mean substances defined as “hazardous
substances”, “hazardous materials”, “hazardous wastes” or “toxic substances” in
any applicable federal, state or local statute, rule, regulation or binding
determination, including but not limited to Environmental Laws; and asbestos,
PCBs, radioactive substances, methane, volatile hydrocarbons, petroleum or
petroleum-derived substances or wastes, radon, industrial solvents or any other
material as may be specified in Applicable Laws.

 

(jj)       “Improvements” shall mean the Building and all of the structures,
improvements, and all building fixtures therein (including, without limitation,
the Garage and driveways) now or hereafter located on the Land.

 

(kk)     “Land” shall mean the land described on Exhibit B hereto.

 

(ll)       “Landlord’s Work” shall mean the construction described on Exhibit I.

 

(mm)   “Landlord’s Representatives” shall mean Landlord’s officers, directors,
shareholders, partners, members, employees, agents, representatives and
contractors and Affiliates of Landlord and their officers, directors,
shareholders, partners, members, employees, agents, representatives and
contractors.

 

(nn)     “Lease Expiration Date” shall mean December 31, 2035.

 

4

--------------------------------------------------------------------------------

 

 

(oo)     “Lease Year” shall mean a 12 month period, except that the first Lease
Year shall commence on the Commencement Date and end on the last day of the 12th
month after the Rent Commencement Date, and subsequent Lease Years shall end on
the annual anniversary thereof.

 

(pp)     “Minimum Occupancy Requirement” shall mean Tenant, and/or an
Affiliate(s) and/or a Person that is a Successor(s) to Tenant being in occupancy
of at least thirty-three percent (33%) of the rentable square feet in the
Premises.

 

(qq)      “Mortgage” shall mean any mortgage on the Premises or any part thereof
given by Landlord to a Mortgagee to secure a loan encumbered by Landlord’s
interest in the Premises or a part thereof.

 

(rr)       “Mortgagee” shall mean any holder of a Mortgage with respect to the
Premises or any part thereof.

 

(ss)       “Nondisturbance Agreement” shall have the meaning given in Section
13.1.

 

(tt)       “Nonstandard Improvements” shall mean internal stairs, improvements
to fire stairs, uninterrupted power supply systems (UPS), any structural changes
and raised flooring.

 

(uu)      “Operating Expenses” is defined in Section 6.3.

 

(vv)      “Other Taxes” shall mean all taxes, assessments, excises, levies, fees
and charges (exclusive of any penalties or interest thereon) other than Property
Taxes, including all payments related to the cost of providing facilities or
services, whether or not now customary or within the contemplation of Landlord
and Tenant, that are levied, assessed, charged, confirmed or imposed by any
public or government authority upon, or measured by, or reasonably attributable
to (i) the Premises; (ii) the cost or value of Tenant’s Property (to the extent
Tenant does not pay taxes, fees and charges thereon directly) or the cost or
value of any leasehold improvements made in or to the Premises by or for Tenant
(to the extent Tenant does not pay taxes, fees and charges thereon directly),
regardless of whether title to such improvements is vested in Tenant or
Landlord; (iii) any Rent payable under this Lease, including any gross income
tax or excise tax levied by any public or government authority with respect to
the receipt of any such Rent; (iv) the possession, leasing, operation,
management, maintenance, alteration, repair, use or occupancy by Tenant of the
Premises; or (v) this transaction or any document to which Tenant is a party
creating or transferring an interest or an estate in the Premises.
Notwithstanding the foregoing and anything to the contrary in this Lease, Other
Taxes shall not include (y) federal, state and local income, documentary,
transfer, estate, death, conveyance and inheritance taxes; and (z) succession,
franchise, partnership, corporate and capital stock taxes (such as doing
business taxes), unless specifically payable by Tenant pursuant to (i) – (v)
above or levied or assessed against Landlord in whole or in part in lieu of or
as a substitute for any Other Taxes.

 

5

--------------------------------------------------------------------------------

 

 

(ww)     “Park” shall mean the office park comprising the buildings currently
known as 45 Glover Avenue, 801 Main Avenue and 901 Main Avenue, Norwalk, CT, the
site plan of which is set forth on Exhibit P-4 attached hereto and made a part
hereof.

 

(xx)       “Permitted Encumbrances” shall mean those items more particularly
described on Exhibit C attached hereto and made a part hereof.

 

(yy)       “Person” shall mean any individual, corporation, partnership, limited
liability company, limited liability partnership, joint venture, association,
joint stock company, trust, trustee(s) of a trust, unincorporated organization,
any other form of business organization, or government or governmental
authority, agency or political subdivision thereof.

 

(zz)       “Possession Date” shall mean January 1, 2019.

 

(aaa)      “Premises” shall mean the space in the Building described in Section
2.1 herein. No easement for light, air or view is included with or appurtenant
to the Premises and the foregoing disclaimer has been negotiated by Landlord and
Tenant, and is intended as a complete negation of any representation or warranty
by Landlord, express or implied; provided, however, notwithstanding the
foregoing, Landlord shall not erect or permit to be erected within the
boundaries of the Land within fifty (50) feet of the Building any structure that
materially blocks, impairs, obscures or otherwise covers the windows of the
Building, specifically excluding flag poles, light poles, trees and landscaping.

 

(bbb)     “Primary Term” shall mean the period beginning on the Commencement
Date and ending on the Lease Expiration Date.

 

(ccc)      “Property” shall mean the Land, Building and the Garage.

 

(ddd)      “Property Taxes” shall mean all real estate taxes, assessments,
excises, levies, fees and charges (and any real estate tax, assessment, excise,
levy, fee or charge levied wholly or partly in lieu thereof or as a substitute
therefor or as an addition thereto) (exclusive of any penalties or interest
thereon) of every kind and description, general or special, ordinary or
extraordinary, foreseen or unforeseen, secured or unsecured, whether or not now
customary or within the contemplation of Landlord and Tenant, that are levied,
assessed, charged, confirmed or imposed by any public or government authority on
or against, or otherwise with respect to, the Property or any part thereof.
Property Taxes shall not include (y) federal, state and local income,
documentary, transfer, estate, death, conveyance and inheritance taxes; and (z)
succession, franchise, partnership, corporate and capital stock taxes (such as
doing business taxes), unless specifically included in the definition of
Property Taxes above or levied or assessed against Landlord in whole or in part
in lieu of or as a substitute for any Property Taxes.

 

(eee)      “REA” shall mean that certain Reciprocal Easements and Restrictive
Covenants Agreement dated February 9, 2001 by and among Hewitt Properties V LLC,
Hewitt Properties VI LLC and Hewitt Properties VII LLC and recorded February 13,
2001 in Volume 4041 at Page 2 of the Norwalk Land Records as amended by that
certain First Amendment to Reciprocal Easements and Restrictive Covenants
Agreement dated as of April 22, 2002 by and among 25 Glover Partners, LLC, 35
Glover Partners, LLC and Hewitt Associates VII LLC and recorded on April 23,
2002 in Volume 4426 at Page 90 and Second Amendment to Reciprocal Easements and
Restrictive Covenants Agreement dated as of December 15, 2003 by and among 25
Glover Partners LLC, 35 Glover Partners LLC, 45 Glover Partners LLC and Hewitt
Associates LLC and recorded January 14, 2004 in Book 5267 at Page 278 of the
Norwalk Land Records, as may be amended.

 

6

--------------------------------------------------------------------------------

 

 

(fff)      “Renewal Notice” shall have the meaning given to such term in
subsection 3.2(a).

 

(ggg)    “Renewal Term” shall have the meaning given to such term in
subsection 3.2(a).

 

(hhh)     “Rent” shall mean Fixed Rent and Additional Rent in the aggregate.

 

(iii)       “Rent Commencement Date” shall be July 1, 2020, subject to extension
pursuant to Section 22.1(d) hereof.

 

(jjj)       “Rooftop Terrace” shall mean that certain area of the rooftop
located on the eight (8th) floor of the Building as depicted as the
cross-hatched area on Exhibit Q attached hereto.

 

(kkk)    “Site Assessment” shall have the meaning given to that term in Section
24.2.

 

(lll)       “Site Reviewers” shall have the meaning given to that term in
Section 24.2.

 

(mmm) “Structural Elements” shall mean the roof, exterior structural walls,
structural columns, structural support beams and the foundation of the Building
and the Garage.

 

(nnn)     “Successor” shall mean an entity succeeding to substantially all of
the business assets of Tenant, whether by merger, consolidation or otherwise,
which intends to carry on the business of Tenant and which has a net worth
(determined in accordance with generally accepted accounting principles
consistently applied) at least equal to $(Redacted); or (ii) an entity that
purchases all or substantially all of Tenant’s assets.

 

(ooo)     “Taxes” shall mean Property Taxes and Other Taxes.

 

(ppp)     “Tenant Improvements” shall mean the initial improvements to be
constructed by Tenant for Tenant’s initial occupancy of the Premises in
accordance with this Lease.

 

(qqq)     “Tenant’s Plans” shall have the meaning given to that term in Section
22.2.

 

(rrr)       “Tenant’s Property” shall mean Tenant’s moveable trade fixtures and
moveable partitions, telephone and other equipment, furniture, furnishings, work
stations, telephone and computer systems, decorations and other items of
personal property.

 

7

--------------------------------------------------------------------------------

 

 

(sss)     “Tenant’s Proportionate Share” shall mean the rentable square footage
of the Premises divided by the rentable square footage of the Building. As of
the date hereof, Tenant’s Proportionate Share is 65.46%.

 

(ttt)      “Tenant’s Representatives” shall mean Tenant’s subtenants, officers,
directors, shareholders, partners, members, employees, agents, representatives
and contractors, subtenants, invitees, licensees and Affiliates of Tenant and
their officers, directors, shareholders, partners, members, employees, agents,
representatives and contractors.

 

(uuu)    “Term” shall mean the Primary Term and the Renewal Terms, if exercised.

 

(vvv)    “Unavoidable Delay” shall mean any and all delays beyond the reasonable
control of a party, including, without limitation, delays caused by the other
party hereto, governmental restrictions, governmental regulations, governmental
controls, order of civil, military or naval authority, governmental preemption,
strikes, labor disputes, lock-outs, shortage of labor materials, inability to
obtain materials or reasonable substitutes therefor, Acts of God, fire,
earthquake, floods, explosions, actions of the elements, extreme weather
conditions, enemy action, civil commotion, riot or insurrection, fire or other
unavoidable casualty or any other cause beyond such party’s reasonable control.
Notwithstanding the foregoing, (i) lack of funds shall not be deemed an
Unavoidable Delay, and (ii) the provisions of this Section shall not excuse
Tenant from its obligation to pay Rent as and when due.

 

Section 1.2        Consents. Whenever in this Lease a party’s approval or
consent is required, same shall not be unreasonably withheld, conditioned or
delayed, unless otherwise specified herein. If given, such approval or consent
shall be given in writing, in the manner required for notices under Article 33
herein.

 

ARTICLE 2

Demise; Premises

 

Section 2.1        Demise; Premises. Landlord hereby leases to Tenant, and
Tenant hereby hires from Landlord during the Term exclusive use of (i) the
entire rentable area of the second (2nd) floor of the Building, which consists
of 37,573 rentable square feet and as shown on the floor plan attached hereto as
Exhibit A-1 (the “Second Floor Premises”), (ii) the entire rentable area of the
fifth (5th) floor of the Building, which consists of 40,723 rentable square feet
and as shown on the floor plan attached hereto as Exhibit A-2 (the “Fifth Floor
Premises”), (iii) the entire rentable area of the sixth (6th) floor of the
Building, which consists of 40,723 rentable square feet and as shown on the
floor plan attached hereto as Exhibit A-3 (the “Sixth Floor Premises”), (iv) the
entire rentable area of the seventh (7th) floor of the Building, which consists
of 41,064 rentable square feet and as shown on the floor plan attached hereto as
Exhibit A-4 (the “Seventh Floor Premises”), and (v) the entire rentable area of
the eighth (8th) floor of the Building (subject to Landlord’s rights of access
and entry as expressly set forth herein), which consists of 13,081 rentable
square feet and as shown on the floor plan attached hereto as Exhibit A-5 (the
“Eighth Floor Premises”; and the Eighth Floor Premises, together with the Second
Floor Premises, Fifth Floor Premises, Sixth Floor Premises, Seventh Floor
Premises, the “Premises”) for the rents, covenants and conditions (including
limitations, restrictions and reservations) hereinafter provided. Tenant shall
have the non-exclusive right to use the Common Areas. The parties have agreed
that, for all purposes hereunder, the Premises shall be deemed to contain
173,164 rentable square feet. The measurements of the rentable square feet of
the Premises have been made in accordance with the REBNY method of building
measurement with a full floor loss factor of twenty percent (20%).

 

8

--------------------------------------------------------------------------------

 

 

Section 2.2      Modification of Property. Landlord hereby reserves the right,
without the consent of, but with notice to, Tenant, to (a) modify or alter the
Land that is subject to this Lease, (b) convey any portion of the Land, (c) to
submit the Property or any portion thereof to the provisions of the Common
Interest Ownership Act, Conn. Gen. Stats. §47-200 et seq. and to execute a new
reciprocal easement agreement or to amend the REA with respect to the Property
or any portion thereof, or (d) to perform any combination thereof; provided,
that any such modification, alteration, conveyance, submission, execution or
amendment shall not adversely affect Tenant’s use and enjoyment of the Property
for the use permitted hereunder, as provided for in this Lease, increase
Tenant’s financial or other obligations or Landlord’s rights, decrease Tenant’s
rights or Landlord’s obligations, under this Lease by more than a de minimis
extent or increase the value of the assessed value of the tax lot comprising the
Property other than to a de minimis extent, and at all times the Property shall
be a first-class property in comparison to other Comparable Buildings. This
Section 2.2 shall be self-operative and no further instrument of modification of
this Lease shall be required to effectuate such a modification, alteration,
conveyance, execution or amendment. Notwithstanding the foregoing, Tenant, at
Landlord’s expense, shall execute and deliver promptly any agreement that
Landlord may reasonably request in confirmation of any such modification,
alteration, conveyance or execution.

 

Section 2.3        Rooftop Terrace.

 

(a)       Landlord hereby expressly acknowledges and agrees that Tenant shall
have the exclusive right throughout the Term of this Lease to use the Rooftop
Terrace and provide upgrades and improvements to the Rooftop Terrace and to the
Building façade overlooking the Rooftop Terrace which may include railings,
additional pavers, additional patio tiles, planters, tables, chairs, a green
roof and modifications to the Building façade within the Rooftop Terrace, at any
time during the term of this Lease at no Additional Rent.  The design, placement
and quantity of all such improvements shall be subject to Landlord’s prior
written approval pursuant to Article 22 or Article 9, as the case may be.  This
right to use the Rooftop Terrace shall be subject to all applicable provisions
of this Lease including, but not limited to, the indemnity provisions in Article
20 hereof, and shall be co-terminus with the Lease.

 

(b)      If Tenant uses the Rooftop Terrace, Tenant shall, at its cost, comply
with all relevant Applicable Laws with respect to the Rooftop Terrace, subject
to Section 2.3(c) below, and obtain all necessary permits or licenses for the
same.  Tenant shall maintain the Rooftop Terrace in a clean, neat and orderly
fashion.  In the event Tenant fails to keep the Rooftop Terrace in a neat, clean
and orderly condition, Landlord may, after fifteen (15) Business Days’ notice to
Tenant and Tenant’s failure to cure, suspend Tenant’s right to use the Rooftop
Terrace until Tenant is in compliance with the requirements hereof.  Landlord
shall have no liability whatsoever for the loss, damage, destruction or theft of
Tenant’s furniture or equipment used in the Rooftop Terrace, except to the
extent caused by the negligence or willful misconduct of Landlord or its
employees, agents or contractors and not covered by the insurance required to be
maintained by Tenant pursuant to this Lease.  Tenant shall use commercially
reasonable efforts to remove all furniture and movable improvements prior to any
significant storm event.

 

9

--------------------------------------------------------------------------------

 

 

(c)       Landlord shall be responsible, at Landlord’s sole cost and expense
(but subject to recoupment to the extent permitted pursuant to Article 6) to
maintain, repair and replace the roof liner and ballast; provided, Tenant shall
reimburse Landlord for any such cost occasioned by the negligence or willful
misconduct of Tenant or any Tenant’s Representatives that damages the Building,
including, without limitation, the roof liner or ballast. Tenant shall be
responsible, at Tenant’s sole cost and expense, to maintain, repair and replace
the existing patio tiles and any additional improvements installed on the
Rooftop Terrace by Tenant; provided, Landlord shall reimburse Tenant for any
such cost occasioned by the negligence or willful misconduct of Landlord or any
Landlord’s Representatives. Tenant shall take all actions necessary to prevent
any such installations from adversely affecting applicable warranties with
respect to the roof.

 

(d)       (i) Landlord and its contractors accompanied by a Landlord
Representative shall, upon reasonable prior notice (except in the event of an
emergency, in which case no notice shall be required) to Tenant, have the right
of entry to the Rooftop Terrace to gain access to the Base Building and the Base
Building Systems, and (ii) Landlord and any other tenant’s contractor
accompanied by a Landlord Representative shall, upon reasonable prior notice
(except in the event of an emergency, in which case no notice shall be provided)
to Tenant, have the right of entry to the Rooftop Terrace to access the Building
equipment and mechanical rooms to the extent it is not reasonable or prudent to
access the other tenant’s equipment from the eighth floor equipment room from
within the Building; provided, however in connection with all such access,
Landlord shall use commercially reasonable efforts not to interfere with
Tenant’s business operations and quiet use and enjoyment of the Eighth Floor
Premises.

 

ARTICLE 3

Term

 

Section 3.1        Primary Term. The Primary Term shall be for a period
beginning on the Commencement Date and ending on the Lease Expiration Date, or
such earlier or later date as hereinafter provided. Landlord and Tenant
acknowledge and agree that the Lease is a binding agreement as of the date
hereof notwithstanding that the Commencement Date does not occur until January
1, 2020.

 

10

--------------------------------------------------------------------------------

 

 

Section 3.2        Renewal Terms.

 

(a)       Tenant shall have the right, at its option, to renew the Term of this
Lease with respect to all of the Premises for two (2) terms of five (5) years
each (each a “Renewal Term”). The first Renewal Term, if exercised by Tenant,
shall commence on the day after the expiration of the Primary Term and shall
expire on the day immediately preceding the fifth (5th) anniversary of such
commencement date and the second Renewal Term, if exercised by Tenant, shall
commence on the day after the expiration of the first Renewal Term and shall
expire on the day immediately preceding the fifth (5th) anniversary of such
commencement date. Each option to renew the Term of this Lease as described
above shall be exercisable by Tenant giving notice to Landlord (each a “Renewal
Notice”) not less than eighteen (18) months prior to the Lease Expiration Date
or the last day of the first Renewal Term, as the case may be. Time shall be of
the essence with respect to the date of exercising each option, any principle of
law to the contrary notwithstanding. Except for the Fixed Rent and the
obligations of Landlord to construct the Landlord’s Work and pay to Tenant the
Tenant Improvement Allowance, the terms and conditions of this Lease shall apply
to each Renewal Term with the same force and effect as if such Renewal Term had
originally been included in the Primary Term of this Lease. All Rent shall
commence on the first day of each Renewal Term. The right of Tenant to a Renewal
Term shall be conditioned upon the following: (i) no Event of Default shall have
occurred and remain uncured (A) as of the date on which the Renewal Notice for
the applicable Renewal Term is delivered, and (B) on the Lease Expiration Date
or the last day of the first Renewal Term, as the case may be; (ii) this Lease
being in full force and effect as of the Lease Expiration Date or the last day
of the first Renewal Term, as the case may be; (iii) the named Tenant shall not
have assigned this Lease at any time during the Primary Term or the first
Renewal Term, as the case may be, except to an Affiliate or Successor; and (iv)
the Renewal Notice being delivered timely in accordance with this section.

 

(b)       Upon Tenant’s exercise of any of its rights to renew this Lease given
in accordance with the provisions of this Section, Landlord and Tenant shall
promptly execute and acknowledge an instrument confirming any such renewal
together with an amendment to any notice of lease previously recorded in
recordable form confirming the same. Tenant shall have no right to extend or
renew this Lease except as provided in this Section.

 

(c)       During each Renewal Term, the Fixed Rent shall be ninety-five percent
(95%) of the fair rental value of the Premises as of the date six (6) months
prior to the commencement of such Renewal Term. For purposes of this Lease,
“fair rental value” shall be deemed to mean comparable quality, first-class
commercial office space (including any available in the Park) on comparable
renewal terms and conditions taking into account all relevant factors, whether
favorable to Landlord or Tenant, including, without limitation, then market
tenant improvement allowances, leasing commissions, rent abatements and annual
rent escalations. In the event that the parties have not agreed upon the fair
rental value of the Premises prior to the date six (6) months before the
commencement of a Renewal Term, such value shall be determined by arbitration in
Norwalk, CT before a single Appraiser as follows:

 

(i)     Landlord and Tenant shall have ten (10) days following the date that is
six (6) months before the commencement of the applicable Renewal Term within
which to select one (1) mutually agreeable Appraiser. If Landlord and Tenant
fail to agree on one (1) Appraiser within such ten (10) day period, either party
may promptly request the American Arbitration Association to appoint an
Appraiser for the matter, and said Association’s selection shall be binding upon
Landlord and Tenant.

 

(ii)     Within fifteen (15) days following appointment of the Appraiser,
Landlord and Tenant shall each submit to the Appraiser, in writing, a good faith
determination of the fair rental value of the Premises. If either party fails to
submit such determination within such time period, the fair rental value
submitted by the other party will be determinative.

 

11

--------------------------------------------------------------------------------

 

 

(iii)     The Appraiser selected must choose either Landlord’s or Tenant’s good
faith determination of the fair rental value of the Premises and may not
determine that any other amount is the fair rental value, and the Appraiser’s
choice shall be final and binding upon the parties. In determining the fair
rental value of the Premises and which of Landlord’s or Tenant’s determinations
to select, the Appraiser shall consider all relevant factors, including but not
limited to, then market tenant improvement allowances, leasing commissions, rent
abatements and annual rent escalations. From the date of appointment, the
Appraiser shall have thirty (30) days within which to render a decision as to
the fair rental value of the Premises.

 

Judgment upon the award rendered by the Appraiser shall be binding upon the
parties and may be entered in any court of competent jurisdiction. The Appraiser
shall determine the liability of the parties for the costs of the arbitration
and may allocate counsel fees, witness fees and other costs between the parties.

 

ARTICLE 4

Rent

 

Section 4.1        Fixed and Additional Rent. Tenant shall pay to Landlord in
lawful money of the United States of America, by check at the office of Landlord
or by wire or electronic funds transfer to the account designated by Landlord,
or at such other place as Landlord may designate in writing to Tenant, the
following:

 

(a)       Without notice or demand, annual fixed rent (“Fixed Rent”) payable in
equal monthly installments, in advance on the first day of each and every
calendar month during the Term, commencing on the Rent Commencement Date, as
follows:

 

Period (which dates are

subject to change based on

the Rent Commencement Date)

Fixed Rent Per

Rentable Sq. Ft.

Fixed

Rent/Year

 

Monthly Installments

1/1/20

– 6/30/20

(Redacted)

(Redacted)

(Redacted)

 

7/1/20

– 6/30/21

(Redacted)

(Redacted)

(Redacted)

 

7/1/21

– 6/30/22

(Redacted)

(Redacted)

(Redacted)

 

7/1/22

– 6/30/23

(Redacted)

(Redacted)

(Redacted)

 

7/1/23

– 6/30/24

(Redacted)

(Redacted)

(Redacted)

 

7/1/24

– 6/30/25

(Redacted)

(Redacted)

(Redacted)

 

7/1/25

– 6/30/26

(Redacted)

(Redacted)

(Redacted)

 

7/1/26

– 6/30/27

(Redacted)

(Redacted)

(Redacted)

 

7/1/27

– 6/30/28

(Redacted)

(Redacted)

(Redacted)

 

7/1/28

– 6/30/29

(Redacted)

(Redacted)

(Redacted)

 

7/1/29

– 6/30/30

(Redacted)

(Redacted)

(Redacted)

 

7/1/30

– 6/30/31

(Redacted)

(Redacted)

(Redacted)

 

7/1/31

– 6/30/32

(Redacted)

(Redacted)

(Redacted)

 

7/1/32

– 6/30/33

(Redacted)

(Redacted)

(Redacted)

 

7/1/33

– 6/30/34

(Redacted)

(Redacted)

(Redacted)

 

7/1/34

– 6/30/35

(Redacted)

(Redacted)

(Redacted)

 

7/1/35

– 12/31/35

(Redacted)

(Redacted)

(Redacted)

 

 

12

--------------------------------------------------------------------------------

 

 

Notwithstanding the above or anything to the contrary in this Lease but subject
to adjustment (as to the dates but not the length of the time periods) based on
the Rent Commencement Date, Fixed Rent for the first (Redacted) months of the
Primary Term will be (Redacted) Dollars ($(Redacted)) and Fixed Rent for the
(Redacted) last months of the Primary Term shall be (Redacted) Dollars
($(Redacted)). Occupancy of the Premises by Tenant for its business purposes
prior to the Lease Commencement Date shall not accelerate the Rent Commencement
Date with respect to Fixed Rent except as may be provided under a separate early
access agreement, nor shall it impact the Term. Notwithstanding anything to the
contrary contained in this Lease, Tenant shall have no right to occupy the
Premises for its business purposes until its Tenant Improvements are completed.

 

(b)       Additional Rent shall commence on the earlier of the Commencement Date
or the date Tenant takes possession of the Premises for its business purposes,
except that Tenant shall commence paying for electricity in accordance with
Section 11.3, HVAC and Tenant service requests made to Landlord on the
Possession Date, and the same shall be due thirty (30) days after receipt of a
bill therefor. Notwithstanding the foregoing, Tenant shall have no obligation to
pay Additional Rent for Operating Expenses for the month of December 2019 or for
the first six (6) months of calendar year 2020 or the last six (6) months of
calendar year 2035 as may be adjusted based on actual Rent Commencement Date.
Landlord shall have the same remedies for a default in the payment of Additional
Rent as for a default in the payment of Fixed Rent. With respect to Additional
Rent related to Operating Expenses, Landlord shall provide notice and demand as
set forth in Article 6 hereof and with respect to Additional Rent related to any
“net profit” pursuant to Section 12.1(c) hereof, no notice or demand shall be
required. All other Additional Rent shall be due within thirty (30) days
following written demand therefor.

 

13

--------------------------------------------------------------------------------

 

 

(c)       Solely as a courtesy to Tenant and in no event as an obligation of
Landlord under this Lease, Landlord shall endeavor to email invoices for all
Rent to accountspayable@factset.com ten (10) days prior to the due date thereof,
or to such other email address designated by Tenant in accordance with the
notice provisions of this Lease.

 

Section 4.2        Late Charge. Any Rent not paid on or before the seventh (7th)
Business Day after the due date thereof shall be payable on or before the first
day of the succeeding month with a late charge equal to five percent (5%) of the
unpaid installment. There shall be no abatement of, deduction from, counterclaim
or set off against Rent, except as otherwise specifically provided in this
Lease.

 

ARTICLE 5

Use

 

Section 5.1        Use. Tenant shall use and occupy the Premises for executive,
general and administrative offices for Tenant, its Affiliates and Successors and
its permitted subtenants’ and assigns and for ancillary uses thereto that comply
with Applicable Laws, including, without limitation, the Rooftop Terrace,
pantry, storage of office supplies and presentations, sales presentations and
shareholder meetings, and for no other purpose without Landlord’s prior written
consent, which consent shall not be unreasonably withheld. Tenant shall have the
express right in the Premises to store and serve food and beverages, by any
reasonable means, including, without limitation, by vending machines, for the
consumption by officers, employees and business guests of Tenant. Further,
Tenant and its employees shall have the right to install and use a pantry in the
Premises, including, without limitation, installation and use thereon of a
microwave oven, toaster, coffee machine, refrigerator, freezer and dishwasher
(provided that Tenant shall not have the right to install a cooking kitchen in
the Premises). Tenant shall not use or occupy or suffer or permit the use or
occupancy of the Premises or any part thereof in any manner which in Landlord’s
reasonable judgment shall materially adversely affect or materially unreasonably
interfere with any services required to be furnished by Landlord to Tenant or to
any other tenant or occupant of the Building, or with the proper and economical
rendition of any such service or with the use or enjoyment of any part of the
Building by any other tenant or occupant.

 

Section 5.2        Restrictions On Use. Tenant shall not use or occupy, or
suffer or permit the Premises or any part thereof to be used in any manner, or
suffer or permit anything to be done therein or brought into or kept therein,
which would in any way: (a) violate any Applicable Laws; (b) make void or
voidable any insurance policy then in force with respect to the Building or the
Property of which Tenant has received prior written notice including, without
limitation, any protective safeguards endorsement or sprinkler credit (provided,
that mere executive, general and administrative office use will not be deemed to
have made void or voidable any such policy); (c) make unobtainable from
reputable insurance companies authorized to do business in the State of
Connecticut at standard rates any fire insurance with extended coverage, or
liability, elevator, boiler or other insurance required to be furnished by
Landlord under the terms of a Mortgage or Ground Lease, if any (provided, that
mere executive, general and administrative office use will not be deemed to have
made unobtainable any such policy); (d) cause physical damage to the Property or
any portion of the Property (other than reasonable wear and tear or as part of
Tenant Improvements or Alterations made in accordance with provisions of Article
9 and Article 22); (e) constitute a public or private nuisance; (f) materially
or unreasonably impair the appearance of the Building or negatively affect
Landlord’s ability to lease to third parties or materially increase the risk of
environmental damage at the Property; (g) first cause the Premises to be
classified as an establishment under the Connecticut Transfer Act, Conn. Gen.
Stats. §22a-134 et seq.; (h) discharge noxious fumes, vapors or odors into the
Building’s air conditioning system or into the Building’s flues or vents or
otherwise in such a manner as may cause unreasonable disturbance to the other
occupants of the Building; or (i) cause noise to escape from the Premises as may
cause unreasonable disturbance to the other occupants of the Building or the
Park. The provisions of this Section 5.2, and the application hereof, shall not
be deemed to be limited in any way to or by any other provisions of this Lease
or any of the Rules and Regulations (provided, that mere executive, general and
administrative office use and that Tenant’s operation as provided in this Lease
will not be deemed to violate this Section 5.2).

 

14

--------------------------------------------------------------------------------

 

 

Section 5.3        Certificate of Occupancy. Tenant shall not at any time use or
occupy, or suffer or permit to use or occupy the Premises in violation of the
certificate of occupancy issued for the Premises or the Building or the
applicable zoning ordinances of the City, and in the event that any governmental
authority shall hereafter contend or declare by notice, violation, order or in
any other manner whatsoever that the Premises are used for a purpose which is a
violation of such certificate of occupancy, Tenant shall immediately discontinue
such use of the Premises. The certificate of occupancy for the Base Building is
attached hereto as Exhibit O and Landlord hereby represents and warrants to
Tenant that (i) the same is in full force and effect; and (ii) Landlord shall
not have the right to amend the certificate of occupancy for the Base Building
in a manner that limits the uses that Tenant may perform in the Premises in
accordance with Section 5.1 hereof.

 

Section 5.4        Floor Load. Tenant shall not place a load upon any floor of
the Premises that exceeds the floor load per square foot that such floor was
designed to carry fifty (50) pounds per square foot (live load)). Subject to the
terms of the next preceding sentence, if Tenant wishes to place any safes,
vaults or other structural reinforcements in the Premises, it may do so at its
own expense, subject to Landlord’s prior approval, such approval not to be
unreasonably withheld, conditioned or delayed. Landlord reserves the right to
reasonably prescribe their weight and position. Business machines and mechanical
equipment in the Premises shall be placed and maintained by Tenant, at Tenant’s
expense, in such manner as shall be sufficient in Landlord’s reasonable judgment
to absorb vibration and noise and prevent annoyance or inconvenience to any of
the other tenants or occupants of the Building.

 

Section 5.5        Use of Hazardous Materials. Tenant shall not install, use,
generate, store or dispose of in or about the Premises any Hazardous Materials,
except for quantities of Hazardous Materials customarily used in business office
operations, provided that Tenant uses such Hazardous Materials in accordance
with all Environmental Laws.

 

15

--------------------------------------------------------------------------------

 

 

Section 5.6        Signage.

 

(a)       Tenant shall be provided appropriate interior signage commensurate
with the signage protocol for the Building, including without limitation,
Building directory and listing solely in the event Landlord elects to install a
directory in the lobby and prominent non-exclusive logo signage within the main
lobby of the Building, the size, design and location of which shall be approved
by Landlord, such approval not to be unreasonably withheld; provided, however,
the signage contained on Exhibit R is conceptually approved by Landlord so long
as there is sufficient space in the lobby to tastefully provide signage of a
comparable size, but not larger size (i.e., font/letter size, not the number of
letters), to other tenants of the Building.

 

(b)       Additionally, to the extent permitted by Applicable Laws and the REA,
Tenant shall have the ability to install signature logo building signage in
Tenant’s “FactSet blue” and in Tenant’s logo font on two faces of the exterior
of the Building where it is most visible from the bounding road on the
south-facing side on the southwest corner of the Building as set forth on
Exhibit J attached hereto and on the west-facing side or north-facing side of
the northwest corner of the Building at the same elevation as depicted on
Exhibit J, the size, design (other than logo and “FactSet blue” color) and
location of which shall be approved by Landlord, such approval not to be
unreasonably withheld. Notwithstanding the foregoing, to the extent permitted by
Applicable Laws and the REA, Tenant shall have the right to use the exterior
FactSet sign currently mounted on a building located at Merritt 7 Corporate Park
located in Norwalk, Connecticut, provided that (i) the FactSet sign is mounted
to the Building in the locations as provided herein, (ii) the FactSet sign is
compatible with the design of the Building and (iii) mounting the FactSet sign
will not cause any damage to the Building.

 

(c)       Landlord, subject to Applicable Laws and the REA, shall replace the
monument sign on Glover Avenue in Norwalk, Connecticut and shall use
commercially reasonable efforts to do so by December 1, 2019, such design to be
approved by Tenant in its reasonable discretion and the cost of the replacement
monument sign shall be shared by Landlord and Tenant on a 50/50 basis. Tenant
shall be entitled to Tenant’s Proportionate Share of the net available area for
tenant names on the new monument sign. All signage specifications shall be
approved by Landlord, such approval not to be unreasonably withheld, and shall
be designed in accordance with state and local standards.

 

(d)       During the Term and subject to Landlord’s reasonable approval, Tenant,
at Tenant’s cost, shall have the right to replace the wayfinding signage along
the driveway leading to the main entry of the Building. Tenant may install
signage within the Premises that is not visible from outside the Premises
without Landlord’s approval, including, without limitation, in any elevator
hobbies on full floors within the Premises and/or on the entry doors within the
Premises. Tenant shall not have any right to other signage on the Property
without Landlord’s prior approval, which approval may be withheld in Landlord’s
sole discretion. All interior signage within the Premises that is not visible
from outside the Premises may be in Tenant’s colors.

 

16

--------------------------------------------------------------------------------

 

 

ARTICLE 6

Operating Expenses

 

Section 6.1        Payments.

 

(a)       In addition to Fixed Rent, Tenant shall, commencing with the Rent
Commencement Date but subject to Section 4.1(b) hereof, be liable for the
payment of Tenant’s Proportionate Share of the Operating Expenses, as
hereinafter defined. Landlord’s good faith estimate of Tenant’s Proportionate
Share of the Operating Expenses for the calendar year in which the Commencement
Date occurs is the annual rate of $(Redacted) per rentable square foot of the
Premises (which estimate is based on the Operating Expenses of the Property
inclusive of the Planned Amenities (as defined in Exhibit I) as if the same were
fully built and operational as of the date hereof and the REA), which includes
services provided substantially similar to Comparable Buildings and as
calculated as set forth on Exhibit M. For those Operating Expenses which have
controllable costs as set forth on Exhibit M, for the calendar year in which the
Commencement Date occurs, such Operating Expenses shall not exceed the amounts
set forth on Exhibit M, as increased by the percentage increase in the CPI from
the date hereof to the Rent Commencement Date. For purposes of this Lease,
“controllable costs” shall mean costs which are discretionary and the cost of
which Landlord has the right or reasonable ability to control. For all other
non-controllable Operating Expenses, despite Landlord’s good faith estimate as
set forth herein, there shall be no restriction on the actual cost of such
Operating Expenses payable by Tenant hereunder. Operating Expenses may also be
increased for extra amenities and upgrades requested by Tenant. Until Landlord
notifies Tenant of Tenant’s new estimated payment as hereinafter provided,
Tenant shall pay Tenant’s Proportionate Share of the Operating Expenses based on
the foregoing estimated amounts. Operating Expenses dependent on occupancy shall
be determined as if the Building were one hundred percent (100%) occupied during
any calendar year in which actual occupancy is less than one hundred percent
(100%).

 

(b)       On or prior to January 1 of each calendar year during the Term,
Landlord shall furnish Tenant with a written statement setting forth in
reasonable detail Landlord’s good faith estimate for such upcoming calendar year
of the Operating Expenses for such calendar year and the computation of the
annual and monthly amounts payable by Tenant based on such estimate; provided,
however, that if Landlord fails to provide such an estimate, Landlord shall not
be in default hereunder and Tenant shall continue to pay Tenant’s Proportionate
Share of estimated Operating Expenses based on the latest estimate furnished to
Tenant. All monthly installments of Tenant’s Proportionate Share of the
estimated Operating Expenses thereafter due during such calendar year shall be
increased or decreased, as the case may be, to reflect one-twelfth (1/12) of the
annual amount of the new estimate until a new adjustment becomes effective. In
addition, if there is a change in the information on which Landlord based the
estimate upon which Tenant is then making its payment of Tenant’s Proportionate
Share of the estimated Operating Expenses so that Landlord reasonably believes
that the Operating Expenses for such calendar year will be more than 105% or
less than 95% of Landlord’s estimate for such Operating Expenses as set forth in
the estimate furnished to Tenant for such calendar year, then Landlord shall be
permitted (but not more than once for any calendar year) to revise such Tenant’s
Proportionate Share of the estimated Operating Expenses by notice to Tenant
(with reasonable back-up information to support the change), and upon the giving
of such notice by Landlord, all monthly installments thereafter due during such
calendar year shall be further adjusted to reflect such increase or decrease;
provided that the first payment from Tenant to Landlord of such increase shall
not be due until thirty (30) days after Tenant has received such notice from
Landlord.

 

(c)       Tenant shall pay all Other Taxes.

 

17

--------------------------------------------------------------------------------

 

 

Section 6.2        Landlord’s Statement.

 

(a)       Within ten (10) months after the end of each calendar year that occurs
in whole or in part during the Term, Landlord shall furnish Tenant with a
statement (each, a “Landlord’s Statement”) setting in reasonable detail for said
calendar year the Operating Expenses for such calendar year. Upon Tenant’s
receipt of a Landlord’s Statement, Tenant may request, and Landlord shall within
thirty (30) days provide, reasonable back-up documentation for same. If Tenant’s
Proportionate Share of the Operating Expenses for such calendar year shall be
greater (resulting in a deficiency) or shall be less (resulting in an
overpayment) than the estimated amount actually paid by Tenant with respect to
such calendar year, then: (i) Tenant shall, in case of such a deficiency, pay to
Landlord as Additional Rent for such calendar year the amount of the difference,
in a lump sum, thirty (30) days after Tenant receives the applicable Landlord’s
Statement; or (ii) Landlord shall, in case of such an overpayment, credit to
Tenant the amount of the overpayment against the next due payments of Additional
Rent, or in the case of the expiration or earlier termination of this Lease,
Landlord shall remit to Tenant such overpayment within thirty (30) days after
Tenant’s receipt of the Landlord’s Statement in question. Any adjustment for the
final calendar year of the Term shall survive the expiration thereof.

 

(b)       Notwithstanding the foregoing if Landlord shall not have rendered a
Landlord’s Statement for any calendar year prior to the date that is twelve (12)
months after the end of such calendar year, then (1) Landlord shall no longer
have the right to deliver a Landlord’s Statement for such calendar year for the
purpose of collecting a deficiency for such calendar year, (2) Landlord shall
still be obligated to deliver a Landlord’s Statement for such calendar year if
there is an overpayment by Tenant for such calendar year and (3) Landlord,
within thirty (30) days from delivery of such Landlord’s Statement, shall refund
to Tenant the amount of such overpayment. Landlord’s failure to so render a
Landlord’s Statement with respect to any calendar year, or Landlord’s delay in
so rendering Landlord’s Statement beyond the date specified in this Section
6.2(b), shall not prejudice Landlord’s right to render a Landlord’s Statement
with respect to any subsequent calendar year. The obligations of Landlord and
Tenant under the provisions of this Article shall survive the expiration or
earlier termination of the Term.

 

(c)       Each Landlord’s Statement shall be conclusive and binding upon
Landlord and Tenant unless, within twelve (12) months after receipt of such
Landlord’s Statement (such later date, the “Section 6.2(c) Date”), Tenant shall
notify Landlord that it disputes the correctness of Landlord’s Statement,
specifying in reasonable detail the respects in which Landlord’s Statement is
claimed to be incorrect, but reserving the right to challenge any additional
items that may arise during the course of any audit. Pending the determination
of such dispute Tenant shall pay Tenant’s Proportionate Share of the Operating
Expenses in accordance with the applicable Landlord’s Statement within the time
periods prescribed in Section 6.2(a) above, and such payments shall be without
prejudice to Tenant’s position. Landlord shall maintain in an orderly manner all
of its books and records (collectively, the “Expense Records”) pertaining to
Operating Expenses. Within twelve (12) months after Tenant’s receipt of a
Landlord’s Statement and upon reasonable prior notice to Landlord, the Expense
Records shall, during Landlord’s regular business hours at the office of
Landlord or its managing agent within the CT-NY-NJ tristate area, be made
reasonably available to Tenant (and its consultants) for purposes of auditing,
reviewing and, to the extent reasonably necessary, photocopying the Expense
Records applicable to such Landlord’s Statement. Tenant shall maintain the
results of any such inspection on a confidential basis except that Tenant may
disclose such results to its accountants, attorneys, and other advisors
(provided that they agree to maintain the results of any such inspections on a
confidential basis), and may disclose such results to the extent necessary or
desirable in any proceeding or otherwise as required by Applicable Laws or court
order. Such inspection may be done only by Tenant’s employees or a professional
auditing firm selected by Tenant operating on a time basis, as distinguished
from a contingent fee basis.

 

18

--------------------------------------------------------------------------------

 

 

(d)       Tenant, on or prior to the Section 6.2(c) Date, may send a notice
(“Tenant’s Statement”) to Landlord that Tenant disagrees with the applicable
Landlord’s Statement, specifying in reasonable detail the basis for Tenant’s
disagreement and the amount of Tenant’s Proportionate Share of the Operating
Expenses that Tenant claims is due. Landlord and Tenant shall attempt to settle
such disagreement. If they are unable to do so within thirty (30) days following
delivery of a Tenant’s Statement, then either party may notify the other that
such disagreement shall be determined by a CPA in accordance with this Section
6.2(d), and promptly thereafter Landlord and Tenant shall jointly designate a
certified public accountant (the “CPA”) whose determination made in accordance
with this Section 6.2(d) shall be binding upon the parties. The CPA shall be a
member of an independent certified public accounting firm having at least twenty
accounting professionals and shall have at least ten (10) years immediately
preceding experience performing accounting services for landlords and tenants
relating to operating expenses for Comparable Buildings. If Landlord and Tenant
shall be unable to agree upon the designation of the CPA within 15 days after
receipt of notice from the other party requesting agreement as to the
designation of the CPA, which notice shall contain the names and addresses of
two or more certified public accountants who are acceptable to the party sending
such notice, then either party shall have the right to request the AAA to
designate the CPA. Any determination made by the CPA shall not exceed the amount
determined to be due in the first instance by Landlord’s Statement, nor shall
such determination be less than the amount claimed to be due by Tenant in
Tenant’s Statement (as Tenant’s Statement may be amended by Tenant prior to
submission to the CPA based upon Tenant’s review of Landlord’s records), and any
determination which does not comply with the foregoing shall be null and void
and not binding on the parties. In rendering such determination the CPA shall
not add to, subtract from or otherwise modify the provisions of this Lease,
including the immediately preceding sentence. If it shall be determined (by
agreement or arbitration) that Landlord overcharged Tenant for its Proportionate
Share of the Operating Expenses for any calendar year, then Landlord shall
credit to Tenant the amount of the overpayment against the next due payments of
Additional Rent, or in the case of the expiration or earlier termination of this
Lease, Landlord shall remit Tenant such overpayment within thirty (30) days
after the determination of such overpayment is made. In addition, if it shall be
determined (by agreement or arbitration) that Landlord overcharged Tenant by
five percent (5%) or more of the charges referenced on Landlord’s Statement,
then Landlord shall be responsible for the fees and expenses of the CPA, and
Landlord shall reimburse Tenant, within thirty (30) days thereafter, for all
third party fees and expenses incurred by Tenant in connection with its audit of
Operating Expenses and such arbitration proceeding and such interest. If it
shall be determined that Landlord did not overcharge Tenant to the degree as
aforesaid, then Tenant shall be responsible for the fees and expenses of the
CPA, and Tenant shall reimburse Landlord, within thirty (30) days thereafter,
for all third party fees and expenses incurred by Landlord in connection with
Tenant’s audit of Operating Expenses and such arbitration proceeding.

 

19

--------------------------------------------------------------------------------

 

 

Section 6.3        Operating Expenses.

 

(a)       The term “Operating Expenses” shall mean any and all actual expenses
paid or incurred by Landlord for the operation of the Property, including
without limitation:

 

(i)      wages and salaries of all necessary employees, including clerical
personnel engaged in the physical operation and maintenance of the Property and
other improvements appurtenant thereto, including Employer’s Social Security
Taxes, and any other taxes that may be levied on such wages and salaries, and
any and all fringe benefits provided for such employees;

 

(ii)     all supplies and material used in the operation and maintenance of the
Property;

 

(iii)    the cost of supplying HVAC to the rentable areas of the Building and
for operation of the elevators, as well as the cost of all utilities supplied to
the Common Areas;

 

(iv)     the costs of maintaining, repairing, snow plowing, lining and lighting
all appurtenant parking, sidewalk and ingress areas, including traffic controls,
and the planting, mowing and maintaining of all planted areas within or
appurtenant to the Property;

 

(v)       the allocable costs of all maintenance and service agreements on
equipment used in the operation and maintenance of the Property;

 

(vi)      insurance premiums for the Property;

 

(vii)     the costs of repairs, cleaning and maintenance of the Property and
appurtenances thereto, exclusive of the costs of alterations for the
accommodation of a specific tenant or tenants, or leasehold improvements to
premises demised exclusively to other tenants, or extra cleaning for a specific
tenant or tenants for which direct charges are made, or brokerage commissions
for leases or lease renewals or extensions with tenants of the Property;
exclusive also of repairs or maintenance to be performed by tenants, or
advertising and promotion expenses relating to vacant space in the Property;

 

(viii)    any capital expenses which (A) result in the reduction of any item of
Operating Expenses, as for example, a labor-saving improvement, taking into
account the cost of the capital expenditure and the savings associated with the
capital expenditure (but in no event shall the amount included in Operating
Expenses for any calendar year exceed the amount of the savings during such
calendar year as the result of such capital expense), or (B) are required by
Applicable Laws that became effective after the Commencement Date, then the
annual amortization (calculated on a straight-line basis over the useful life of
the capital item in question, as determined under generally accepted accounting
principles (consistently applied)), plus an interest factor of five percent (5%)
per annum on the unamortized cost of such capital item, may be included in
Operating Expenses;

 

20

--------------------------------------------------------------------------------

 

 

(ix)      Property Taxes;

 

(x)       management fees pertaining to operation of the Property not greater
than 3.0% of total revenue from the Building; and

 

(xi)     all charges and assessments under the REA allocable to the Property
and, to the extent the Property is subjected to the same, all charges and
assessments equitably allocable to the Property under the Merritt 7 Reciprocal
Easement Agreement, subject in each case to the capital expense limitation in
subsection 6.3(a)(viii) herein and the capital expense limitation set forth in
the REA. The Property has a twenty-eight percent (28%) share under the REA,
which percentage shall remain constant during the Term. In addition, expenses
relating to any facility or structure erected pursuant to the REA and which are
not made available to Tenant shall be excluded from Operating Expenses.

 

(b)       Anything herein in this Lease to the contrary notwithstanding, there
shall be excluded from Operating Expenses the following:

 

(i)      Financing costs and debt service, including, without limitation, debt
service on mortgages, deeds of trust or other monetary encumbrances upon the
Property or any part thereof and any recording or mortgage tax or expense
incurred in connection therewith;

 

(ii)     any expense for which Landlord is compensated through insurance,
condemnation awards, warranties, maintenance contracts, service contracts, any
tenant (including Tenant) of the Property or any other third party;

 

(iii)    wages, salaries, benefits and other compensation (including, without
limitation, fringe benefits, social security, unemployment and other payroll
taxes and the cost of providing disability and worker’s compensation coverage)
to personnel above the grade of Building manager or to the extent not involved
in the operations and management of the Property;

 

(iv)    any fee or expenditure paid to any Person which shall be an Affiliate of
Landlord, in each case in excess of the amount which would be paid in the
absence of such relationship;

 

(v)     the cost of electricity furnished directly to other tenants of the
Building and the costs of any other utilities furnished on a submetered basis to
leasable areas of other tenants of the Building or payable directly by such
tenants to the applicable utility company;

 

(vi)     the cost of installations for tenants of the Building incurred in
connection with preparing space for a new tenant, rental concessions,
improvement allowances, and all costs of obtaining new tenants and extending or
renegotiating leases with existing tenants, including without limitation
brokerage commissions, professional fees and the costs of assuming or otherwise
“taking over” or compensating tenants of the Building for other leases;

 

21

--------------------------------------------------------------------------------

 

 

(vii)    costs incurred in the removal, abatement, encapsulation, remediation,
replacement with alternative substances and disposal of Hazardous Materials,
including, without limitation, asbestos or asbestos-containing materials, the
costs of investigating, abating and remediating any environmental contamination,
including, without limitation, Hazardous Materials, and all costs of defending,
challenging and complying with any governmental orders requiring the remediation
of any environmental contamination, including any Hazardous Materials;

 

(viii)   depreciation;

 

(ix)     rent paid under ground or underlying leases;

 

(x)      leasing commissions, advertising, promotion costs and other fees and
expenses, including, without limitation, legal fees, relating to procuring
tenants to rent space in the Property;

 

(xi)      legal and arbitration expenses incurred in connection with any
negotiation or enforcement of, or disputes arising out of, any space lease,
ground lease or Mortgage;

 

(xii)     the costs of restoration of the Property after a casualty or
condemnation;

 

(xiii)    Landlord’s general overhead expenses not related specifically to the
Property;

 

(xiv)     any capital expenses other than those described in subsection
6.3(a)(viii) herein;

 

(xv)      any cost or expense in connection with Landlord’s Work, the TIA (as
hereinafter defined) or a credit for the remodeling of the bathrooms;

 

(xvi)     amortization, except as provided in in subsection 6.3(a)(viii) herein;

 

(xvii)    costs incurred in performing work or furnishing services or utilities
for any tenant, whether at such tenant’s or Landlord’s expense, to the extent
that such work or service is in excess of any work or service or utilities that
Landlord is obligated to furnish to Tenant at Landlord’s expense;

 

(xviii)   any cost directly paid or reimbursed by any tenant or other third
party (except to the extent that the same shall be paid as Additional Rent (or
the equivalent) under any other lease);

 

(xix)     Taxes exclusively chargeable to and reimbursable by another tenant;

 

(xx)      charitable and political contributions;

 

22

--------------------------------------------------------------------------------

 

 

(xxi)     any interest or penalties imposed on Landlord for failure to timely
pay Taxes or Operating Expenses;

 

(xxii)    the costs of bringing those aspects of the Property which Landlord is
responsible for the repair of under this Lease into compliance with Applicable
Laws enacted prior to the Commencement Date;

 

(xxiii)   any bad debt loss, rent loss or reserves for bad debts or rent loss;

 

(xxiv)   costs incurred in connection with the acquisition or sale of air
rights, transferable development rights, easements or other real property
interests;

 

(xxv)    professional fees not allocated to the operation or management of the
Property;

 

(xxvi)   the costs of constructing (but not the costs of operating, insuring or
maintaining) the Planned Amenities, the Tenant Upgraded Amenities (as defined in
Exhibit I) and any additional floors added to the Building;

 

(xxvii)  the cost of any fines, penalties or other similar amounts payable by
Landlord in connection with settlements, judgments or arbitration awards arising
from the negligence or willful misconduct of Landlord, any property manager or
any of their respective employees or agents;

 

(xxviii) costs incurred for acquiring and insuring, but not costs incurred for
maintaining, works of art of the quality and nature of “fine art” (rather than
decorative art of the type customarily found in Comparable Buildings);

 

(xxix)    the costs of curing Landlord’s defaults under this Lease and any other
lease of premises in the Building (in each case, to the extent that such costs
are in excess of those which would have been incurred in the absence of such
defaults);

 

(xxx)     amounts payable by Landlord for withdrawal liability or unfunded
pension liability to a multi-employer pension plan (under Title IV of the
Employee Retirement Income Security Act of 1974, as amended);

 

(xxxi)    if, by any Applicable Law, any assessment constituting part of Taxes
may be paid in installments, then, for purposes hereof, (A) such assessment
shall be deemed to have been payable in the maximum number of installments
permitted by law, and (B) there shall be included in Operating Expenses for such
calendar year in which such installments may be paid, only such the installments
of such assessment so becoming payable during such applicable calendar year;

 

(xxxii)   all charges and assessments under the REA allocable to the Property
exceeding the Property’s share of twenty-eight percent (28%) and expenses
relating to any facility or structure erected pursuant to the REA for the
benefit of other tenants and which are not made available to Tenant;

 

23

--------------------------------------------------------------------------------

 

 

(xxxiii)   to the extent any costs that are otherwise includible in Operating
Expenses are incurred with respect to both the Property and other properties,
there shall be excluded from Operating Expenses a fair and reasonable percentage
thereof that is properly allocable to such other properties; and

 

(xxxiv)   in the event Landlord elects to purchase “green power”, any such
incremental cost above rates achievable in the market.

 

For the avoidance of doubt, in the determination of Operating Expenses for each
calendar year in accordance with this Article 6, no item shall be counted more
than one (1) time, either as an inclusion or an exclusion therefrom.

 

Section 6.4        Apportionment. Operating Expenses for the calendar year in
which the Term shall begin as well as for the calendar year in which this Lease
shall end shall be apportioned so that Tenant shall pay for only those portions
of each such calendar year as are within the Term.

 

Section 6.5        Property Tax Contests. So long as the Minimum Occupancy
Requirement is satisfied, in the event of an increase in the assessment of the
Property for Property Tax purposes, Tenant may request that Landlord appeal the
increased assessment. Landlord agrees to use commercially reasonable efforts to
file and pursue such an appeal, unless Landlord reasonably determines that based
on Landlord’s valuation of the Property, such an appeal is not likely to be
successful in reducing the assessment. The costs of any such appeal will be
included in Operating Expenses (and any reduction of Property Taxes resulting
from the appeal will reduce Operating Expenses).

 

ARTICLE 7

Insurance

 

Section 7.1        Prohibited Acts; Compliance.

 

(a)       Tenant shall not do anything, or suffer or permit anything to be done
in or about the Property which shall (a) subject Landlord to any liability or
responsibility for injury to any person or property by reason of any activity
being conducted in the Premises (provided, that mere executive, general and
administrative office use will not be deemed to have subjected Landlord to the
same); (b) cause any increase in the fire insurance rates applicable to the
Building or equipment or other property located therein (provided, that mere
executive, general and administrative office use will not be deemed to have
caused any such increase); or (c) be prohibited by any license or other permit
required or obtained pursuant to this Lease, including the certificate of
occupancy for the Building.

 

(b)       Tenant, at its expense, shall comply with all rules, regulations or
requirements of the applicable Board of Fire Underwriters and the applicable
Fire Insurance Rating Organization or any similar body of which it has received
written notice, provided that such compliance does not require structural
changes to the Premises unless such changes are necessitated or occasioned by
Tenant’s particular manner of use or occupancy (as opposed to executive, general
and administrative office use of the Premises) or Tenant’s Alterations to the
Premises. Landlord shall comply with all such rules, regulations and
requirements applicable to the Common Areas.

 

24

--------------------------------------------------------------------------------

 

 

Section 7.2        Rate Increases. If by reason of any act, omission or
negligence on the part of Tenant, the rate of property insurance on the Property
or equipment or other property of Landlord or any other tenant or occupant of
the Building shall be higher than it otherwise would be, Tenant shall reimburse
Landlord, on demand, for that part of the premiums for fire insurance and
extended coverage paid by Landlord and such other tenants or occupants due to
such act, omission or negligence on the part of Tenant (Landlord hereby
acknowledges that Tenant’s use of the Premises for mere executive, general and
administrative office use shall not be deemed to have done the same).

 

Section 7.3        Tenant’s Insurance Requirements.

 

(a)       From and after the Possession Date, and during the Term, Tenant shall,
at its expense, secure and maintain commercial general liability insurance with
combined single limit coverage (for personal injury, property damage or death
arising out of any one (1) occurrence) in minimum limits of $(Redacted) per
occurrence, including excess liability coverage, of at least $(Redacted)
umbrella coverage, naming Landlord, Landlord’s managing agent, Mortgagee of
which Tenant has been advised in writing and Landlord’s reasonable designees of
which Tenant has been advised in writing as additional insureds under the
policy. Tenant shall deliver to Landlord duplicate certificates of such
insurance prior to taking occupancy of the Premises and shall deliver new
certificates at least ten (10) days prior to the expiration of the existing
coverage. Such policy shall provide that in the event of termination or material
change in coverage due to non-payment, Landlord shall be given ten (10) days’
advance notice, and for all other reasons, Landlord shall be given thirty (30)
days’ advance notice, in each case, in writing sent by first class mail to the
notice address of Landlord under Section 34.1 herein. Such insurance shall
insure Tenant’s contractual liability hereunder and shall contain a waiver of
the insurer’s right of subrogation against Landlord.     

 

(b)       Tenant shall maintain “special peril” casualty insurance covering the
Alterations, the Tenant Improvements and Tenant’s Property within the Premises,
each with replacement value coverage. Notwithstanding the foregoing, Tenant
shall have the right to self-insure Tenant’s Property and shall be entitled to
all of the insurance proceeds.

 

(c)       The insurance described in this Section may be effected by a policy or
policies of blanket insurance which cover property located in other premises in
addition to the Premises, but only if: (i) the protection afforded thereunder is
not less than that which would have been afforded under a separate policy or
policies relating only to Tenant’s Property in the Premises; and (ii) in all
other respects any such policy shall comply with the other provisions of this
Article.

 

(d)       motor vehicle liability coverage with limits of $(Redacted) for all
owned (if any), hired and non-owned vehicles, including rented and leased
vehicles containing minimum limits per occurrence, including any umbrella
coverage.

 

25

--------------------------------------------------------------------------------

 

 

(e)       Workers' Compensation Insurance (including Employer's Liability
Insurance with a limit of at least $(Redacted), which limit may be met by a
combination of primary and excess insurance) meeting the statutory limits of the
State of Connecticut.

 

(f)       Tenant shall obtain such other insurance in such reasonable amounts as
may from time to time be reasonably required by Landlord against other insurable
hazards which at the time are commonly insured against, or resulting from a
change in local practice in the case of construction or alteration of buildings
and/or in the case of premises similarly situated, due regard being given to the
type of building, its location, construction, use and occupancy.

 

(g)       All insurance required to be maintained by Tenant under this Section
and all renewals thereof shall be issued by good and responsible companies
qualified to do and doing business in the State of Connecticut and having a
Standard & Poor’s Corporation or A.M. Best claims paying ability rating of at
least “A-VIII”. In the event that Tenant’s insurance company’s Standard & Poor’s
Corporation or A.M. Best claims paying ability rating falls below an “A-VIII”
rating, unless Landlord and Mortgagee consent to an insurance company with a
lower rating, Tenant shall diligently, and in all events within not more than
one hundred eighty (180) days after becoming aware of the insurance company’s
downgrade, acquire all insurance required to be maintained by Tenant hereunder
from a new insurance company having a Standard & Poor’s Corporation or A.M. Best
claims paying ability rating of at least “A-VIII”; provided however, that at no
time shall Tenant permit any insurance policy to lapse. Deductible amounts in
excess of $(Redacted) for insurance required by subsection (a) above shall be
subject to Landlord’s and Mortgagee’s prior written approval, such approval not
to be unreasonably withheld. All commercial general liability insurance under
this Section to be maintained by Tenant shall name Landlord and the Mortgagee as
additional insureds. Tenant’s commercial general liability insurance shall be
primary and noncontributing with any insurance which may be carried by Landlord
shall afford according to its terms coverage for all claims based on any act,
omission, event or condition that occurred or arose (or the onset of which
occurred or arose) during the policy period and during the longer of Tenant’s
possession of the Premises or the Lease Term, and shall expressly provide that
Landlord, although named as an additional insured on Tenant’s commercial general
liability policy, shall nevertheless be entitled to recover under the policy
according to its terms for any loss, injury or damage to Landlord to the extent
sustained due to the fault of Tenant or Tenant’s Representatives. Tenant may
carry such insurance under “blanket” policies, provided such policies
specifically allocate coverage amounts for the Premises equal to the amount
required by this Lease. Upon the issuance of each such policy to be maintained
by Tenant or Tenant’s Representatives, as the case may be, Tenant shall deliver
a certificate thereof (ACORD 25 and ACORD 28 forms, as the case may be or
equivalent to the extent available) to Landlord for retention by Landlord or the
Mortgagee. To the extent any deductibles are incurred by Tenant as a result of
Landlord or Landlord’s Representatives’ actions, such deductibles shall be borne
by Landlord.

 

(h)       With respect to Tenant Improvements and Alterations, Tenant shall
either carry or cause its general contractor or construction manager to
maintain:

 

(i)      Builder’s risk insurance covering the Tenant Improvements and any
Alterations written in a so-called “Builder’s Risk Completed Value” form with an
agreed amount endorsement waiving co-insurance provisions for the Tenant
Improvements and Alterations.

 

26

--------------------------------------------------------------------------------

 

 

(ii)     Commercial general liability including products and completed
operations coverage that shall be continuously renewed for the statutory period
following completion of the Tenant Improvements or Alterations, respectively
(which is currently two (2) years from the date of discovery with a maximum of
three (3) years following substantial completion of the Tenant Improvements or
Alterations, respectively) during which time claims can be made following
completion of the project; coverage of at least $(Redacted) per occurrence and
an umbrella policy of $(Redacted), naming Landlord and Tenant as additional
insureds;

 

(iii)     With respect to subcontractors, commercial general liability
insurance, including products and completed operations coverage;

 

(iv)     Professional liability of not less than $(Redacted) for architects,
engineers and design professionals;

 

(v)      For the above CGL policies referenced in (ii) and (iii) immediately
above, the additional insured endorsement on a form CG 2010 and CG 2037 or
equivalent and if available; and

 

(vi)      notice of cancellation in accordance with Section 7.3(g).

 

Section 7.4        Waiver of Subrogation.

 

(a)       Notwithstanding anything to the contrary contained herein, Landlord
and Tenant each hereby waives, except to the extent of any deductible or any
claim that would fall within a deductible if made, its respective right of
recovery against the other and their respective Landlord’s Representatives and
Tenant’s Representatives and their respective subtenants, contractors, employees
and licensees and each releases the other and their respective Landlord’s
Representatives and Tenant’s Representatives and their respective subtenants,
contractors, employees and licensees from any claim arising out of loss, damage
or destruction to the Property, including, without limitation, the Premises, and
contents thereon or therein, to the extent of net insurance proceeds actually
received by the releasing party (or which should have been received if the
claiming party had carried the insurance required under this Lease), whether or
not such loss, damage or destruction may be attributable to the fault,
negligence, willful misconduct or criminal act of either party or any of the
Landlord’s Representatives or Tenant’s Representatives, as the case may be, or
any of its or their respective partners, members, officers, shareholders,
directors, agents, invitees, contractors, subtenants or employees, or any
agents, invitees, contractors or employees of any officer, director,
shareholder, partner or member of Landlord or Tenant or Landlord’s
Representatives or Tenant’s Representatives. Each party shall look first to the
proceeds of its respective property insurance policy to compensate it for any
such loss, damage or destruction to its property.

 

27

--------------------------------------------------------------------------------

 

 

(b)       Landlord and Tenant shall diligently attempt to cause their respective
insurers to issue appropriate waiver of subrogation endorsements to endorse all
policies and insurance carried in connection with the Property or any part
thereof or the contents of either of them. Anything in this Lease to the
contrary notwithstanding, Landlord and Tenant shall look first to the proceeds
of their respective property insurance policies before proceeding against each
other or their subtenants, contractors, employees and licensees in connection
with any claim relating to any matter covered by this Lease.

 

Section 7.5        Landlord's Insurance Obligations. Landlord, at its cost and
expense, shall obtain and maintain in effect as long as this Lease remains in
effect, (a) standard all-risk property and casualty insurance, insuring the
Building (including, without limitation, the Planned Amenities) and all other
improvements on the Land against those risks normally encompassed in an all-risk
policy, such insurance to provide for the payment of full replacement cost in
the event of a total destruction of the Building (including, without limitation,
the Planned Amenities), other improvements and Additional Parking Lots; and (b)
comprehensive general liability insurance coverage (including premises
operation, bodily injury, personal injury, death, independent contractors,
products and completed operations, broad form contractual liability and broad
form property damage coverages) in amounts held by reasonably prudent commercial
landlords of Comparable Buildings with respect to the Property and Additional
Parking Lots. To the extent any deductibles are incurred by Landlord as a result
of Tenant or Tenant’s Representatives’ actions, such deductibles shall be borne
by Tenant.

 

ARTICLE 8

Compliance with Laws

 

Section 8.1        Tenant’s Compliance Obligations. Throughout the Term, Tenant
shall, with respect to Tenant’s use, occupancy and maintenance of the Premises
(other than required physical or structural modifications to the Structural
Elements, which are Landlord’s obligations under Section 8.3 herein), promptly
comply and cause the Premises to comply with or remove or cure any violation by
Tenant of any and all present and future laws, including, without limitation,
the Americans with Disabilities Act of 1990, as the same may be amended from
time to time (the “ADA”), ordinances (zoning or otherwise), orders, rules,
regulations and requirements of all Federal, State, municipal and other
governmental bodies having jurisdiction over the Premises and the appropriate
departments, commissions, boards and officers thereof, and the orders, rules and
regulations of the Board of Fire Underwriters where the Premises are situated,
or any other body now or hereafter constituted exercising lawful or valid
authority over the Premises, or any portion thereof, or exercising authority
with respect to the use or manner of use of the Premises, and whether the
compliance, curing or removal of any such violation and the costs and expenses
necessitated thereby shall have been foreseen or unforeseen, ordinary or
extraordinary, and whether or not the same shall be presently within the
contemplation of Landlord or Tenant or shall involve any change in governmental
policy, or require structural or extraordinary repairs, alterations or additions
by Tenant (other than required physical or structural modifications to the
Structural Elements, which are Landlord’s obligations under Section 8.3 herein)
and irrespective of the amount of the costs thereof. Tenant, at its sole cost
and expense, shall not violate the Permitted Encumbrances or any other agreement
encumbering the Premises hereafter created by Tenant or consented to, in
writing, by Tenant or requested, in writing, by Tenant. Tenant shall also comply
with, observe and perform all provisions and requirements of all policies of
insurance maintained by Tenant with respect to the Premises under the terms of
Article 7 herein. The laws, ordinances, rules, regulations and requirements
referred to in this Section are collectively referred to as “Applicable Laws”.
The foregoing notwithstanding, to the extent required under this Section 8.1,
Tenant shall not perform any repairs or Alterations to the Base Building Systems
or Structural Elements within the Premises and required pursuant to any
Applicable Laws, but shall reimburse Landlord for any such work performed by
Landlord in accordance with Article 6.

 

28

--------------------------------------------------------------------------------

 

 

Section 8.2        Permitted Contests. Tenant shall not be required to (a)
comply with any Applicable Law, or (b) discontinue a particular use under
Article 5 herein, so long as Tenant shall contest, in good faith and at its
expense, the existence, the amount or the validity thereof, the amount of the
damages caused thereby, or the extent of its liability therefor, by appropriate
proceedings which shall operate during the pendency thereof to prevent (i) the
sale, forfeiture or loss of the Premises, or any part thereof, by foreclosure or
otherwise, or the Rent, or any portion thereof; (ii) any interference with the
use or occupancy of the Premises or any part thereof; and (iii) any interference
with the payment of Rent, or any portion thereof. While any such proceedings are
pending, Landlord shall not have the right to pay, remove or cause to be
discharged the assessment, levy, fee, rent or charge thereby being contested.
Each such contest shall be promptly prosecuted by Tenant to a final conclusion.
Tenant shall pay, and save Landlord and the Mortgagee harmless against, any and
all losses, judgments, decrees and costs (including all reasonable attorneys’
fees and expenses) in connection with any such contest by Tenant and shall,
promptly after the final settlement, compromise or determination of such
contest, fully pay and discharge the amounts which shall be levied, assessed,
charged or imposed or be determined to be payable therein or in connection
therewith, together with all penalties, fines, interests, costs and expenses
thereof or in connection therewith, and perform all acts, the performance of
which shall be ordered or decreed as a result thereof; provided, however, that
nothing herein contained shall be construed to require Tenant to pay or
discharge any lien, encumbrance or other charge created by any act or failure to
act of Landlord or the payment of which by Tenant is not otherwise required
hereunder, or to perform any act which Tenant is not otherwise required to
perform hereunder. No such contest by Tenant shall subject Landlord or the
Mortgagee to the risk of any civil or criminal liability. Tenant shall either
complete the contest prior to the date of termination of the Lease, or supply
Landlord with a bond or other form of security acceptable to Landlord. Tenant’s
obligations under this Section shall survive the expiration or earlier
termination of this Lease.

 

Section 8.3        Landlord’s Compliance Obligations. Landlord hereby represents
to Tenant that, as of the Possession Date, Landlord shall deliver the Property,
including, without limitation, the Building (including, without limitation, the
Premises as required pursuant to Section 22.1 hereof), all Structural Elements
and the Base Building Systems in good working order and repair and in compliance
with all Applicable Laws, including, without limitation, the ADA. Landlord, at
its expense, shall comply with the Permitted Encumbrances and all Applicable
Laws, including, without limitation, the ADA, all Environmental Laws, and
insurance requirements applicable to (a) the Common Areas, including, without
limitation, the Planned Amenities and the Tenant Upgraded Amenities, (b) those
requiring physical or structural modification to the Structural Elements,
excluding Rooftop Equipment, subject to Landlord’s right to contest the
applicability or legality thereof and (c) the Base Building Systems; provided
however that if any such compliance as to clause (b) or (c) shall be required
because of the negligence or willful act of Tenant or any of Tenant’s
Representatives or any Alterations to the Premises made by Tenant, Landlord
shall comply with same at Tenant’s expense, payable as Additional Rent.

 

29

--------------------------------------------------------------------------------

 

 

ARTICLE 9

Alterations and Improvements

 

Section 9.1        Restrictions.

 

(a)       Except as hereinafter provided, Tenant shall make no Alterations in or
to the Premises of any nature without Landlord’s prior written consent. Subject
to the provisions of this Article, Tenant, at its expense and without Landlord’s
prior consent, may make Alterations which are non-structural in or to the
interior of the Premises, provided that each such Alteration: (i) does not
adversely affect utility services or Base Building Systems; (ii) does not cost
more than $(Redacted) per project (provided, Landlord’s consent of IT wiring,
painting, carpeting and furniture repair and installation shall not be required
by reason of cost if Landlord’s consent would not otherwise be required
hereunder); (iii), if applicable, complies with the requirements of the REA;
(iv) does not affect the certificate of occupancy for the Building or the
Premises or the insurance coverage for the Building or the Premises, (v) does
not adversely affect the value or utility of the Building; and (vi) complies
with Applicable Laws. Tenant shall use contractors first approved in writing by
Landlord which approval may be withheld in Landlord’s sole discretion. If
Landlord fails to respond to a request for approval of a contractor within ten
(10) days after receipt of such request by Tenant, Landlord’s consent shall be
deemed given. Upon Tenant’s reasonable request, Landlord shall promptly provide
Tenant with a list of pre-approved contractors.

 

(b)       Except for Nonstandard Improvements, all Alterations, including,
without limitation, Tenant Generator and generator pads, pantries, supplemental
HVAC, electrical, IT and data cabling and wiring and conduits, whether temporary
or permanent in character, made in or to the Premises by Tenant, shall become
part of the Premises and Landlord’s property upon installation thereof and
Tenant shall have no obligation to remove the same from the Premises upon the
expiration or earlier termination of this Lease. Prior to the expiration or
earlier termination of this Lease, Tenant shall remove (i) the Nonstandard
Improvements made by Tenant and the Rooftop Equipment and repair any damage to
the Building resulting from such removal and reasonably restore any slab altered
by Tenant (not including, however, any core drills), reasonable wear and tear
and damage by casualty and condemnation excepted; and (ii) Building signage
installed by Tenant pursuant to Section 5.6 and Landlord shall repair and
restore the Building façade; provided, however, Tenant shall (A) upon Tenant’s
execution and delivery of this Lease to Landlord, pay to Landlord $(Redacted)
for the cost to replace the granite on the Building façade, which granite
Landlord shall preserve for this use; and (B) following Tenant’s removal of such
Building signage prior to the expiration or earlier termination of this Lease,
Tenant shall pay Landlord’s reasonable labor costs to replace such granite on
the Building façade within thirty (30) days after Tenant’s receipt from Landlord
of documentation (i.e., checks and invoices) evidencing Landlord’s reasonable
labor costs therefor.

 

30

--------------------------------------------------------------------------------

 

 

Section 9.2        Permits; Mechanic’s Liens. Tenant shall, before making any
Alterations, at its expense, obtain all permits, approvals and certificates
required by any governmental or quasi-governmental bodies and (upon completion)
certificates of final approval thereof and shall deliver promptly duplicates of
all such permits, approvals and certificates to Landlord. Tenant shall carry and
shall cause Tenant’s contractors and subcontractors to carry such workers’
compensation, general liability, personal and property damage insurance as
Landlord may reasonably require and Landlord shall be named as an additional
insured on Tenant’s contractors’ and subcontractors’ general liability policies.
At Landlord’s request, Tenant will provide to Landlord as part of the aforesaid
documentation partial lien waivers from its contractors, subcontractors and
materialmen (for trades with contracts in excess of $(Redacted)) involved in
Alterations and any other work covering prior payments by Landlord hereunder
Notwithstanding the foregoing, if any mechanic’s lien is filed against the
Property or any part thereof, for work done or claimed to have been done for, or
materials furnished to, Tenant, the same shall be cancelled or discharged by
Tenant, by payment or filing of the bond required by law, within thirty (30)
days after notice from Landlord to Tenant of the filing, at Tenant’s expense. If
Tenant shall fail to cause such lien to be discharged within the period
aforesaid, then, in addition to any other right or remedy, Landlord may, but
shall not be obligated to, discharge the same either by paying the amount
claimed to be due or by procuring the discharge of such lien by deposit or by
bonding proceedings. Any amount so paid by Landlord and all reasonable,
out-of-pocket costs and expenses incurred by Landlord, in connection therewith
shall constitute Additional Rent payable by Tenant under this Lease and shall be
paid by Tenant to Landlord within thirty (30) days following written demand.

 

Section 9.3        Review of Tenant’s Plans.

 

(a)       All Alterations proposed by Tenant and requiring Landlord’s consent
shall be made at Tenant’s sole cost and expense as follows:

 

(i)      Tenant shall submit to Landlord complete and final plans and
specifications for all work to be done by Tenant. Such plans and specifications
shall be prepared by a licensed architect(s) and engineer(s), shall comply with
all Applicable Laws, shall not adversely affect the Structural Elements and
shall be in a form sufficient to secure the approval of all government
authorities with jurisdiction over the Premises.

 

(ii)     With respect to Alterations for which Landlord’s approval is required,
within ten (10) Business Days after receipt of the complete plans and
specifications described above, Landlord shall notify Tenant in writing whether
Landlord approves or disapproves such plans and specifications, which approval
shall not be unreasonably withheld, conditioned or delayed; and Landlord shall
describe the reasons for any such disapproval. Tenant’s request for approval
shall state, in bold print as follows: “LANDLORD’S FAILURE TO RESPOND WITHIN 10
BUSINESS DAYS SHALL BE DEEMED APPROVAL OF THE PLANS.” Landlord’s failure to
deliver a notice within the time period specified above approving or
disapproving such plans and specifications shall be conclusively deemed
Landlord’s approval of such plans and specifications. Tenant may submit to
Landlord revised plans and specifications for Landlord’s prior written approval,
which approval shall be granted if (x) the work to be done would not, in
Landlord’s reasonable judgment, adversely affect Landlord’s ability to lease to
third parties, or (y) the work to be done shall be required by any Applicable
Law.

 

31

--------------------------------------------------------------------------------

 

 

(iii)     All material changes in the plans and specifications required to be
approved by Landlord shall be subject to Landlord’s prior written approval, such
approval not to be unreasonably withheld, conditioned or delayed and changes not
requiring Landlord’s approval shall be provided to Landlord prior to
commencement of the construction described therein. For the purpose of this
subsection a “material change” shall be one which (x) exceeds $(Redacted),
and/or (y) adversely affects the Structural Elements or the Base Building
Systems. If Tenant wishes to make a change in approved plans and specifications,
Tenant shall have its architect(s) and engineer(s) prepare plans and
specifications for such change and submit them to Landlord. For alterations
requiring Landlord’s approval, Landlord shall notify Tenant in writing promptly
whether Landlord approves or disapproves such change; and, if Landlord
disapproves such change, Landlord shall describe the reasons for disapproval,
which reasons for disapproval shall be reasonable. Tenant may submit to Landlord
revised plans and specifications for such change for Landlord’s written
approval. Tenant’s request for approval shall state, in bold print as follows:
“LANDLORD’S FAILURE TO RESPOND WITHIN 10 BUSINESS DAYS SHALL BE DEEMED APPROVAL
OF THE PLANS.” Landlord’s failure to respond within ten (10) days shall be
deemed approval of the proposed change. After Landlord’s written approval or
deemed approval of such change, such change shall become part of the plans and
specifications approved by Landlord.

 

(iv)     Tenant shall obtain and comply with all building permits and other
government permits and approvals required in connection with the work, and shall
not violate the REA. Landlord, at Tenant’s expense, and upon the request of
Tenant, shall submit any documents required by Applicable Law to be submitted by
Landlord in connection with any permits, approvals or certificates required to
be obtained by Tenant in connection with any permitted Alteration. Tenant shall,
through Tenant’s licensed contractor, perform the work in a good and workman
like manner in accordance with the plans and specifications prepared as set
forth above. Tenant shall pay, as Additional Rent, the entire cost of all work
(including the cost of all utilities, permits, fees, taxes, and property,
worker’s compensation and liability insurance premiums in connection therewith)
required to make the Alterations. Under no circumstances shall Landlord be
liable to Tenant for any damage, loss, cost or expenses incurred by Tenant on
account of any plans and specifications, contractors or subcontractors, design
of any work, construction of any work, or delay in completion of any work,
whether or not Landlord had approved the plans and specifications. Within sixty
(60) days after completion of any such work, Tenant shall deliver to Landlord
five (5) sets of plans and, if available, a CAD drawing of the plans.

 

(v)      No Event of Default shall have occurred and be continuing prior to
commencement of any such Alterations.

 

(b)      Tenant shall be permitted to perform Alterations during Building Hours,
provided that such work does not unreasonably interfere with or interrupt the
operation and maintenance of the Building or unreasonably interfere with or
interrupt the use and occupancy of the Building by other tenants in the
Building. At all reasonable times and upon reasonable prior notice, during the
progress of Alterations, provided Landlord is accompanied by a representative of
Tenant, Tenant shall permit Landlord, its architect and other representatives of
Landlord access to the Premises for the purpose of inspecting same, verifying
conformance of Alterations with Tenant’s plans and specifications and otherwise
viewing the progress of Tenant’s work.

 

32

--------------------------------------------------------------------------------

 

 

(c)     At the time of, and in conjunction with, Landlord’s approval of Tenant’s
plans and specifications pursuant to this subsection, Landlord shall give notice
to Tenant as to which parts of the Alterations shall constitute Nonstandard
Improvements and, therefore, must be removed by Tenant at the expiration or
earlier termination of this Lease. As to any of Tenant’s plans and
specifications deemed approved by Landlord, Landlord must provide such notice
before the date such Tenant’s plans and specifications are deemed so approved.
If Tenant does not provide Landlord with notice that Tenant disputes such
determination of which parts of the Alterations constitute Nonstandard
Improvements within fifteen (15) Business Days of Tenant’s receipt of Landlord’s
notice, then Landlord’s determination shall be conclusive. If Tenant shall
provide such notice and the parties are unable to agree as to which parts of the
Alterations constitute Nonstandard Improvements, then the determination as to
the Alterations in dispute shall be made by the Arbitrator.

 

Section 9.4   Expenses. Tenant shall pay to Landlord from time to time during
the performance of any Alterations, as Additional Rent, a fee equal to
Landlord’s or Landlord’s agents’ reasonable and actual out-of-pocket third party
costs and expenses incurred in connection with a third party review of Tenant’s
plans and specifications therefor. Notwithstanding the foregoing and anything to
the contrary in this Lease, Tenant shall not be responsible for any supervisory
fee, project management fee, surcharges, profit, overhead, administrative or
similar fees or charges in connection with any Alterations, other than costs,
including, without limitation, profit, overhead and administrative fees,
associated with Landlord’s costs of providing personnel to permit off-hours
access to the Building, or supervision of Base Building or Base Building System
modifications.

 

ARTICLE 10

Repairs

 

Section 10.1   Tenant’s Obligations. Tenant shall maintain and take good care of
the Premises and the fixtures, equipment and appurtenances therein, at Tenant’s
expense, and shall make all repairs in order to keep the Premises in good
working order and condition, reasonable wear and tear and damage by fire,
casualty and condemnation excepted, except that Tenant shall not be required to
make (a) any repairs or replacements to the Structural Elements of the Premises;
(b) any repairs to or replacements of the Base Building Systems serving the
Premises; or (c) any repairs or replacements resulting from the negligence or
willful act of Landlord or any of Landlord’s Representatives.

 

33

--------------------------------------------------------------------------------

 

 

Section 10.2   Landlord’s Obligations.

 

(a)     Landlord hereby covenants to Tenant that, on the Possession Date,
Landlord shall deliver the Building Systems in good order, condition and repair.
Landlord, at its expense (but subject to recoupment to the extent permitted in
Article 6 herein), shall, during the Term, keep and maintain the Common Areas
(including, without limitation, the outdoor seating and eating areas on the
Land), Garage, the Planned Amenities and Tenant Upgraded Amenities (each to the
extent such exists) and the Base Building Systems and Structural Elements
serving the Premises in good working order, condition and repair, as a first
class office building, consistent with the standards of Comparable Buildings,
and shall, during the Term, keep and maintain the Additional Parking Lots and
the Existing Amenities (as hereinafter defined) in good working order, condition
and repair, and shall make all repairs and replacements (if necessary),
structural and otherwise, interior and exterior, as and when needed in or about
the Property and the Additional Parking Lots, except for (i) those repairs for
which Tenant is responsible pursuant to any other provision of this Lease,
including but not limited to Section 10.1 above, and (ii) repairs to Tenant’s
Property, unless caused by the negligence or willful misconduct of Landlord or
any of Landlord’s Representatives; provided, however, that Landlord shall have
no obligation or liability for repairs in the Premises until receipt of notice
from Tenant specifying the repairs required, except in the case of emergencies
where the notice may be by telephone (or otherwise orally by a duly authorized
officer), thereafter promptly followed by a written notice. Landlord shall,
throughout the Term, provide the Existing Amenities. “Existing Amenities” shall
mean visitor parking, at least one (1) loading dock, a property management team
on call twenty-four (24) hours per day, seven (7) days per week and seasonal
outdoor seating and eating areas, including, without limitation, tables
therefor, which Tenant, its employees and visitors shall have the right to use
in common with others for such purposes.

 

(b)     Tenant shall reimburse Landlord, as Additional Rent, for the reasonable
cost of the following: (i) any repairs or replacements necessitated or
occasioned by the acts, omissions or negligence of Tenant or any of Tenant’s
Representatives, or (ii) any repairs or replacements necessitated or occasioned
by or resulting from Alterations to the Premises made by Tenant; or (iii) any
repairs made to the Base Building Systems necessitated or occasioned by the
acts, omissions or negligence of Tenant or any of Tenant’s Representatives.

 

ARTICLE 11

Utilities and Services

 

Section 11.1    HVAC; Elevators.

 

(a)     Landlord shall, at Landlord’s cost and expense (subject to recoupment to
the extent permitted in Article 6 hereof) furnish and distribute to the Premises
heated, cooled and outside air (collectively “HVAC”) on a year round basis
during Building Hours, as required by applicable building codes and in
accordance with the specifications set forth on Exhibit D attached hereto and
made a part hereof. The required temperatures noted in Exhibit D that affect the
Premises shall be first achieved no later than the commencement of Building
Hours and continue until the end of Business Hours. If Tenant shall require HVAC
service at any other time (“Overtime”), Landlord shall furnish Overtime HVAC
upon at least 24 hours advance notice from Tenant on any Business Day for which
Tenant shall reimburse Landlord (Redacted) Dollars ($(Redacted)) per hour per
floor, for a minimum of one (1) hour increments.

 

(b)     Landlord shall, at Landlord’s cost and expense (subject to recoupment to
the extent permitted in Article 6 hereof), at all times during the Term, provide
passenger elevator service to the Premises and Landlord shall maintain in good
condition and repair all passenger and freight elevators. Tenant shall have
24-hours per day non-exclusive use of the Building passenger elevators. Tenant
shall pay for Landlord’s actual cost of Tenant’s use of freight elevators during
Overtime. Notwithstanding the foregoing, Landlord shall provide to Tenant (at no
additional cost to Tenant) freight elevator and loading dock time and
accessibility to accommodate Tenant’s construction, move-in, move-out and
business operations, in coordination with Landlord’s building manager. Access to
the freight elevator and loading dock shall be coordinated with Landlord’s
property manager, and all move-in, move-out and bulk delivery use shall be
conducted during times mutually agreed.

 

34

--------------------------------------------------------------------------------

 

 

Section 11.2   Cleaning. Landlord shall, at Landlord’s cost and expense (subject
to recoupment to the extent permitted in Article 6 hereof), cause the Premises
to be cleaned on Business Days, including the exterior and the interior of the
windows thereof (subject to Tenant maintaining reasonable access to such
windows) in accordance with the cleaning specifications attached hereto as
Exhibit E. Tenant shall pay to Landlord on demand Landlord’s extra charges from
its cleaning contractor for any special or unusual cleaning work in the Premises
requested by Tenant other than those listed on Exhibit E including, without
limitation, the cleaning of the Rooftop Terrace, provided, however, Tenant shall
have no obligation to remove snow therefrom. Landlord shall cause the Rooftop
Terrace to be cleaned at Tenant’s reasonable cost. Tenant shall have the right
to price out such cost with third party vendors in order to confirm that
Landlord’s cost is reasonable. If Tenant shall determine that Landlord’s cost of
cleaning the Rooftop Terrace is not reasonable, Tenant shall have the right to
contract with its own third party vendor for such cleaning services upon
reasonable prior notice to Landlord, provided that such vendor employs union
labor for such services or that such services are performed in a manner that
does not interfere with the cleaning services and the scheduling of such
services provided to the Building by Landlord. In lieu of cleaning by Landlord
or a third party, Tenant may at any time opt to clean the Terrace by use of its
own employees. Tenant shall provide reasonable prior notice to Landlord of its
intention to use its own employees to clean the Rooftop Terrace. Such cleaning
by Tenant’s employees shall be subject to reasonable rules of Landlord to
coordinate the cleaning of the Rooftop Terrace with Landlord’s cleaning of the
balance of the Premises.

 

Section 11.3   Electricity.

 

(a)     Landlord shall furnish to Tenant, through the transmission facilities
initially installed by Landlord in the Building, alternating electrical energy
to be used by Tenant in the Premises for the operation of the lighting fixtures
and Tenant’s business machines and equipment. Landlord shall install, at
Landlord’s cost and expense (without recoupment pursuant to Article 6 hereof),
separate checkmeters to measure electricity consumption in the Premises,
excluding electricity for Base Building HVAC. Commencing on the Possession Date,
Tenant shall pay for electricity monthly, based on the consumption shown on the
checkmeters multiplied by the rate for the Building, with no markup for
Landlord, but Landlord shall have the right to pass through to Tenant any actual
third party charges for meter reading services.

 

(b)     Landlord shall provide a minimum of six (6) watts per useable square
foot (connected load) excluding HVAC for the Premises.

 

(c)     Tenant’s use of electrical energy in the Premises shall not exceed the
capacity of the feeders or wiring installations then serving the Premises. In
the event that, in Landlord’s reasonable judgment, Tenant’s electrical
requirements necessitate installation of an additional riser, risers, or other
proper and necessary equipment, Landlord shall so notify Tenant of same. Within
30 days after receipt of such notice, Tenant shall either cease such use of
additional electricity or agree to install necessary additional electrical
capacity, subject to Landlord’s prior approval of plans therefor. Tenant shall
not, without prior consent of Landlord in each instance, which consent shall not
be unreasonably withheld, make or perform, or permit the making or performing
of, any alteration to wiring installations or other electrical facilities in or
serving the Premises or any additions to the electrical fixtures in the
Premises.

 

35

--------------------------------------------------------------------------------

 

 

(d)     Intentionally Omitted.

 

(e)     Except to the extent resulting from Landlord’s negligence or willful
acts or omissions, Landlord shall not in any way be liable or responsible to
Tenant for any loss or damage or expense that Tenant may sustain or incur if,
during the Term, either the quantity or character of electrical energy is
changed or is no longer available or suitable for Tenant’s requirements.
Landlord shall in no way be liable for any failure, inadequacy or defect in the
character or supply of electrical energy furnished to the Premises except for
actual damage suffered by Tenant by reason of any such failure, inadequacy or
defect resulting from the negligence or willful misconduct of Landlord. In order
that Landlord may at all times have all necessary information that it requires
in order to maintain and protect its equipment, Tenant shall not make any
material alteration or material addition to the electrical equipment and/or
appliances in the Premises without the prior written consent of Landlord in each
instance, which consent shall not be unreasonably withheld.

 

(f)     Tenant, at Tenant’s expense, shall purchase and install all bulbs
(including, but not limited to, LED, incandescent and fluorescent) and ballasts
used in the Premises.

 

Section 11.4   Water. Landlord shall, at Landlord’s cost and expense (subject to
recoupment to the extent permitted in Article 6 hereof), supply reasonably
adequate quantities of hot and cold water to a point or points in the Premises
for ordinary lavatory, pantry use and drinking purposes. If Tenant requires,
uses or consumes water for any purpose in addition to ordinary lavatory, pantry
and drinking purposes, Landlord, at Tenant’s cost and expense, may install a
water meter and thereby measure Tenant’s consumption of water for all purposes.
Tenant, at Tenant’s sole cost and expense, shall maintain any such meter and any
such installation equipment in good working order and repair. Tenant shall pay
for water consumed shown on the meter and sewer charges thereon with no markup
for Landlord, but Landlord shall have the right to pass through to Tenant any
actual third party charges for meter reading services, such charges to be due
and payable within thirty (30) days after demand therefor.

 

36

--------------------------------------------------------------------------------

 

 

Section 11.5   Parking. (a)     Landlord, at its expense (but without affecting
Landlord’s right to recoupment to the extent permitted in Article 6 herein),
shall maintain or cause to maintain in good working order and condition the
Garage to be used by Tenant in common with other tenants of the Building and the
Additional Parking Lots and make all necessary repairs and replacements thereto.
Tenant shall have the right to use during Building Hours up to, and Landlord
shall make available, a total of five (5) parking spaces per 1,000 rentable
square feet of the Premises (as may be reduced by Tenant as set forth herein,
the “Maximum Spaces”) on an unreserved basis and shall give Tenant at no charge
the same number of parking cards (to the extent a card access security system
exists) as spaces that access both the Garage and the Additional Parking Lots;
provided, however the number of parking cards provided to Tenant shall not
exceed the number of Garage Spaces and Additional Parking then-currently elected
by Tenant as provided herein and shall be reduced to the extent Tenant reduces
the number of Paid Spaces (as herein defined). Of the Maximum Spaces, three (3)
parking spaces per 1,000 rentable square feet of the Premises (the “Garage
Spaces”) shall be provided by Landlord in the Garage at no charge to Tenant. Of
the Maximum Spaces, up to two (2) parking spaces per 1,000 rentable square feet
of the Premises (the “Additional Parking”) shall be provided by Landlord on an
unreserved basis in either, at Landlord’s election, the newly constructed
apartment complex being built or built by Landlord and/or its Affiliates along
Glover Avenue in Norwalk, Connecticut or at one or more surface parking lots to
be constructed in accordance with all Applicable Laws, each by Landlord at
Landlord’s cost without reimbursement from Tenant pursuant to Article 6 hereof
or otherwise, to be located along Glover Avenue in Norwalk Connecticut and as
both are shown in the areas in “yellow” on Exhibit S attached hereto attached
hereto and made a part hereof (such parking at either the newly constructed
apartment complex along Glover Avenue in Norwalk, Connecticut (“New Apartments”)
or at one or more surface parking lots located along Glover Avenue in Norwalk,
Connecticut (“Surface Lots”) is hereinafter referred to as the “Additional
Parking Lots”). Of the Additional Parking, one (1) parking space per 1,000
rentable square feet of the Premises shall be provided to Tenant at no charge
and, at Tenant’s election, one (1) parking space per 1,000 rentable square feet
of the Premises shall be provided to Tenant at the rate of $(Redacted) per space
per month of the Term (the “Paid Spaces”). Tenant shall provide Landlord with
written notice of any Paid Spaces required and such Paid Spaces shall be made
available in increments of 50 spaces; provided, however, in the event Tenant
requires more than 150 Paid Spaces, Tenant shall be limited to and pay for a
total of 173 Paid Spaces. Throughout the Term, Tenant shall have an ongoing
right, at any time and from time to time during the Term, upon not less than
sixty (60) days written notice to Landlord, to reduce the number of Paid Spaces
by increments of 50 spaces, at which time the number of Paid Spaces shall be
permanently reduced by such 50 space increment(s). In the event of a reduction
of the number of Paid Spaces, Landlord shall have no obligation to again provide
the right to use such Paid Spaces that have been relinquished. Upon such
reduction in Paid Spaces, “Paid Spaces” for the purposes of this Lease shall be
redefined to mean the new number of Paid Spaces and any parking cards provided
for such relinquished Paid Spaces shall be returned promptly to Landlord.

 

(b) Commencing when Tenant takes occupancy of the Premises for its business
purposes, Landlord shall provide, at Tenant’s sole cost and expense, shuttle
service to and from the Additional Parking Lots containing the Additional
Parking during Building Hours. In the event other tenants of the Building, the
Park, 10 Glover Avenue, Norwalk, Connecticut, 20 Glover Building, the apartment
buildings along Glover Avenue and/or any other buildings (collectively, the
“Other Buildings”) utilize such shuttle service, then Landlord shall allocate
the cost of such shuttle service by and among Tenant and such other users of the
shuttle service. The allocable costs of providing such shuttle service shall be
billed as a direct cost to each tenant of the Other Buildings that utilize the
shuttle service. Landlord shall construct, at Landlord’s cost and expense, a
shuttle bus stop enclosure at the site of the Additional Parking Lots to protect
persons from the elements, which enclosure shall be available no later than the
Commencement Date and substantially similar to the enclosure set forth on
Exhibit T attached hereto. If Landlord relocates the Additional Parking Lots
from the New Apartments to Surface Lots (or vice versa) built by Landlord at its
expense without reimbursement from Tenant, Landlord, at its expense, shall build
shuttle bus enclosures at the Additional Parking Lots for Tenant’s use,
substantially similar to the enclosure set forth on Exhibit T attached hereto.

 

37

--------------------------------------------------------------------------------

 

 

(c) Tenant acknowledges that the Garage may be used by others during
non-Building Hours, provided however, in the event Tenant needs to use the
Garage Spaces during non-Building Hours, Tenant shall have the right to use the
Garage Spaces during non-Building Hours to the extent such use remains
consistent with Tenant’s business purposes set forth in Section 5.1 hereof.
Visitor parking is available in the surface lot in front of the entrance to the
Building and is available 24 hours a day 365 days a year. There shall be no
charge for visitor parking.

 

(d) Tenant shall have the right at any time to add software and/or hardware to
each of the garage entries in the Park that will allow Tenant’s employees to be
prohibited from entry to the Garage and notified each time Tenant has utilized
all of its Garage Spaces (the “Parking Solution”). If Tenant exercises such
right, at Tenant’s cost, Landlord and Tenant shall agree upon a parking
consultant, who shall provide options to the Parking Solution, including
budgeting costs for the installation of such Parking Solution equipment. Based
upon the options provided by the parking consultant, Landlord and Tenant shall
determine a mutually agreeable solution, including a firm cost for the agreed
Parking Solution, and upon approval by the parties, Landlord, at Tenant’s cost,
shall install such software and/or hardware as the case may be. As a result of
the installation of the Parking Solution equipment and Tenant providing the
required information on employees and their automobiles, Landlord shall provide
parking passes to Tenant up to the number of Maximum Spaces and such parking
passes shall provide access to the Garage and to the Additional Parking Lots, if
necessary. Prior to implementation of the Parking Solution, Landlord shall
provide Tenant with the number of parking passes granting access to the Garage
equal to the number of Garage Spaces, and separate passes granting access only
to the Additional Lots for the number of vehicles equal to the remainder of the
Maximum Spaces. If after installation of the Parking Solution, the Parking
Solution fails to properly limit the number of Tenant’s Representatives
occupying the parking spaces within the Garage to the Garage Spaces, then
Landlord may restrict the number of passes granting access to the Garage to the
number of Garage Spaces.

 

(e) Landlord shall use commercially reasonable efforts to protect Tenant’s
parking space allocation at any Surface Lots by installing (or causing others to
install) appropriate signage at such Surface Lots in Landlord’s reasonable
discretion and, if requested by Tenant, towing (or causing others to tow)
parking space violators at Surface Lots, at Tenant’s sole cost and expense.

 

Section 11.6   Building Communications. Tenant’s wireless communications and
local area network shall not unreasonably interfere with that of services
provided by Landlord nor shall it unreasonably interfere with communications of
other tenants in the Building, and Landlord shall require in leases with other
tenants of the Building that their wireless communications and local area
networks not unreasonably interfere with communications of Tenant. Landlord
shall have the right to resolve disputes of wireless communications between
tenants of the Building by establishing criteria as part of the Rules and
Regulations promulgated in accordance with the provisions of Article 29 for all
tenants to adhere regarding the use of the 802.xx frequency band or other such
wireless band communications within the Building.

 

38

--------------------------------------------------------------------------------

 

 

Section 11.7   Interruption of Services. Landlord does not warrant that any of
the services referred to above, or any other services which Landlord may supply,
will be free from interruption, and Tenant acknowledges that any one (1) or more
such services may be temporarily suspended by reason of accident, repairs,
inspections, alterations or improvements necessary to be made, or by Unavoidable
Delay (as hereinafter defined). Any common law or statute to the contrary
notwithstanding, except to the extent resulting from Landlord’s negligence or
willful acts or as otherwise expressly provided in this Lease, any such
interruption or discontinuance of service shall not be deemed an eviction or
disturbance of Tenant’s use and possession of the Premises, or any part thereof,
nor render Landlord liable to Tenant for damages by abatement of the Rent or
otherwise, nor relieve Tenant from performance of Tenant’s obligations under
this Lease. Landlord shall, however, exercise reasonable diligence to restore
any service or utility so interrupted. Notwithstanding the foregoing and
anything to the contrary in this Lease, if: (i) (a) any Essential Service (as
defined in the following sentence) is discontinued to the Premises for more than
five (5) consecutive days following notice thereof from Tenant to Landlord; and
(b) such discontinuance renders all or any significant portion of the Premises
untenantable and all or such portion of the Premises is not used by Tenant for
the conduct of its business, then Rent shall thereupon abate, based upon the
portion of the Premises so rendered untenantable and not used by Tenant until
such discontinuance is remedied; and (ii) other than in the event of a casualty,
which shall be governed by the provisions of Article 15, (a) any Essential
Service is discontinued to the Premises for more than twelve (12) months
following notice thereof from Tenant to Landlord; and (b) such discontinuance
renders all or any significant portion of the Premises untenantable and all or
such portion of the Premises is not used by Tenant for the conduct of its
business, Tenant shall have the right to terminate this Lease upon notice to
Landlord and, upon Landlord’s receipt of such notice, this Lease shall terminate
on such date as if such date were the expiration date hereunder. “Essential
Service” means any of the following: heating or air-conditioning (as seasonally
required), office electricity, elevator, water or plumbing. The abatement
provided for in this subsection shall not apply to any discontinuance of an
Essential Service caused by casualty or condemnation.

 

Section 11.8   Access and Security. Tenant shall have 24-hour, 7-day-per-week,
365-day-per-year access to the Premises. Access shall be controlled by
electronic card and/or on-duty personnel. Should Tenant’s card keys be able to
integrate with Landlord’s system, Tenant shall have the right to integrate its
card keys for access to the Building and the Premises onto Landlord’s system.
Landlord shall maintain a manned security station and a security system with
card key access, surveillance system and camera monitoring, as more particularly
set forth on Exhibit G attached hereto (the “Building Security Specifications”)
24-hours-per-day, 7-days-per-week, 365-days-per-year. Landlord shall provide
that all external doors to the Building shall be equipped with electronic card
readers and that security cameras shall cover all external door entrances to the
Building and the Garage, which are actively monitored by Building security
personnel and recorded on a DVR, digital or similar device and otherwise as
provided by Class A office buildings. The actual cost of such security shall be
an Operating Expense as provided in Article 6. Any additional security at the
Premises desired by Tenant shall be at Tenant's sole cost and expense and Tenant
shall have the right to install its own security system to service the Premises;
provided, Tenant shall provide Landlord with keys and/or electronic card access
such that Landlord shall at all times have access to the Premises. During
non-Business Hours, a roving security guard shall provide for various tours of
the Building, the Premises and the Park. In the event of any change to the
Building Security Specifications, Landlord’s property manager shall advise
Tenant in writing of any such changes. Notwithstanding the foregoing, Landlord
shall not decrease the overall level of security set forth in the Building
Security Specifications below the security standards at Comparable Buildings.

 

39

--------------------------------------------------------------------------------

 

 

Tenant shall have the right, subject to Applicable Laws, to use the fire stairs
in the Building for vertical transport and Tenant may install card key access in
the stairwell to limit access to its full floors to Tenant, its employees, and
contractors. Landlord and its property manager shall be provided keys, key
codes, cards, or badges to access the Premises from such locked fire stairs.
Tenant, at its expense and subject to Landlord’s reasonable approval of plans
and specifications (which approval shall not be unreasonably withheld), may make
improvements to the fire stairs. Should Tenant make such improvements, Tenant,
at Tenant’s expenses shall provide all necessary repair and maintenance to such
improvements so to keep them consistent with a Comparable Building standard.
Furthermore, Tenant shall remove all such improvements and repair any damage to
the fire stairs resulting from such removal upon the expiration of the Lease. At
Tenant’s request, Landlord shall install, at Tenant’s cost, a mutually agreeable
card key access system in the elevators allowing Tenant secure access to
Tenant’s fully leased floors. Landlord shall cause the Additional Parking Lots
to be sufficiently lighted. Landlord, at Tenant’s request and expense (unless
shared by others) shall cause security personnel to patrol any Surface Lot just
before and after dusk until the shuttle has made its last stop for the day.

 

Section 11.9   Cafeteria, Coffee Bar and Conference Center. As part of
Landlord’s Work, Landlord will construct the cafeteria and coffee bar as more
particularly set forth in Exhibit I and Tenant’s and its employees and invitees
shall have the right to use the same. In connection with the cafeteria, Landlord
shall hire a first-class cafeteria operator, subject to Tenant’s reasonable
approval not to be unreasonably withheld. Landlord and Tenant agree that FLIK is
deemed an acceptable cafeteria operator. During the Term, should Tenant be
dissatisfied with the cafeteria operator from a service or cost perspective,
Tenant shall have the right to notice Landlord explaining in detail the issues
with the cafeteria operator. Landlord will have thirty (30) days to address and
cure any bona fide deficiencies. Should the cafeteria operator fail to cure the
deficiencies, then Tenant shall have the right to recommend a replacement
operator. Landlord and Tenant shall mutually agree, exercising reasonableness,
on the replacement cafeteria operator and Landlord shall replace the failing
operator. The cafeteria shall commence operation no later than the date Tenant
first occupies the Premises for the conduct of its business. Should Tenant
request the cafeteria to be open on Building Holidays, Tenant shall be required
to pay 100% of all costs to operate the cafeteria including but not limited to
food costs, personnel costs, and operating costs, unless any other tenant(s) in
the Building or the Park also require the cafeteria to operate on Building
Holidays in which case such costs shall be equitably prorated. In connection
with the coffee bar, Tenant shall have the right to terminate the coffee bar
service on ninety (90) days’ notice to Landlord should the cafeteria operator
fail to operate the coffee bar as a profitable profit center and any operating
costs associated with the coffee bar from and after ninety (90) days after such
notice shall be given by Tenant shall no longer be included in Operating
Expenses. Tenant acknowledges that the cafeteria and coffee bar may be used by
other tenants (and their visitors) at the Park. In the event other tenants in
the Park utilize the cafeteria or coffee bar, then any operating costs related
to the cafeteria or coffee bar, as the case may be, shall be shared amongst all
tenants that utilize the coffee bar or cafeteria, as applicable.

 

Landlord shall provide access to the operator’s financials for the coffee bar
and the cafeteria. Such financials shall reflect sources of income for each
profit center, including but not limited to Tenant and other tenant pantry
services, catering, food and beverage sales, as the case may be and shall
reflect all operating costs for the profit centers.

 

40

--------------------------------------------------------------------------------

 

 

Tenant shall have the right to install, at Tenant’s cost, a system or software
that permits Tenant’s employees to take advantage of any subsidy offered by
Tenant at the time each employee makes purchases from the cafeteria or coffee
bar (the “Subsidy System/Software”). The cafeteria provider will operate such
Tenant system, and any costs for the repair or replacement of the components of
the Tenant system or software (which may be separate from the base POS system
used by the cafeteria operator and coffee bar operator) shall be part of the
operational costs of the cafeteria or coffee bar, as the case may be.

 

Tenant shall have the right to reserve space in the Conference Center during
non-lunch hours and/or in connection with corporate events previously approved
by Landlord at the rental rates established by Landlord. Tenant and its
employees and visitors shall, at no additional charge, have use of the
Conference Center in common with others during lunch hours (when the cafeteria
is operational on Business Days) for Tenant, its employees and visitors to
eat-in.

 

Section 11.10   LEED. In the event Landlord elects to purchase “green power”,
any such incremental cost above rates achievable in the market shall not be
included in Operating Expenses. Landlord shall endeavor to provide Tenant with
information relating to any “green” initiatives contemplated by Landlord for the
Premises and, if reports are available from providers on the reduction of the
carbon footprint of the Building, Landlord shall provide Tenant with copies of
such reports at Tenant’s sole cost and expense.

 

Section 11.11   Generator.

 

(a)     Landlord shall keep and maintain in good condition and repair a
generator on the Property (the “Building Generator”) that produces sufficient
electric energy to fully power the Building life safety systems in the event of
a loss of electric energy from the electric utility in accordance with
Applicable Laws.

 

(b)     In addition to the Building Generator, Tenant may install, at any time
and at no additional charge payable to Landlord upon Landlord’s approval of
Tenant’s plans and specifications, and thereafter access and maintain, repair,
replace, use and operate a diesel generator, associated fuel tank, wiring and
all necessary ancillary equipment thereto for Tenant’s business operations
within the Building (“Tenant Generator”), on the Property, subject to compliance
with Applicable Laws, in a location to be reasonably determined by Landlord and
Tenant (and, if installed in connection with the Tenant Improvements the
location suggested by Landlord is set forth on Exhibit H), in accordance with
Article 9 or Article 22, as applicable, and so as to not materially adversely
affect any tenant or occupant of the Building and the character of the Building
and further subject to Tenant paying for all costs and expenses for such
installation, access and maintenance. The Tenant Generator shall be
appropriately screened or otherwise enclosed in a manner reasonably acceptable
to Landlord. Tenant may remove but shall not be required to remove any such
Tenant Generator (or the fuel oil tank or other equipment attendant thereto) at
the expiration or sooner termination of this Lease. Tenant shall have the right
to conduct weekly testing at times previously approved by Landlord and Tenant
shall conduct regular preventative maintenance of any Tenant Generator and
Landlord shall reasonably cooperate with Tenant to do the same.

 

41

--------------------------------------------------------------------------------

 

 

ARTICLE 12

Assignment and Subleasing

 

Section 12.1   Rights and Obligations of Tenant.

 

(a)    Tenant may not mortgage, pledge or otherwise encumber its interest in
this Lease or in any sublease of the Premises or any part thereof or the rentals
payable thereunder. Any such mortgage, pledge or encumbrance, made in violation
of this Section shall be void. Provided that no Event of Default has occurred
and is continuing, and with Landlord’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed, Tenant may sublease
the Premises or any portion thereof, and the interest of Tenant in this Lease
may be assigned; provided that any such sublease or assignment shall expressly
be subject and subordinate to the provisions of this Lease and no such sublease
shall permit the subtenant thereunder to pay rent in advance for a period of
more than one (1) month, and provided, further, that no such sublease or
assignment shall affect or reduce any obligations of Tenant or any rights of
Landlord hereunder and each sublease shall require the subtenant, after an Event
of Default hereunder, to attorn to Landlord, at Landlord’s request. All
obligations of the then current Tenant hereunder shall continue in full effect
as the obligations of a principal and not of a guarantor or surety, to the same
extent as though no assignment or sublease had been made. If Tenant assigns its
interest in this Lease, the assignee shall, in an instrument delivered to
Landlord at the time of such assignment, and in form and substance reasonably
acceptable to Landlord, expressly assume all the obligations of Tenant hereunder
accruing on and after the effective date of the assignment. Tenant shall, within
ten (10) days after the execution of any such sublease or assignment, deliver an
executed copy thereof to Landlord. An assignee with a net worth of at least
$(Redacted) at the time of such proposed assignment shall be deemed to be
financially acceptable to Landlord. No subtenant may further sublease any part
of the Premises or assign its interest in the sublease without Landlord’s prior
written consent. Tenant may list part or all of the Premises with a broker. This
Lease shall not, nor shall any interest herein, be assignable as to the interest
of Tenant involuntarily or by operation of law without the prior written consent
of Landlord, and any such assignment without the prior written consent of
Landlord shall be void and shall, at the option of Landlord, constitute an Event
of Default, subject to the provisions of Article 17 of this Lease, provided,
that a merger, consolidation or similar reorganization or change of control of
Tenant where Tenant’s obligations are assumed by the successor entity by
operation of law shall not be deemed to be a prohibited assignment hereunder.

 

(b)    No assignment or sublease whatsoever shall release Tenant from Tenant’s
obligations and liabilities under this Lease (which shall continue as the
obligations of a principal and not of a guarantor or surety) or alter the
primary liability of Tenant to pay all Rent and to perform all obligations to be
paid and performed by Tenant. The acceptance of Rent by Landlord from any other
person or entity shall not be deemed to be a waiver by Landlord of any provision
of this Lease. If any assignee, subtenant or successor of Tenant defaults beyond
any applicable notice and cure period provided in this Lease in the performance
of any obligation to be performed by Tenant under this Lease, Landlord may
proceed directly against Tenant without the necessity of exhausting remedies
against such assignee, subtenant or successor.

 

42

--------------------------------------------------------------------------------

 

 

(c)    Tenant shall, within thirty (30) days after receipt of invoices therefor,
reimburse Landlord for costs incurred by Landlord, including without limitation,
actual and reasonable attorneys’ fees in investigating the proposed subtenant or
assignee, reviewing the proposed assignment or sublease and negotiating the form
of Landlord’s consent. In addition, Tenant shall pay to Landlord as Additional
Rent, within thirty (30) days after receipt of payments from a subtenant or
assignee, fifty percent (50%) of any “net profit” on a subletting or assignment,
i.e., the excess of consideration of any type received by Tenant from the
subtenant or assignee, over (in the case of a sublease only) a prorata portion
of the Rent payable by Tenant hereunder, in any event reduced by Tenant’s
commercially reasonable third-party costs of effecting the assignment or
sublease, including without limitation, brokerage and attorneys’ fees, marketing
costs, rent free periods or other tenant concessions and necessary alterations
to the Premises.

 

Section 12.2   Recapture; Consent. If Tenant desires to assign this Lease or to
sublease all or substantially all of the Premises in the aggregate for
substantially the balance of the Term, Tenant shall first give notice to
Landlord of the proposed assignment or sublease and the terms thereof, and
subject to Section 12.4 hereof, Landlord shall have the right, by notice to
Tenant within fifteen (15) days after receipt of Tenant’s notice, to terminate
this Lease effective as of the intended effective date of the proposed
assignment or sublease, and, notwithstanding any provision of this Lease to the
contrary, Tenant shall surrender the Premises in its as-is, where-is condition.
If Landlord elects not to so terminate this Lease, then Landlord shall not
unreasonably withhold its consent to the proposed subletting or assignment.

 

Section 12.3   Assignment of Rents. Tenant hereby assigns to Landlord all
security deposits and rents due or to become due from any subtenant, effective
during an Event of Default under the provisions of this Lease. Thereupon,
Landlord shall apply any net amount collected by it from subtenants to the Rent
due under this Lease. No collection of Rent by Landlord from an assignee of this
Lease or from a subtenant shall constitute a waiver of any of the provisions of
this Article or an acceptance of the assignee or subtenant as a tenant or a
release of Tenant from performance by Tenant of its obligations under this
Lease. Tenant shall not directly or indirectly collect or accept any payment of
subrent under any sublease more than one (1) month in advance of the date when
the same shall become due. Each sublease shall require the subtenant to attorn
to Landlord, at Landlord’s request, during an Event of Default by Tenant under
this Lease. During an Event of Default by Tenant under this Lease, Landlord
shall have the right to require subtenants to make their rent payments directly
to Landlord.

 

43

--------------------------------------------------------------------------------

 

 

Section 12.4   Transfer to Successor or Affiliate. Notwithstanding anything to
the contrary set forth herein and provided no Event of Default shall have
occurred and be continuing, Tenant may, without Landlord’s consent, on not less
than ten (10) Business Days’ notice to Landlord (provided that, if Tenant is
prohibited or restricted from such advance notice due to securities, regulatory
or confidentiality requirements, then Tenant shall notify Landlord promptly
after it is permitted to do so), and further provided such notice shall include
an executed counterpart of the assignment or sublease (which, in the case of an
assignment, shall provide that the assignee assumes directly for the benefit of
Landlord all of Tenant’s obligations under this Lease from and after the date of
the assignment and in the case of a sublease, provides that same is subject and
subordinate to this Lease in all respects), assign this Lease or sublet all or
any portion of the Premises to a Successor or Affiliate of Tenant. Such
assignment or sublease to an Affiliate or Successor shall not require compliance
with Section 12.1(a), Section 12.1(c) or Section 12.2 of this Article 12. If
thereafter the assignee or subtenant shall no longer be an Affiliate of Tenant,
then that shall be deemed a new assignment or sublease, as the case may be,
subject to this Article 12. Net worth of an entity shall be evidenced by the
most recently available audited financial statements delivered to Landlord. Such
sublease or assignment shall not release Tenant from its obligations hereunder,
as specified in subsection 12.1(b) herein. Notwithstanding anything to the
contrary set forth herein, the transfer of the outstanding capital stock of
Tenant, or the stock of any entity controlling tenant, through the
“over-the-counter market” or through any U.S. or foreign recognized stock
exchange, shall not be deemed an assignment or prohibited transfer.

 

ARTICLE 13

Subordination and Attornment

 

Section 13.1   Subordination; Nondisturbance Agreement.

 

(a)    Landlord shall use commercially reasonable efforts to cause (i) any
trustee, mortgagee or holder of a Superior Mortgage (a “Mortgagee”) secured by
Landlord’s interest in the Property (a “Mortgage”) to execute and deliver to
Tenant an agreement substantially similar to that attached hereto as Exhibit L,
which provides to the effect that, if there shall be a foreclosure of its
Mortgage, such Mortgagee will not make Tenant a party defendant to such
foreclosure, evict Tenant, disturb Tenant’s possession under this Lease, or
terminate or disturb Tenant’s leasehold estate or rights hereunder, and will
recognize Tenant as the direct tenant of such Mortgagee on the same terms and
conditions as are contained in this Lease, subject to the provisions hereinafter
set forth, provided no Event of Default shall have occurred and be continuing
hereunder; and (ii) a lessor (a “Lessor”) under a ground lease of the Property
(a “Ground Lease”) to execute and deliver to Tenant an agreement substantially
similar to that attached hereto as Exhibit L, which provides to the effect that
if its Ground Lease shall terminate or be terminated for any reason, Lessor will
not evict Tenant, disturb Tenant’s possession under the Lease, or terminate or
disturb Tenant’s leasehold estate or rights hereunder, and will recognize Tenant
as the direct tenant of such Lessor on the same terms and conditions as are
contained in this Lease (subject to the provisions hereinafter set forth),
provided no Event of Default shall have occurred and be continuing and Lessor
shall not make Tenant a party in any action to terminate such Ground Lease or to
remove or evict Tenant from the Premises provided no Event of Default shall have
occurred and be continuing (any such agreement, or any agreement of similar
import, from a Mortgagee or a Lessor, as the case may be, which is in a
commercially reasonable form, being hereinafter referred to as a “Nondisturbance
Agreement”). In the event Landlord delivers to Tenant a Nondisturbance Agreement
substantially similar to that attached hereto as Exhibit L executed by Landlord
and Mortgagee, this Lease shall be subject and subordinate to such Superior
Lease and/or to such Mortgage. If the date of expiration of any Ground Lease
shall be the same day as the expiration date hereunder, the Term shall end and
expire 12 hours prior to the expiration of the Ground Lease. Notwithstanding the
foregoing, on the Effective Date, Landlord shall deliver to Tenant a
Nondisturbance Agreement in substantially the same form as attached to Exhibit L
attached hereto from the current Mortgagee. Landlord represents to Tenant that
the only Mortgage of record as of the date hereof is that certain Consolidated,
Amended and Restated Open-End Mortgage Deed, Assignment of Leases and Rents,
Security Agreement and Fixture Filing from 25 Glover Partners, LLC, 35 Glover
Partners, LLC, 45 Glover Partners, LLC, and Merritt River Commercial LLC, in
favor of Bank of America, N.A., in the original principal amount of
$335,700,000.00 dated November 17, 2016 and recorded in Volume 8440 at Page 1 of
the Norwalk Land Records. Tenant may record any Nondisturbance Agreement in the
Land Records of Norwalk, CT, that Tenant shall cause to be paid all costs,
taxes, and expenses necessary for the recordation thereof.

 

44

--------------------------------------------------------------------------------

 

 

Section 13.2   Attornment. If at any time prior to the expiration of the Term,
any Ground Lease shall terminate or be terminated for any reason or any
Mortgagee comes into possession of the Property or the estate created by any
Ground Lease by receiver or otherwise, Tenant agrees, at the election and upon
demand of any owner of the Property, or of the Lessor, or of any Mortgagee in
possession of the Property, to attorn, from time to time, to any such owner,
Lessor or Mortgagee or any person acquiring the interest of Landlord as a result
of any such termination, or as a result of a foreclosure of the Mortgage or the
granting of a deed in lieu of foreclosure, then upon the executory terms and
conditions of this Lease, for the remainder of the Term, provided that such
owner, Lessor or Mortgagee, as the case may be, or receiver caused to be
appointed by any of the foregoing, shall then be entitled to possession of the
Premises. The provisions of this Section shall enure to the benefit of any such
owner, Lessor or Mortgagee, shall apply notwithstanding that, as a matter of
law, this Lease may terminate upon the termination of any Ground Lease, and
shall be self-operative upon any such demand, and no further instrument shall be
required to give effect to said provisions. Subject to any Nondisturbance
Agreement delivered by Tenant, nothing contained in this Section shall be
construed to impair any right otherwise exercisable by any such owner, Lessor or
Mortgagee.

 

Section 13.3   Lease Modification. Tenant shall execute and deliver to Landlord
within a reasonable period of time any reasonable modifications of this Lease
required or requested by the holder or potential holder of a Mortgage, provided
that no such modification shall adversely affect Tenant’s rights or obligations
hereunder, including without limitation, such modifications shall not affect the
Term or amount of Rent payable hereunder.

 

ARTICLE 14

Landlord’s Right of Entry; Roof Rights; Etc.

 

Section 14.1   Right of Entry. Landlord and Landlord’s Representatives shall
have the right to enter the Premises at any time during normal business hours
upon reasonable prior notice to Tenant (at least 24 hours’ notice, except in the
event of an emergency, in which case no notice shall be required), in order to
perform its obligations under this Lease or exercise any of its rights under
this Lease, including, without limitation: (a) to examine the Premises or for
the purpose of performing any obligation of Landlord or exercising any right or
remedy reserved to Landlord in this Lease; (b) to exhibit the Premises to a
prospective tenant, purchaser, mortgagee, ground Landlord of the Building, or
others during the last 18 months of the Term, provided Tenant has not delivered
timely a Renewal Notice, (c) to make such repairs, alterations, improvements or
additions or to perform such maintenance, including the maintenance of all air
conditioning, elevator, plumbing, electrical, sanitary, mechanical and other
service or utility systems as Landlord may deem necessary or desirable and
Landlord shall clean-up its equipment at the end of each day; (d) to take all
materials into and upon the Premises that may be required in connection with any
such repairs, alterations, improvements, additions or maintenance; (e) to post
notices of non-responsibility and notices required by Applicable Laws; and (f)
to examine permits in Tenant’s possession with respect to the Premises, all of
which should be customary and adequate and reasonably satisfactory to Landlord.
Landlord shall exercise its rights under this Section in a manner that will not
unreasonably interfere with Tenant’s use of the Premises as provided in Section
5.1 hereof or Tenant’s operation in the Premises.

 

45

--------------------------------------------------------------------------------

 

 

Section 14.2   Rooftop Equipment. Tenant shall have the non-exclusive right, for
no additional rental charge, to install, access, maintain and use roof
equipment, including, without limitation, air conditioning units, radiometers,
two (2) satellite dishes and other equipment needed for its operations and to
run conduit from the roof to the Premises in connection therewith (collectively,
the “Rooftop Equipment”) on the roof of the Building, subject to compliance with
Applicable Laws, in a manner and pursuant to plans and specifications reasonably
acceptable to Landlord and so as to not adversely affect the performance of any
Building Systems or another tenant’s system existing at the time of Tenant’s
installation and further subject to Tenant paying for all costs and expenses for
such installation, access and maintenance. Tenant shall take all actions
necessary to prevent any such installations from adversely affecting applicable
warranties with respect to the roof. Any installation of Rooftop Equipment shall
be subject to available rooftop space and Landlord’s prior approval of equipment
list, plans and proposed locations, which approval shall not be unreasonably
withheld. Tenant shall also have the right to reasonably connect its own fiber
optic systems to the systems existing in the Building, subject to Landlord’s
reasonable approval as to the nature and details of such connections. Tenant at
its expense shall remove the Rooftop Equipment prior to the Lease Expiration
Date, the end of the final Renewal Term, if exercised, or the earlier
termination of this Lease and shall repair any damage to the Premises resulting
from such removal, reasonable wear and tear and damage by casualty and
condemnation excepted.

 

Section 14.3   Supplemental HVAC. Tenant shall have the right to install, access
and maintain supplemental HVAC for the Premises (“Supplemental HVAC”), subject
to compliance with Applicable Laws, in a manner and pursuant to plans and
specifications reasonably acceptable to Landlord and further subject to Tenant
paying for all costs and expenses for such installation, access and maintenance.

 

ARTICLE 15

Casualty

 

Section 15.1   Restoration; Abatement.

 

(a)     If the Building, the Garage, the Premises or any part thereof shall be
damaged by fire or other casualty, Tenant shall give reasonably prompt notice
thereof to Landlord, and upon such notice Landlord shall proceed with reasonable
diligence to repair or cause to be repaired such damage to the Building
(including, without limitation, the Planned Amenities), the Garage and the
Premises (including, without limitation, access thereto) to substantially the
same condition as prior to the casualty, excluding Tenant Improvements,
Alterations and Tenant’s Property. Landlord’s restoration obligation shall be
subject to Applicable Laws, and Landlord shall have no obligation to repair,
replace or restore any Tenant Improvements, Alterations or Tenant’s Property.

 

46

--------------------------------------------------------------------------------

 

 

(b)     Rent shall abate in the proportion that the Premises shall have been
rendered untenantable, or, if the damage (i) involves more than twenty-five
percent (25%) of the rentable square footage of the Premises, (ii) impedes
access to the Premises rendering the Premises untenantable or (iii) materially
impairs major building systems, Rent shall fully abate. Such abatement to be
from the date of such casualty until the earlier of (i) Tenant’s completion of
such Alterations to the Premises to substantially the same condition as prior to
the casualty so that Tenant may occupy the same for its business purposes and a
certificate of occupancy for the Building shall have been issued, and (ii) six
(6) months following the date such repairs which are required to be performed by
Landlord pursuant to Section 15.1(a) above, other than Long Lead Work (as
hereinafter defined), are substantially completed and a certificate of occupancy
for the Landlord’s required restoration of the Building shall have been issued.
Landlord shall promptly and diligently in a good and workmanlike manner complete
the Long Lead Work. If the Additional Parking is destroyed, Landlord, at its
expense, shall provide replacement Additional Parking in accordance with Section
11.5 hereof and, until such Additional Parking is replaced, the charge for the
Paid Spaces shall be abated.

 

Section 15.2    Tenant’s Right of Termination.

 

(a)     Within ninety (90) days after notice to Landlord of any damage described
in Section 15.1 herein, Landlord shall deliver to Tenant a statement setting
forth such Landlord’s good faith estimate as to the time required to repair such
damage, exclusive of time required to perform Long Lead Work (the “Estimate”).
If the estimated time period exceeds twelve (12) months from the date of the
Estimate, Tenant may elect to terminate this Lease by notice to Landlord not
later than sixty (60) days following receipt of the Estimate. If Tenant makes
such election, the Term shall expire upon the thirtieth (30th) day after notice
of such election is given by Tenant, and Tenant shall vacate the Premises and
surrender the same to Landlord as if such date were the expiration date of this
Lease (provided, that such obligation shall be subject to Tenant being
reasonably and safely able to access the Premises to comply with such obligation
in light of the casualty) except that Tenant shall have no restoration
obligations notwithstanding anything to the contrary contained in this Lease,
and any prepaid portion of Rent shall be abated as of such date of damage or
destruction and shall be refunded by Landlord to Tenant. If Tenant shall not
have elected to terminate this Lease pursuant to this Article, the damage shall
be diligently repaired by Landlord, as set forth in this Article, provided, that
if Landlord fails to substantially complete the repair on or prior to the
thirtieth (30th) day after the expiration of the repair period set forth in the
Estimate, then Tenant may (but shall not be obligated to) perform such repair
for Landlord’s account or terminate the Lease upon notice to Landlord, at
Landlord’s sole cost and expense.

 

47

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding the foregoing, if such damage occurs during the last two
(2) years of the Term and if the estimated time period set forth in the Estimate
delivered pursuant to subsection (a) above exceeds one hundred eighty (180) days
from the date of the Estimate (exclusive of time required to perform Long Lead
Work), then Tenant may give notice to Landlord of its intention to terminate
this Lease and Tenant shall vacate the Premises and surrender the same to
Landlord as if such date were the expiration date of this Lease (provided, that
such obligation shall be subject to Tenant being reasonably and safely able to
access the Premises to comply with such obligation in light of the casualty)
except that Tenant shall have no restoration obligations notwithstanding
anything to the contrary contained in this Lease, and any prepaid portion of
Rent shall be abated as of such date of damage or destruction and shall be
refunded by Landlord to Tenant.

 

(c)     For purposes of this Lease, the term “Long Lead Work” shall mean any
item which is not a stock item and must be specially manufactured, fabricated or
installed or is of such an unusual, delicate or fragile nature that there is a
substantial risk that: (i) there will be a delay in its manufacture,
fabrication, delivery or installation, or (ii) after delivery, such item will
need to be reshipped or redelivered or repaired so that in Landlord’s reasonable
judgment the item in question cannot be completed when the standard items are
completed even though the item of Long Lead Work in question is (x) ordered
together with the other items required and (y) installed or performed (after the
manufacturer or fabrication thereof) in the order and sequence that such Long
Lead Work and other items are normally installed or performed in accordance with
good construction practice. Notwithstanding the foregoing, if any Landlord
required Long Lead Work is required for Landlord to obtain a certificate of
occupancy for the Building or for Tenant to obtain a certificate of occupancy
for its tenant improvements, or if any Long Lead Work precludes Tenant’s use of
the Building, Premises, and Garage, Base Building Systems, cafeteria or
conference facility to conduct its business, then Landlord shall provide
temporary improvements sufficient to allow Landlord to procure a certificate of
occupancy for the Building and Tenant to procure a certificate of occupancy for
its Premises (after Tenant has performed its own improvements to the Premises)
and the reasonable use of all such facilities for conducting Tenant’s business
until the Long Lead Work can be completed with the Landlord using reasonably
diligent efforts to complete the Long Lead Work as soon as reasonably possible
thereafter.

 

Section 15.3   Landlord’s Right of Termination. If more than fifty (50%) of the
Building shall be damaged by fire or other casualty, then Landlord may, at its
option, provided it terminates the leases of all similarly situated tenants,
terminate this Lease by giving Tenant thirty (30) days’ notice of such
termination, which notice shall be given within sixty (60) days after the date
of such damage. In the event that such notice of termination shall be given, (a)
this Lease shall terminate as of the date thirty (30) days after the giving of
the notice of termination (whether or not the Term shall have commenced) with
the same effect as if that were the expiration date of the Term except that
Tenant shall have no restoration obligations notwithstanding anything to the
contrary contained in this Lease; (b) Rent shall be apportioned as of the date
of damage or destruction; and (c) any prepaid portion of Rent shall be abated as
of the date of damage or destruction and shall be refunded by Landlord to
Tenant. If, at any time prior to Landlord giving Tenant the aforesaid notice of
termination or commencing the repair and restoration pursuant to Section 15.2,
the holder of a Mortgage takes possession of the Building through foreclosure or
otherwise, such holder or person shall have a further period of thirty (30) days
from the date of so taking possession to terminate this Lease, under the same
terms and conditions as set forth in this Section, by 30 days’ written notice of
termination. If such notice shall be given, this Lease shall terminate as of the
date provided in such notice of termination (whether or not the Term shall have
commenced) with the same effect as if that were the expiration date of the Term
hereof except that Tenant shall have no restoration obligations notwithstanding
anything to the contrary contained in this Lease, and Rent shall be abated as of
the date of damage or destruction, and any prepaid portion of Rent for any
period after such date shall be refunded by Landlord to Tenant.

 

48

--------------------------------------------------------------------------------

 

 

Section 15.4   Liability. Except for Landlord’s gross negligence or willful
acts, Landlord shall not be liable for any inconvenience or annoyance to Tenant
or injury to the business of Tenant resulting in any way from such damage by
fire or other casualty or the repair thereof. Landlord will not carry insurance
of any kind on Tenant’s Property. If Landlord shall be delayed from
substantially completing the repairs or restoration due to any act or omission
of Tenant or any of Tenant’s Representatives, then such repairs or restoration
shall be deemed substantially complete on the date when the repairs or
restoration would have been substantially complete but for such delay, and the
expiration of the Rent abatement shall not be postponed by reason of such delay.

 

Section 15.5   Cooperation. Landlord and Tenant shall cooperate with each other
in providing information to an insurance company with respect to any loss or
damage occurring in the Building and shall not interfere with the other’s
collection of insurance proceeds.

 

Section 15.6   Intentionally Omitted.

 

Section 15.7   Express Agreement. This Lease shall be considered an express
agreement governing any case of damage to or destruction of the Property or any
part thereof by fire or other casualty, and any law providing for such
contingency in the absence of such express agreement, now or hereafter enacted,
shall have no application in such case.

 

ARTICLE 16

Eminent Domain

 

Section 16.1   Termination Rights.

 

(a)    If the whole of the Premises or more than twenty-five percent (25%)
thereof, or such part thereof as will render the remainder untenantable or
inaccessible for the use permitted hereunder shall be acquired or condemned for
any public or quasi-public use or purpose, this Lease shall end as of the date
of the vesting of title in the condemning authority (either through court order
or by voluntary conveyance by Landlord in lieu of condemnation) with the same
effect as if said date were the expiration date of this Lease, except that
Tenant shall have no restoration obligations notwithstanding anything to the
contrary contained in this Lease. Landlord shall give Tenant prompt written
notice of any written notice of condemnation received by Landlord affecting the
Property. If only a part the Premises shall be so acquired or condemned so as
not to render the same untenantable or inaccessible, then, except as otherwise
provided in this Article, this Lease and the Term shall continue in force and
effect, but from and after the date of the vesting of title, the Fixed Rent
shall be reduced based on the amount of rentable square feet of the Premises
condemned, and any Additional Rent payable or credits receivable pursuant to
Article 6 herein shall be similarly reduced to reflect the diminution of the
Premises.

 

49

--------------------------------------------------------------------------------

 

 

(b)     If more than 25% of the Building, more than 25% of the Garage, any of
the Additional Parking or any of the visitor parking shall be so acquired or
condemned, and, if by reason of such acquisition or condemnation, Tenant no
longer has reasonable means of access to or use of (i) the Premises, (ii) the
Garage Spaces, (iii) the Additional Parking (provided that Landlord shall have
the right at its cost and expense to relocate the Additional Parking within the
area marked in “yellow” on Exhibit S attached hereto), (iv) the cafeteria, the
Conference Center or the fitness center (each as described on Exhibit I attached
hereto and collectively, the “Limited Amenities”) (provided that Landlord shall
have the right at its cost and expense to relocate and make available to Tenant
such amenities elsewhere within the Park), or (v) the visitor parking (provided
that Landlord shall have the right at its cost and expense to relocate the
visitor parking in the Garage or elsewhere in the Park) or by reason of such
acquisition or taking the lobby of the Building no longer contains Comparable
Building standard finishes (but in no event shall the reduction in size of the
lobby be a factor in evaluating a Comparable Building standard), then Landlord
or Tenant, at its option, may give to the other party, within sixty (60) days
following the date upon which such party shall have received notice of vesting
of title, ninety (90) days’ notice of termination of this Lease. In the event
any such ninety (90) day notice of termination is given, this Lease shall
terminate upon the sooner of the date of title vesting and expiration of said
ninety (90) days with the same effect as if the date were the expiration date of
this Lease, except that Tenant shall have no restoration obligations
notwithstanding anything to the contrary contained in this Lease. If a part of
the Building, the Garage, the Additional Parking Lots, the Limited Amenities or
visitor parking shall be so acquired or condemned, and the Lease shall not be
terminated pursuant to the provisions of this Section, Landlord, at its expense
(but subject to recoupment from the proceeds of any award), shall restore that
part of the Premises, the Building and the Property not so acquired or condemned
to a self-contained rental unit and substantially the same condition as prior
thereto, excluding Tenant’s Property. In the event of any termination of this
Lease pursuant to the provisions of this Section, the Rent shall be apportioned
as of the date of such termination.

 

Section 16.2     The Award. In the event of any such acquisition or condemnation
of all or any part of the Property, Landlord shall be entitled to receive the
entire award for any such acquisition or condemnation. Tenant shall have no
claim against Landlord or the condemning authority for the value of any
unexpired portion of the Term, and Tenant hereby expressly assigns to Landlord
all of its right, title and interest in and to any such award. Tenant shall
execute any and all further documents that may be required in order to
facilitate the collection thereof by Landlord. Nothing contained in this Section
shall be deemed to prevent Tenant from making a separate claim in any
condemnation proceedings for any Tenant Improvements, Alterations, furniture,
partitions, equipment, relocation expenses, goodwill, loss of business, moving
expenses and for the value of any Tenant’s Property (in excess of the
unamortized portion of Landlord’s contribution thereto).

 

50

--------------------------------------------------------------------------------

 

 

Section 16.3     Temporary Taking. Except as otherwise provided below, if the
temporary use or occupancy of all or any part of the Premises shall be condemned
or taken for any public or quasi-public use or purpose during the Term, this
Lease shall be and remain unaffected by such condemnation or taking except that
Rent shall abate with regard to the portion of the Premises taken during such
temporary use or occupancy and Tenant shall continue to pay the balance of the
Rent in full. In the event of any such condemnation or taking, Tenant shall be
entitled to appear, claim, prove and receive the entire award related to the
temporary taking of the Tenant Improvements, Alterations, and Tenant’s Property
and Landlord shall be entitled to receive any portion of such award as relates
to use and occupancy. If the period of temporary use or occupancy extends beyond
the Lease Expiration Date, in which event Landlord shall be entitled to appear,
claim, prove and receive that portion of the award as represents the cost of
restoration of the Premises, excluding, however, Tenant’s Property and the
balance of any such award shall be apportioned between Landlord and Tenant as of
the Lease Expiration Date. At the termination of such public or quasi-public
occupancy prior to the Lease Expiration Date, Landlord shall, at its expense,
repair and restore the Building, including, without limitation, the Premises and
Garage, as nearly as possible to the condition in which they were prior to the
condemnation or taking, excluding, however, the Tenant Improvements and
Alterations, and if prior to the expiration of the Term, Tenant shall, at its
expense, repair and restore the Alterations and Tenant Improvements. If the
temporary taking is not over until after the expiration of the Term, the portion
of the award for the Tenant Improvements and Alterations shall be paid by Tenant
to Landlord. If the temporary taking is for a period longer than one (1) year
Tenant may terminate this Lease upon 45 days’ notice to Landlord, and in the
event of such termination, Landlord alone shall be entitled to appear, claim,
prove and receive the entire award, except that Tenant can make a separate claim
for items set forth in the last sentence of Section 16.2 herein and, as in
Section 16.1(a) above, Tenant shall have no restoration obligations
notwithstanding anything to the contrary contained in this Lease.

 

ARTICLE 17

Default

 

Section 17.1    Events of Default. Each of the following events shall be an
“Event of Default” hereunder:

 

(a)     if Tenant shall file a voluntary petition in bankruptcy or insolvency,
or shall be adjudicated as bankrupt or insolvent, or shall file any petition or
answer seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under the present or any future
federal bankruptcy act or any other present or future applicable federal, state
or other statute or law, or shall make an assignment for the benefit of
creditors or shall seek or consent to or acquiesce in the appointment of any
trustee, receiver or liquidator of Tenant or of all or any part of Tenant’s
Property; or

 

(b)     if, within 90 days after the commencement of any such proceeding against
Tenant, such proceeding shall not have been dismissed, or if, within 90 days
after the appointment of any trustee, receiver or liquidator of Tenant, or of
all or a substantial part of Tenant’s property, without the consent or
acquiescence of Tenant, such appointment shall not have been vacated or
otherwise discharged, or if any execution or attachment shall be issued against
Tenant or any of Tenant’s property pursuant to which the Premises shall be taken
or occupied or attempted to be taken or occupied; or

 

51

--------------------------------------------------------------------------------

 

 

(c)     if Tenant shall default in the payment when due of any installment of
Fixed Rent or in the payment when due of any Additional Rent, and such default
shall continue for a period of ten (10) days after written notice to Tenant; or

 

(d)     if Tenant shall default in the observance or performance of any term,
covenant or condition of this Lease on Tenant’s part to be observed or performed
(other than the covenants for the payment of Rent) and Tenant shall fail to
remedy such default within thirty (30) days after notice by Landlord to Tenant
of such default, or if such default is of such a nature that it cannot with due
diligence be completely remedied within said period of thirty (30) days, Tenant
shall not commence within said period of thirty (30) days and thereafter
diligently prosecute to completion, all steps necessary to remedy such default;
or

 

(e)     if any event shall occur or any contingency shall arise whereby this
Lease or the estate hereby granted or the unexpired balance of the Term would,
by operation of law or otherwise, devolve upon or pass to any person, firm or
corporation other than Tenant, except as is expressly permitted under Article 12
herein;

 

then in any of said events Landlord may give to Tenant notice of intention to
end the Term at the expiration of three (3) Business Days from the date of the
giving of such notice, and, in the event such notice is given, this Lease
(whether or not the Term shall have commenced) shall terminate upon the
expiration of said three (3) Business Days with the same effect as if that day
were the expiration date of this Lease, and all rights of Tenant under this
Lease shall expire and terminate and Tenant shall immediately quit and surrender
the Premises but Tenant shall remain liable for all of its obligations hereunder
and for Rent and/or damages, as provided in Article 18 herein.

 

Section 17.2    Use and Occupancy Payments. Any monies received by Landlord from
or on behalf of Tenant during the pendency of any proceeding or the types
referred to in Section 18.1 herein shall be deemed paid as compensation for the
use and occupation of the Premises, and the acceptance of any such compensation
by Landlord shall not be deemed an acceptance of Rent or a waiver on the part of
Landlord of any rights under Article 18 herein.

 

ARTICLE 18

Re-entry by Landlord; Remedies

 

Section 18.1    Re-entry. If this Lease and the Term shall terminate as provided
in Article 18 herein:

 

(a)     Landlord and Landlord’s agents may immediately, or at any time after
such Event of Default or after the date upon which this Lease shall terminate,
peaceably re-enter the Premises or any part thereof, without notice, either by
summary proceeding or by any other applicable action or proceeding, and may
repossess the Premises and dispossess Tenant and any other persons from the
Premises and remove any and all of its or their property and effects from the
Premises, and in no event shall re-entry be deemed an acceptance of surrender of
this Lease; and

 

52

--------------------------------------------------------------------------------

 

 

(b)     Landlord may relet the whole or any part or parts of the Premises from
time to time either in the name of Landlord or otherwise, to such tenant or
tenants, for such term or terms ending before, on or after the expiration date
of this Lease, at such rental or rentals and upon such other conditions, which
may include concessions and free rent periods reasonably required under then
existing market conditions, as Landlord, in its sole discretion, may reasonably
determine. Landlord, at its option, may make such alterations in and to the
Premises as Landlord, in Landlord’s sole discretion, shall consider advisable or
necessary in connection with any such reletting and Tenant shall be liable for
the amount of all expenses reasonably incurred by Landlord in connection
therewith.

 

Section 18.2    Tenant’s Waivers. Tenant waives any rights to (a) redeem the
Premises, (b) re-enter or repossess the Premises, or (c) restore the operation
of this Lease, after Tenant shall have been dispossessed by a judgment or by
warrant of any court or judge, or after any re-entry by Landlord, or after any
expiration or termination of this Lease and the Term, whether such dispossess,
re-entry, expiration or termination shall, be by operation of law or pursuant to
the provisions of this Lease. The words “re-enter”, “re-entry” and “re-entered”
as used in this Lease shall not be deemed to be restricted to their technical
legal meanings.

 

Section 18.3    Injunction. In the event of any breach or threatened breach by
either party or any persons claiming through or under either party of any of the
agreements, terms, covenants or conditions contained in this Lease, the other
party shall be entitled to enjoin such breach or threatened breach and shall
have the right to invoke any right and remedy allowed at law or in equity or by
statute or otherwise; provided however, that in no event shall Tenant be
entitled to enjoin Landlord from any actions which are required pursuant to the
terms of a Mortgage.

 

Section 18.4    Remedies. If this Lease and the Term shall terminate as provided
in Article 17 herein, or by or under any summary proceeding or any other action
or proceeding, or if Landlord shall re-enter the Premises as provided in this
Article, or by or under any summary proceeding or any other action or
proceeding, then, in any of said events;

 

(a)     Tenant shall pay to Landlord all Rent to the date upon which this Lease
and the Term shall have terminated or to the date of re-entry upon the Premises
by Landlord, as the case may be.

 

(b)     Landlord shall be entitled to retain all monies, if any, paid by Tenant
to Landlord, whether as advance rent, security or otherwise, but such monies
shall be credited by Landlord against any Rent due at the time of such
termination or re-entry, or at Landlord’s option, against any damages payable by
Tenant.

 

(c)     Tenant shall be liable for and shall pay to Landlord any deficiency
between (i) the Rent payable hereunder for the period which otherwise would have
constituted the unexpired portion of the Term (conclusively presuming the
Additional Rent to increase by three percent (3%) per annum over the Additional
Rent payable for the year immediately preceding such termination or re-entry),
and (ii) the net amount, if any, of rents (“Net Rent”) collected under any
reletting effected pursuant to the provisions of subsection 18.1(b) herein for
any part of such period (first deducting from the rents collected under any such
reletting all of Landlord’s reasonable expenses in connection with the
termination of this Lease and Landlord’s re-entry upon the Premises and in
connection with such reletting, including but not limited to all reasonable
repossession costs, brokerage commissions, alteration costs, attorneys’ fees and
other expenses of preparing the Premises for such reletting.

 

53

--------------------------------------------------------------------------------

 

 

(d)     Any such deficiency shall be paid in monthly installments by Tenant on
the days specified in this Lease for the payment of installments of Fixed Rent.
Landlord shall be entitled to recover from Tenant each monthly deficiency as the
same shall arise, and no suit to collect the amount of the deficiency for any
month shall prejudice Landlord’s right to collect the deficiency for any
subsequent month by a similar proceeding. Alternatively, suit or suits for the
recovery of such deficiencies may be brought by Landlord from time to time at
its election;

 

(e)     Whether or not Landlord shall have collected any monthly deficiencies as
aforesaid, Landlord shall, at its sole option, be entitled to recover from
Tenant, and Tenant shall pay Landlord, on demand, as and for liquidated and
agreed final damages, a sum equal to the amount by which the Rent payable
hereunder for the period which otherwise would have constituted the unexpired
portion of the Term following the last deficiency collected (conclusively
presuming the Additional Rent to increase by three percent (3%) per annum over
the Additional Rent payable for the year immediately preceding such termination
or re-entry) exceeds the then fair rental value of the Premises for the same
period, both discounted to present worth at four percent (4%). If, before
presentation of proof of such liquidated damages to any court, commission or
tribunal, the Premises, or any part thereof, shall have been relet by Landlord
for the period which otherwise would have constituted the unexpired portion of
the Term, or any part thereof, each party shall be entitled to have an expert
testify before such court, commission or tribunal as to its determination of the
fair rental value for the part or the whole of the Premises so relet during the
term of the reletting and the decision made by the judge of such court,
commission or tribunal shall be binding upon the parties.

 

(f)     In no event shall Tenant be entitled to receive any excess of the Net
Rent collected over the sums payable by Tenant to Landlord hereunder. If the
Premises or any part thereof should be relet in combination with other space,
then equitable apportionment on a rentable square foot area basis shall be made
of the rent received from such reletting and of the expenses of reletting.

 

(g)     Tenant, shall be liable for and shall pay to Landlord the cost and
expense of completing any improvement, alteration or betterment to the Premises,
or for restoring or rebuilding any part thereof, required to be performed by
Tenant under this Lease and for which Tenant failed to complete.

 

Section 18.5    Covenants.

 

(a)     If this Lease be terminated as provided in Article 18 herein or by or
under any summary proceeding or any other action or proceeding, or if Landlord
shall re-enter the Premises, notwithstanding anything to the contrary contained
in this Lease:

 

(i)     The Premises shall be, upon such earlier termination or re-entry, in the
same condition as that in which the Tenant has agreed to surrender them to
Landlord at the expiration of the Term hereof;

 

54

--------------------------------------------------------------------------------

 

 

(ii)     Landlord shall be entitled immediately, without notice or other action
by Landlord, to recover, and Tenant shall pay, as and for damages therefor, the
then cost of performing such covenant, plus interest thereon at the Default Rate
beginning upon occurrence of Event Default until paid in full.

 

(b)     Each and every covenant contained in this Section shall be deemed
separate and independent, and not dependent on other provisions of this Lease.
It is understood that the consideration for the covenants in this Section is the
making of this Lease, and the damages for failure to perform the same shall be
deemed to be in addition to and separate and independent of the damages accruing
by reason of default in observing any other covenant contained in this Lease.

 

Section 18.6    Cumulative Remedies. Each right and remedy of Landlord provided
for in this Lease shall be cumulative and shall be in addition to every other
right and remedy provided for in this Lease or now or hereafter existing at law
or in equity or by statute or otherwise, and the exercise or beginning of the
exercise by Landlord of any one or more of the rights or remedies provided for
in this Lease or now or hereafter existing at law or in equity or by statute or
otherwise shall not preclude the simultaneous or later exercise by any party of
any or all other rights or remedies provided for in this Lease or now or
hereafter existing at law or in equity by statute or otherwise.

 

Section 18.7    Attorneys’ Fees. In addition to all other remedies, the
prevailing party shall be entitled to reimbursement upon demand of all
reasonable attorneys’ fees incurred by the prevailing party in connection with
any default by the other party, together with other costs of collection and
interest, commencing upon the occurrence of an Event of Default, or Landlord
Event of Default, on the amount recovered, at the Default Rate.

 

Section 18.8    Landlord Event of Default. Landlord shall be deemed to have
committed an event of default (“Landlord Event of Default”) in the event
Landlord shall violate or fail to perform any of the conditions, covenants or
agreements herein made by Landlord and such default shall continue for thirty
(30) days after notice from Tenant; provided, however, that if the nature of
such default is such that Landlord can cure the default, but not within thirty
(30) days, then the Landlord Event of Default shall be suspended so long as
Landlord commences to cure such default within thirty (30) days and thereafter
diligently and continuously prosecutes the curing of the default.

 

55

--------------------------------------------------------------------------------

 

 

ARTICLE 19

Curing Tenant’s Defaults

 

Section 19.1     Cure. If there shall be an Event of Default by Tenant, Landlord
may, without thereby waiving such Event of Default, perform the same for the
account and at the expense of Tenant, without notice in a case of emergency and
in any other case if such failure continues after fifteen (15) days from the
date of the giving by Landlord to Tenant of notice of intention so to do, or
such lesser period of notice in the event that a condition might constitute a
default under a Mortgage or Ground Lease. Bills for any expense incurred by
Landlord in connection with any such performance by it for the account of
Tenant, and bills for all costs, expenses and disbursements of every kind and
nature whatsoever, including reasonable attorneys’ fees, involved in collecting
or endeavoring to collect Fixed Rent or Additional Rent or other charge or any
part thereof or enforcing or endeavoring to enforce any rights against Tenant,
under or in connection with this Lease, or pursuant to law may be sent by
Landlord to Tenant monthly or immediately, and shall be due and payable as
Additional Rent in accordance with the terms of said bills. Any such bills shall
be payable with interest at the Default Rate from the date Landlord incurs the
charge or expense to the date of payment by Tenant to Landlord. Tenant’s
obligations under this Section shall survive the Lease Expiration Date or sooner
termination of the Term.

 

ARTICLE 20

Non-Liability and Indemnification

 

Section 20.1    Indemnification By Tenant. Except as expressly set forth to the
contrary in this Lease, from and after the Possession Date through the Term,
subject to Section 7.4 of this Lease, Tenant shall indemnify and save Landlord
and Landlord’s Representatives harmless of and from all loss, cost, liability,
claim, damage and expense, including, without limitation, reasonable attorneys’
fees, penalties and fines incurred by Landlord to the extent in connection with
or arising from: (a) the use or occupancy of the Premises by Tenant or anyone
claiming under Tenant, including, without limitation, (i) any liability, cost or
damage resulting from the installation, maintenance, operation or removal by
Tenant of the Supplemental HVAC, the Tenant Generator or the Rooftop Equipment;
and (ii) the installation, maintenance, operation or removal of the
installations on the Rooftop Terrace by Tenant, but excluding from this
indemnity provision loss, cost, liability, claim, damage or expense caused by
the negligence or willful misconduct of Landlord or any of Landlord’s
Representatives or any other tenant or any other tenant’s contractors, and (b)
any acts, omissions, or negligence of Tenant or any of Tenant’s Representatives,
in or about the Premises, the Property or the Additional Parking Lots, including
any acts, omissions or negligence by Tenant or Tenant’s Representatives in
making or performing of any Tenant’s Alterations. This indemnity and hold
harmless agreement shall include indemnity from and against any and all
liability, fines, suits, demands, costs and expenses of any kind or nature
(including, without limitation, reasonable attorneys’ fees and disbursements)
incurred in or in connection with any such claim or proceeding brought thereon,
and the defense thereof but, except with respect to claims with respect to
bodily injury or death, shall be limited to the extent any insurance proceeds
collectible by Landlord under policies owned by Landlord or such injured party
with respect to such damage or injury are insufficient to satisfy same. Any
Building employees to whom any personal property shall be entrusted by or on
behalf of Tenant shall be deemed to be acting as Tenant’s agents with respect to
such personal property, and neither Landlord nor Landlord’s Representatives
shall be liable for any loss of or damage to any such property by theft or
otherwise.

 

56

--------------------------------------------------------------------------------

 

 

Section 20.2    Constructive Eviction. Except as expressly set forth to the
contrary in this Lease and/or except to the extent resulting from Landlord’s
negligence or willful acts or omissions, neither (a) the performance by
Landlord, Tenant or others of any decorations, construction, repairs,
alterations, additions or improvements in, to or on the Building, Land or the
Premises; provided, however, Landlord shall use, and shall use commercially
reasonable efforts to cause other tenants to use, commercially reasonable
efforts to minimize disruption to Tenant’s business operations in connection
therewith, nor (b) any damage to the Premises or to Tenant’s Property, nor any
injury to any persons, caused by other tenants or persons in the Building, or by
operations in the construction of any private, public or quasi-public work, or
by any other cause, nor (c) any temporary or permanent covering or bricking up
of any such windows if required by law, order or regulation of Federal, county,
state or municipal authorities or by any direction pursuant to law or any public
officer, nor (d) the interruption or cessation of any services to the Premises,
nor (e) the proper exercise by Landlord of any right reserved to Landlord in
Article 26, nor (f) any inconvenience or annoyance to Tenant or injury to or
interruption of Tenant’s business by reason of any of the events or occurrences
referred to in the foregoing subdivisions (a) through (e) shall constitute an
actual or constructive eviction, in whole or in part, or entitle Tenant to any
abatement or diminution of Rent, or relieve Tenant of any of its obligations
under this Lease, or impose any liability upon Landlord, or Landlord’s
Representatives, provided that such event(s) or occurrence(s) do(es) not exceed
thirty (30) days in the aggregate in any calendar year and that Landlord is
making diligent efforts to correct such condition.

 

Section 20.3    Indemnification By Landlord. Except as expressly set forth to
the contrary in this Lease, subject to Section 7.4 of this Lease, from and after
the date hereof, Landlord shall indemnify and save Tenant and Tenant’s
Representatives harmless of and from all loss, cost, liability, claim, damage
and expense, including, without limitation, reasonable attorneys’ fees,
penalties and fines incurred by them to the extent in connection with or arising
from any acts, omissions, or negligence of Landlord or Landlord’s
Representatives, in or about the Property or the Additional Parking Lots either
prior to or during the Term. This indemnity and hold harmless agreement shall
include indemnity from and against any and all liability, fines, suits, demands,
costs and expenses of any kind or nature (including, without limitation,
reasonable attorneys’ fees and disbursements) incurred in or in connection with
any such claim or proceeding brought thereon, and the defense thereof but except
with respect to claims with respect to bodily injury or death, shall be limited
to the extent any insurance proceeds collectible by Tenant under policies owned
by Tenant or such injured party with respect to such damage or injury are
insufficient to satisfy same.

 

Section 20.4    Defense of Actions. If any claim, action or proceeding is made
or brought against either party, which claim, action or proceeding the other
party shall be obligated to indemnify such first party against pursuant to the
terms of this Lease, then, upon demand by the indemnified party, the
indemnifying party, at its sole cost and expense, shall resist or defend such
claim, action or proceeding in the indemnified party’s name, if necessary, by
such attorneys as the indemnified party shall reasonably approve. Attorneys for
the indemnifying party’s insurer are hereby deemed approved for purposes of this
Section. Notwithstanding the foregoing, an indemnified party may retain its own
attorneys to defend or assist in defending any claim, action or proceeding
involving potential liability of $(Redacted) or more, and the indemnifying party
shall pay the reasonable fees and disbursements of such attorneys.

 

Section 20.5    Payments. All payments pursuant to this Article shall be paid
within thirty (30) days following rendition of bills or statements therefor. The
provisions of this Article shall survive the expiration or sooner termination of
the Term.

 

57

--------------------------------------------------------------------------------

 

 

Section 20.6    Damages. Notwithstanding anything to the contrary contained
herein, in no event shall Landlord or Tenant be liable to the other under this
Lease for any special, consequential or punitive damages, except as expressly
set forth in Section 21.3 of this Lease.

 

ARTICLE 21

Surrender

 

Section 21.1    Condition of Premises. On the expiration of the Term or upon any
earlier termination of this Lease, or upon any re-entry by Landlord upon the
Premises, Tenant shall, at its expense, quit and surrender the Premises to
Landlord broom clean, in as good order, condition and repair, except with
respect to Landlord’s obligations pursuant to the provisions of this Lease and
except for ordinary wear, tear and damage by fire and other casualty and
condemnation, together with all improvements (including, without limitation, all
Alterations and Tenant Improvements, including, without limitation, Tenant
Generator and generator pads, pantries, supplemental HVAC, electrical, IT and
data cabling and wiring and conduits, whether temporary or permanent in
character) which have been made upon the Premises except Tenant shall perform
those obligations with respect to the Nonstandard Improvements made by Tenant,
the Rooftop Equipment and the Building signage installed by Tenant pursuant to
Section 5.6, as expressly provided in Section 9.1(b). Tenant shall remove from
the Premises and the Building all of Tenant’s Property (Tenant’s Property shall
remain Tenant’s property at all times during the Term hereof) and all personal
property and personal effects of all persons claiming through or under Tenant,
and shall pay the cost of repairing all damage to the Property occasioned by
such removal.

 

Section 21.2    Waiver. Tenant expressly waives, for itself and for any person
claiming through or under Tenant, any rights which Tenant or any such person may
have under any applicable law in connection with any holdover summary
proceedings which Landlord may institute to enforce the provisions of this
Article.

 

Section 21.3    Holdover By Tenant. If the Premises are not surrendered on the
termination of the Term, Tenant shall indemnify Landlord against loss or
liability resulting from delay by Tenant in so surrendering the Premises,
including any claims made by any succeeding tenant founded on such delay. The
parties recognize and agree that the damage to Landlord resulting from any
failure by Tenant to timely surrender possession of the Premises as aforesaid
will be extremely substantial, will exceed the amount of the monthly
installments of the Rent theretofore payable hereunder, and will be impossible
to accurately measure. Tenant therefore agrees that if possession of the
Premises is not surrendered to Landlord on the expiration date or earlier
termination date, in addition to any other rights or remedies Landlord may have
hereunder or at law, Tenant shall pay to Landlord on account of use and
occupancy of the Premises for each month and for each portion of any month
during which Tenant holds over in the Premises, a sum equal to one hundred fifty
percent (150%) of both the Fixed Rent and Operating Expenses (each based on the
amounts payable immediately prior to the last six (6) month free rent period of
the Term). Nothing herein contained shall be deemed to permit Tenant to retain
possession of the Premises after the expiration or earlier termination of this
Lease or to limit in any manner Landlord’s right to regain possession of the
Premises through summary proceedings, or otherwise, and no acceptance by
Landlord of payments from Tenant after the expiration date or earlier
termination date shall be deemed to be other than on account of the amount to be
paid by Tenant in accordance with the provisions of this Section.
Notwithstanding anything to the contrary contained herein, in the event Tenant
fails to surrender the Premises as required hereunder, Tenant shall not be
liable to Landlord for consequential damages for the initial sixty (60) days
following the termination of the Term.

 

58

--------------------------------------------------------------------------------

 

 

Section 21.4    Survival. Tenant’s obligations under this Article shall survive
the Lease Expiration Date or sooner termination of this Lease.

 

ARTICLE 22

Construction

 

Section 22.1    Landlord’s Work.

 

(a)     Landlord’s Work. Landlord shall, at its sole cost, risk and expense,
cause to be constructed and completed the Landlord’s Work described on Exhibit I
hereto. It shall be Landlord’s obligation to complete the Landlord’s Work and to
deliver the Premises to Tenant by the dates specified on Exhibit I.

 

(b)     Performance of Landlord’s Work. Landlord shall proceed with and complete
Landlord’s Work in a diligent and good and workmanlike manner, in accordance
with all Applicable Laws and plans and specifications therefor. Landlord shall
be responsible for all costs associated with construction of the Landlord’s
Work.

 

(c)     Punch List. Landlord shall provide notice to Tenant inviting Tenant to
review Landlord’s Work due by the Possession Date. Upon Tenant’s review of such
work, Tenant shall deliver the punch list to Landlord for that portion of
Landlord’s Work due by the Possession Date. Promptly thereafter, Landlord shall
undertake and complete all items on the punch list by not later than thirty (30)
days thereafter. After Tenant re-inspects the same, or causes the same to be
re-inspected, Landlord shall continue to promptly remedy in a good and
workmanlike manner any incomplete items until Landlord has completed all Punch
List items. On or before thirty (30) days prior to the Commencement Date,
Landlord shall deliver a temporary certificate of occupancy for Landlord’s Work
required to be delivered no later than thirty (30) days prior to the
Commencement Date.

 

(d)     Construction Delay.

 

(i)     If Landlord fails to (i) complete the Landlord’s Work in Exhibit I,
Section A, by the Possession Date, (ii) complete (as evidenced by the delivery
of a temporary certificate of occupancy) the Landlord’s Work in Exhibit I,
Section B thirty (30) days prior to the Commencement Date, or (iii) deliver
exclusive, broom-clean possession of the Premises to Tenant on the Possession
Date (TIME IS OF THE ESSENCE with respect to each such date), then the Rent
Commencement Date shall be extended by one (1) day for each day of such delay or
failure for the first thirty (30) days, and by two (2) days for each day of such
delay or failure after such thirty (30) day period.

 

59

--------------------------------------------------------------------------------

 

 

(ii)     In addition to the foregoing, if the delay is more than ninety (90)
days, Tenant may take all available commercially reasonable actions to complete
Landlord’s work on behalf of Landlord and at Landlord’s sole cost. Bills for any
expense incurred by Tenant in connection with any such performance by it for the
account of Landlord may be sent by Tenant to Landlord monthly or immediately and
shall be due and payable by Landlord to Tenant in accordance with the terms of
said bills. If Landlord fails to pay to Tenant the amount of any such bill
within thirty (30) days of Landlord’s receipt of such bill, and such failure is
continuing for five (5) days following the date notice of such failure is
received by Landlord, then, in addition to all of Tenant’s other rights and
remedies relating thereto, Tenant shall be entitled to offset the amount thereof
against the next Rent becoming due and payable. Any such bills shall be payable
with interest at the Default Rate from the date Tenant incurs the charge or
expense to the date of payment by Landlord to Tenant, Landlord’s obligations
under this Section shall survive the expiration or earlier termination of this
Lease.

 

(e)     Change Orders; Cost of Changes. Tenant may order changes in Landlord’s
Work (“Changes”). All Changes initiated for any portion of Landlord’s Work shall
be authorized by change orders signed by Landlord and the designated
representative of Tenant (“Change Orders”), which shall be in the form annexed
as Exhibit N. If Tenant wishes to make a Change to Landlord’s Work, Tenant shall
notify Landlord in writing of the requested Change. All Changes shall be subject
to Landlord’s reasonable approval. Within five (5) Business Days of Tenant’s
request, or as soon thereafter as possible, Landlord will either approve or
disapprove the Change, and any rejection shall be accompanied by a statement in
reasonable detail of the reasons therefor. If Landlord approves the Change,
Landlord shall issue a Change Order executed by Landlord, which shall specify
Landlord’s statement of the increased net costs of implementing the Change (a
“Change Increase”) and the new Possession Date or Commencement Date, if any,
which Landlord anticipates will result therefrom. Within five (5) Business Days
of receipt of the Change Order executed by Landlord, Tenant shall either accept
the Change Order by delivering an executed copy thereof to Landlord, or reject
the Change Order, in which case the Change will not be made. At the time Tenant
executes the Change Order, Tenant shall deliver to Landlord full payment of the
net increased cost resulting from the Change Order. If Tenant fails to deliver
the executed Change Order to Landlord within such five (5) Business Days’
period, the Change shall not be implemented. If Tenant executes the Change
Order, Landlord shall duly prosecute the Change in accordance with the
requirements of the Change Order. Tenant shall also pay any reasonable
out-of-pocket expenses of Landlord payable to third parties incurred in
connection with any proposed Change requested by Tenant which is not
implemented. Tenant understands that Landlord will not be obligated to stop any
portion of construction while a proposed Change is under consideration unless
Tenant authorizes such work stoppage in writing.

 

(f)     Labor Harmony. Landlord and Tenant acknowledge that from and after the
Possession Date until Landlord’s Work has been completed, Landlord’s contractors
and Tenant’s contractors may both be working in the Building at the same time.
Landlord and Tenant shall each use commercially reasonable efforts to require
their respective contractors to minimize conflicts between the two sets of
contractors. If, in Landlord’s reasonable judgment, work being performed in
connection with the Tenant Improvements has or may disturb harmony with any
trade engaged in performing any work, labor or service for Landlord, then
Landlord and Tenant will use commercially reasonable efforts to remedy the
situation, provided that no disruption of labor harmony caused by the presence
of Tenant’s contractors will be permitted to continue if, in Landlord’s
reasonable judgment, such disruption might delay completion of Landlord’s Work
beyond the Possession Date.

 

60

--------------------------------------------------------------------------------

 

 

Section 22.2    Construction of Tenant Improvements.

 

(a)     Commencing on the Possession Date, following delivery by Tenant to
Landlord of evidence of the insurance coverage required of Tenant pursuant to
Section 7.3(a), Tenant and its authorized agents, contractors, subcontractors
and representatives shall have the right to enter upon the Property and the
Premises in order to commence and perform construction of the Tenant
Improvements. Landlord shall provide a $(Redacted) per rentable square foot
Tenant Improvement Allowance (“TIA”) for the Premises which, as of the date of
this Lease, is 173,164 rentable square feet. The TIA may be used for hard and
soft costs, including, without limitation, construction costs, data and phone
cabling and if necessary for architectural/engineering costs (but not to offset
rent, other than noted below). Tenant shall be responsible for any and all costs
in excess of Landlord’s allowance necessary to complete its construction and
obtain a certificate of occupancy for the Premises. The TIA shall be paid based
on monthly requisitions submitted by Tenant and approved by Landlord, such
approval not to be unreasonably withheld. Commencing on the Possession Date,
Tenant shall have a maximum of five (5) years to issue one or more requests for
reimbursements from the TIA; Tenant’s offset right set forth in Section 22.2(a)
below shall not be impacted by this time limit. Landlord will agree that the TIA
would be used on a pari passu basis for costs incurred by Tenant for the
construction of the Tenant Improvements. If Landlord fails to pay to Tenant the
portion of the TIA as required under the Lease, within thirty (30) days of
Landlord’s receipt of all documentation, and such failure is continuing for five
(5) days following the date notice of such failure is received by Landlord,
then, in addition to all of Tenant’s other rights and remedies relating thereto,
Tenant shall be entitled to offset the amount thereof against the next Rent
becoming due and payable.

 

(b)     In addition to the foregoing, Landlord shall provide Tenant $(Redacted)
as an allowance towards the hard and soft costs of renovation of the existing
restrooms in the Premises (which amounts are included in the term “TIA”) but,
for clarity, are over and above the $(Redacted) per rentable square foot
allowance provided above).

 

(c)     Tenant may select a general contractor, subcontractors, construction
managers, architects and engineers with Landlord’s approval. Additionally,
Landlord shall be given the opportunity to submit a proposal to perform the
Tenant Improvements. Landlord approves of Perkins Eastman, Gensler and Ted
Moudis as architects. Furthermore, Landlord approves the following general
contractors: Pavarini/Structuretone, PappaJohn Construction, Clune, JTS
Construction, Gesualdi Construction, Olympic Construction, Allen Construction
and GP Construction. Tenant shall be required to use contractors designated by
Landlord for work which affects the Base Building Systems or the Structural
Elements.

 

61

--------------------------------------------------------------------------------

 

 

(d)     Tenant shall pay to Landlord from time to time during the performance of
any Tenant Improvements, as Additional Rent, a fee equal to Landlord’s or
Landlord’s agents’ reasonable and actual out-of-pocket third party costs and
expenses incurred in connection with a third party review of Tenant’s plans and
specifications therefor. Notwithstanding the foregoing and anything to the
contrary in this Lease, Tenant shall not be responsible for any supervisory fee,
project management fee, surcharges, profit, overhead, administrative or similar
fees or charges in connection with any Tenant Improvements, other than costs,
including, without limitation, profit, overhead and administrative fees,
associated with Landlord’s costs of providing personnel to permit off-hours
access to the Building, or supervision of Base Building or Base Building System
modifications.

 

(e)     Throughout the construction period and during Tenant’s move-in period,
Landlord, at no cost to Tenant, shall provide freight elevator and loading dock
access at times mutually agreed upon. In addition, Tenant shall be responsible
for the cost of electricity and HVAC within the Premises from the Possession
Date. Tenant shall be permitted to perform Tenant Improvements during Building
Hours, provided that such work does not, in Landlord’s sole but reasonable
discretion, unreasonably interfere with or interrupt the operation and
maintenance of the Building or unreasonably interfere with or unreasonably
interrupt the use and occupancy of the Building by other tenants in the
Building.

 

(f)     Landlord’s obligation to make disbursements from the TIA shall be
subject to Landlord’s receipt of: a request for such disbursement from Tenant
signed by an authorized officer; copies of invoices or other evidence reasonably
satisfactory to Landlord of the hard costs (construction costs) and the soft
costs actually paid or to be paid by Tenant; a certificate of Tenant’s
independent licensed architect stating, in his/her opinion, that the portion of
Tenant Improvements theretofore completed and for which the disbursement of Hard
Costs is requested was substantially in accordance with the Tenant’s Plans and
any approved changes, as approved by Landlord (provided, Tenant’s submission to
Landlord of a properly prepared and executed AIA Document G702/703 shall satisfy
the requirements of such certificate); and no lien on account of work done for
or materials furnished to Tenant or any of its contractors or subcontractors
shall have been filed against any part of the Property and not have been paid or
bonded and, in either event, to be discharged of record within a reasonable
period of time. Furthermore, Tenant shall require its contractor to certify that
all Tenant Improvements were performed in a good and workmanlike manner, which
may also be satisfied by submitting Tenant’s contractor’s signature on AIA
Document G702. In addition, at Landlord’s request, Tenant will provide to
Landlord as part of the aforesaid documentation partial lien waivers from its
contractors, subcontractors and materialmen (for trades with contracts in excess
of $(Redacted)) involved in Tenant Improvements and any other work covering
prior payments by Landlord hereunder.

 

(g)     Intentionally Omitted.

 

(h)     If Tenant desires to obtain telecommunications and/or data services that
are not currently available in the Building, then Tenant may contract directly
with any provider of such service. Landlord shall not charge Tenant or the
provider any access fee or toll for any telecommunication service brought into
the Building by or on behalf of Tenant, including, without limitation,
permitting such access to and use of the Building and the Building’s existing
risers and conduits, as may be available and as necessary. Tenant and Landlord
will mutually agree on the path to the Building’s POP room from the road, where
the telecommunications provider’s service resides.

 

62

--------------------------------------------------------------------------------

 

 

(i)     Tenant, at Tenant’s expense, shall submit to Landlord final, 100%
complete dimensioned and detailed plans and drawings of partition layouts
(including openings), ceiling and lighting layouts, colors, mechanical and
electrical circuitry plans and any and all other information as may be
reasonably necessary to complete the construction of the Tenant Improvements
(such plans are collectively referred to herein as “Tenant’s Plans”). Tenant
shall submit Tenant’s Plans to Landlord in form, quality and quantity acceptable
for the purposes of filing for a building permit with the Building Department of
the City of Norwalk, and such plans shall be signed and sealed by an architect
licensed in the State of Connecticut. Tenant’s Plans shall comply with
Applicable Laws.

 

(j)     Within ten (10) Business Days after receipt of Tenant’s Plans (which
plans shall be accompanied with a notice stating in bold face all-capitals
12-point type “FAILURE OF LANDLORD TO DISAPPROVE THESE PLANS AND SPECIFICATIONS
WITHIN TEN (10) BUSINESS DAYS AFTER RECEIPT SHALL BE DEEMED APPROVAL”), Landlord
shall notify Tenant in writing whether Landlord approves or disapproves the
Tenant’s Plans, and Landlord shall describe the reasons for any such
disapproval. If Landlord fails to so notify Tenant within such ten (10) Business
Day period, then Landlord shall be deemed to have approved the Tenant’s Plans.
Tenant may submit to Landlord revised Tenant’s Plans for Landlord’s prior
written approval, and within five (5) Business Days after receipt of the
complete revised Tenant’s Plans, Landlord shall notify Tenant in writing whether
Landlord approves or disapproves such revised Tenant’s Plans, and Landlord shall
describe the reasons for any such disapproval. If Landlord fails to so notify
Tenant within such five (5) Business Day period, then Landlord shall be deemed
to have approved such revised Tenant’s Plans. This procedure shall be repeated
until Tenant’s Plans are finally approved (or deemed approved) by Landlord. To
the extent that Landlord shall have approved any progress prints, Landlord shall
not disapprove any Tenant’s Plans on the basis of any matters in such plans that
are substantially in conformity with those matters previously approved by
Landlord in the progress prints. Tenant’s Plans shall comply with and conform to
the plans and specifications of the Building and comply with all the rules,
regulations and/or other requirements of any governmental department having
jurisdiction over the construction of the Building. Tenant shall prepare
Tenant’s Plans in accordance with pre-existing conditions and field
measurements. Landlord’s review of Tenant’s Plans is solely to protect the
interests of Landlord in the Building, and Landlord shall be neither the
guarantor of, nor responsible for, the correctness or accuracy of Tenant’s Plans
or the compliance of Tenant’s Plans with Applicable Laws. At the time of, and in
conjunction with, Landlord’s approval of Tenant’s Plans pursuant to this
subsection, Landlord shall give notice to Tenant as to which parts of the Tenant
Improvements shall constitute Nonstandard Improvements and, therefore, must be
removed by Tenant at the expiration or earlier termination of this Lease. (As to
any of Tenant’s Plans deemed approved by Landlord, Landlord must provide such
notice before the date such Tenant’s Plans are deemed so approved.) If Tenant
disputes such determination of which parts of the Tenant Improvements constitute
Nonstandard Improvements and the parties are unable to agree as to which parts
of the Tenant Improvements constitute Nonstandard Improvements, then the
determination as to the Tenant Improvements in dispute shall be made by the
Arbitrator.

 

63

--------------------------------------------------------------------------------

 

 

(k)     Tenant shall, only after having obtained Landlord’s written approval (or
deemed approval) of the Tenant’s Plans as provided in Section 22.2(d), and at
its sole cost and expense, be responsible for obtaining all governmental permits
as shall be required for the completion of Tenant Improvements, or, if Landlord
or Tenant shall deem the same reasonably advisable (or the applicable
governmental authority shall so require), Landlord may procure such permits and
Tenant shall pay for same. Landlord shall use commercially reasonable efforts to
cooperate with Tenant in connection with obtaining necessary permits for the
Tenant Improvements and other Alterations. Tenant shall reimburse Landlord,
within thirty (30) days after demand therefor (together with reasonable backup
documentation), for all reasonable and actual out of pocket, third party costs
and expenses reasonably incurred by Landlord in connection with Landlord’s
cooperation in obtaining such permits and changes.

 

(l)     Intentionally Omitted.

 

(m)     Tenant, at its expense, and with diligence and dispatch, shall procure
the cancellation or discharge of all notices of violation arising from or
otherwise connected with Tenant Improvements which shall be issued by any public
authority having or asserting jurisdiction. Landlord does not consent to be
liable for any improvements or alterations made to the Premises by Tenant, its
employees, agents or contractors. Landlord shall not be obligated to pay for any
materials or labor ordered by Tenant.

 

(n)     Notwithstanding the foregoing, if any mechanic’s lien is filed against
the Property or any part thereof, for work done or claimed to have been done
for, or materials furnished to, Tenant, the same shall be cancelled or
discharged by Tenant, by payment or filing of the bond required by law, within
thirty (30) days after notice from Landlord to Tenant of the filing, at Tenant’s
expense. If Tenant shall fail to cause such lien to be discharged within the
period aforesaid, then, in addition to any other right or remedy, Landlord may,
but shall not be obligated to, discharge the same either by paying the amount
claimed to be due or by procuring the discharge of such lien by deposit or by
bonding proceedings. Any amount so paid by Landlord and all reasonable,
out-of-pocket costs and expenses incurred by Landlord, in connection therewith
shall constitute Additional Rent payable by Tenant under this Lease and shall be
paid by Tenant to Landlord within thirty (30) days following written demand.   

 

Section 22.3    Site Representatives. Tenant and Landlord shall each designate
in writing one or more representatives to act on its behalf in dealings with the
other party in matters relating to Landlord’s Work and the Tenant Improvements.
Each party shall be bound by any consents or approvals given by such designated
representatives. Except as hereinafter provided, either party may, at any time,
change its designated representatives by giving a minimum of three (3) Business
Days’ notice of a change of designation. The designated representatives shall
exert their commercially reasonable efforts to render decisions and take actions
in a timely manner so as to avoid unreasonable delay in the Tenant Improvements.
Tenant hereby designates Thomas Doucette as its designated representatives.
Landlord hereby designates Carl R. Kuehner as its designated representative.
Neither Landlord nor Tenant shall change any designated representatives without
notice to the other.

 

64

--------------------------------------------------------------------------------

 

 

ARTICLE 23

Expansion Right

 

Section 23.1    Expansion Right.

 

(a)     Landlord hereby grants to Tenant the option to lease Expansion Space A
and Expansion Space B on the terms and conditions set forth in this Section
23.1.

 

(b)     To exercise its right to lease Expansion Space A, Tenant shall deliver
to Landlord, on or before September 1, 2018, a notice electing to lease
Expansion Space A, time being of the essence with respect to the giving of such
notice.  If Tenant exercises such right, (i) the term of such leasing shall
commence on January 1, 2020 (but Tenant shall have possession as of January 1,
2019 pursuant to a separate access agreement executed by the applicable parties)
and expire on the Termination Date, (ii) the rent and other economic terms
(including, without limitation, free rent and tenant improvement allowance, but
with respect to the renovation of the existing bathrooms in Expansion Space A,
such allowance shall be only $(Redacted)) shall be on the same economic terms as
this Lease including without limitation parking as set forth below (excluding
any demolition of the mezzanine structure) and (iii) the lease for Expansion
Space A shall be in substantially the same form as this Lease, with such
Expansion Space A to be delivered in substantially the same condition as
described in Section A of Exhibit I attached hereto (but including demolition of
only those bathrooms for which Tenant shall have exclusive use), except for
those terms and conditions that are specific to the applicable property located
at 801 Main, 901 Main and 20 Glover, as applicable, and removing such terms
specific to the Property including, but not limited to, signage, tax appeals,
amenities and rights of first offer (a “New Lease”) and Landlord and Tenant
shall use commercially reasonable efforts to execute and deliver the same within
thirty (30) days after Landlord’s receipt of Tenant’s notice; provided, however,
in the event Expansion Space A relates solely to space in the Building, in lieu
of a New Lease, Landlord and Tenant shall execute and deliver an amendment to
this Lease within thirty (30) days after Landlord’s receipt of Tenant’s notice,
incorporating the terms and conditions set forth in this subsection.

 

(c)     To exercise its right to lease Expansion Space B, which right Tenant
shall have regardless of whether it exercises its right to lease Expansion Space
A. Tenant shall deliver to Landlord, on or before April 1, 2023, a notice
electing to lease Expansion Space B, time being of the essence with respect to
the giving of such notice.  If Tenant exercises such right, (i) the term of such
leasing shall commence on October 1, 2024 and expire on the Termination Date,
(ii) the rent and other economic terms shall be on the same economic terms as
this Lease including without limitation parking as set forth below (except that
free rent and tenant improvement allowance (including the allowance for the
renovation of one set of the existing bathrooms closest to the expanded premises
in the amount of $(Redacted)) shall be proportionately adjusted based on the
term of such lease) and (iii) the lease for Expansion Space B shall be in the
form of a New Lease except such Expansion Space B shall be delivered in
substantially the same condition as described in Section A of Exhibit I attached
hereto (but including demolition of only those bathrooms for which Tenant shall
have exclusive use) and except for those terms and conditions that are specific
to the applicable property located at 801 Main or 901 Main and removing such
terms specific to the Property including, but not limited to, signage, tax
appeals, amenities and rights of first offer. Landlord and Tenant shall use
commercially reasonable efforts to execute and deliver within thirty (30) days
after Landlord’s receipt of Tenant’s notice; provided, however, in the event
Expansion Space B relates solely to space in the Building, in lieu of a New
Lease, Landlord and Tenant shall execute and deliver an amendment to this Lease
within thirty (30) days after Landlord’s receipt of Tenant’s notice,
incorporating the terms and conditions set forth in this subsection.

 

65

--------------------------------------------------------------------------------

 

 

(d)     If Expansion Space A or Expansion Space B is located in:

 

(i)     the Building, 801 Main Building, or 901 Main Building, the parking
allocation for such expansion space shall be 3 Garage Spaces per 1,000 RSF of
the said expansion space and 2 Additional Parking spaces (in the Additional
Parking Lots) per 1,000 RSF of the said expansion space; or

 

(e)     20 Glover Building, the parking allocation shall be 2.3 Garage Spaces
(located in the parking areas available to the tenants of 20 Glover Avenue,
which may be located at 1 Glover Avenue, 10/20 Glover Avenue or the garage
located at 399 Main Avenue, Norwalk, Connecticut) per 1,000 RSF of the said
expansion space and 2.7 Additional Parking spaces (in the Additional Parking
Lots) per 1,000 RSF of the said expansion space.

 

(f)     In the event Tenant assigns this Lease or sublets all or a portion of
the Premises (except to an Affiliate or Successor), the provisions of this
Article 23 shall be deemed automatically null and void, and of no further force
or effect.

 

(g)     Tenant hereby acknowledges and agrees that the provisions of this
Article 23 shall not apply during any period of time there is an Event of
Default.

 

Section 23.2    Right of First Offer.

 

(a)     Throughout the Term of this Lease and subject to the prior rights of
such third parties set forth on Exhibit U attached hereto and made a part
hereof, if Landlord believes in good faith that any office space in the Building
or in 801 Main Building and 901 Main Building (“First Offer Space”) is or will
become Available (as hereinafter defined), and so long as the First Offer Space
is at such time owned by Landlord or an Affiliate of Landlord, Landlord shall
offer, or shall cause to be offered, to lease the First Offer Space to Tenant,
as set forth in a notice to Tenant which identifies the First Offer Space
(“First Offer Notice”), and the terms and conditions upon which such space is
available. As used herein, “Available” means, as to the First Offer Space, that
such space is vacant (or Landlord reasonably anticipates that such space shall
become vacant) and free of any present or future possessory right existing in
favor of any third party. Notwithstanding the foregoing, such space shall not be
deemed Available and Landlord shall not be obligated to notify Tenant of the
Availability of such space if Landlord is negotiating an extension of a lease or
a new direct lease with an existing tenant or occupant of such space (it being
agreed that Landlord shall be free to enter into any such extension of lease or
new direct lease). Within thirty (30) days after Tenant’s acceptance of
Landlord’s offer, the parties shall execute an amendment to this Lease or, if
the First Offer Space is not located in the Building, enter into a New Lease,
for the First Offer Space, which amendment or New Lease shall be prepared and
submitted by Landlord and each party shall pay their respective costs.

 

66

--------------------------------------------------------------------------------

 

 

(b)     Tenant shall have a period of twenty (20) days after receipt of the
First Offer Notice to give to Landlord notice that Tenant (i) accepts Landlord’s
offer, or (ii) rejects Landlord’s offer. Time shall be of the essence with
respect to Tenant’s notice, and Tenant’s failure to give any such notice within
the twenty (20) day period shall be deemed a rejection of Landlord’s offer, any
principles of law or equity to the contrary notwithstanding. A First Offer
Notice may only be accepted in whole, not in part. Within thirty (30) days after
Tenant’s acceptance of Landlord’s offer, the parties shall execute an amendment
to this Lease for the First Offer Space, or if not in the Building, a separate
New Lease, and in either case, in mutually acceptable form.

 

(c)     If Tenant rejects, or is deemed to have rejected, Landlord’s offer,
Landlord shall be free to lease such First Offer Space set forth in the First
Offer Notice to any party upon substantially the same terms and conditions as
set forth in the First Offer Notice. For purposes of this Lease, “substantially
the same terms and conditions as set forth in the First Offer Notice” shall mean
a decrease of less than seven and one-half percent (7.5%) in the overall
economic consideration. If Landlord shall fail to lease the First Offer Space
set forth in the First Offer Notice to any party within six (6) months after the
First Offer Notice and on substantially such terms or if such First Offer space
previously subject to a First Offer Notice again becomes Available, Landlord
shall provide Tenant with a subsequent First Offer Notice prior to leasing the
First Offer Space to any other party.

 

(d)     Anything herein to the contrary notwithstanding, Landlord shall not be
obligated to give a First Offer Notice, Tenant shall have no right to exercise
its option to lease the First Offer Space, and any attempted exercise shall be
void and of no effect, if: (i) the named Tenant has assigned this Lease other
than to a Successor or Affiliate or has at any time subleased any part of the
Premises to any party in a transaction where Landlord’s consent was required
under Article 12 herein; or (ii) there is an Event of Default by Tenant
hereunder and such Event of Default shall not have been cured at the time that
Landlord would otherwise be obligated to give the First Offer Notice or, if such
Event of Default occurs after Tenant’s attempted exercise of its option and
continues at the time of the proposed commencement of the lease of the First
Offer Space.

 

(e)     Upon Landlord’s request, if Tenant rejects, or is deemed to have
rejected, Landlord’s offer under the First Offer Notice, Tenant shall, within
five (5) days after demand therefor by Landlord, give notice to Landlord that
Tenant has declined to exercise such right.

 

(f)     Intentionally Omitted.

 

(g)     If Tenant accepts Landlord’s offer under the First Offer Notice, the
Lease shall remain unmodified with the exception that (i) in the event Tenant
timely elects to lease the First Offer Space in accordance with this section
anytime during the last seven (7) years of the Initial Term, the expiration date
of this Lease shall be amended to that date that is the later of (a) the then
current expiration date of this Lease, and (b) the last day of the last year of
the term specified in the first Offer Notice; and (ii) the Lease shall be
amended to provide for cross-default in the event Tenant shall default under
either the Lease or the New Lease of the First Offer Space.

 

67

--------------------------------------------------------------------------------

 

 

ARTICLE 24

Environmental Obligations.

 

Section 24.1    Environmental Indemnification.

 

(a)     On the Possession Date, the Property and the Additional Parking Lot
located at the New Apartments shall be free of Hazardous Materials, except
Hazardous Materials that are: (i) present at the Property in compliance with
Environmental Laws including, without limitation, Hazardous Materials ordinarily
used in a first-class office building; or (ii) the subject of any ongoing
remediation and/or monitoring program as approved by the Connecticut Department
of Environmental Protection or a “licensed environmental professional” within
the meaning of Connecticut General Statutes §22a-134 et seq., or present at the
Property as a result of Tenant’s actions but in no event shall any Hazardous
Materials exist in the Premises as of the Possession Date other than quantities
customarily used in business office operations or Tenant’s operations in
compliance with Environmental Laws. Landlord releases and shall defend and
indemnify Tenant and its officers, directors, shareholders, partners, members
and employees (“Tenant Parties”) and hold harmless Tenant and the Tenant Parties
and any of their respective successors and assigns with respect to any and all
liabilities, costs and expenses (including, without limitation, consultant fees
and expenses and reasonable attorneys’ fees and expenses) arising from (A) the
presence of Hazardous Materials at, on, under, to or from the Property or the
Premises or the Additional Parking Lots, and (B) any violation of Environmental
Laws with respect to the Property or the Additional Parking Lots at any time
prior to or during the Term, to the extent that the condition or violation
described in clause (A) or (B) was not caused by Tenant or any Tenant Parties or
any other tenant at the Property. Landlord shall remediate any condition for
which, but only to the extent to which, Landlord is providing indemnification
under this Section in accordance with all applicable requirements of
Environmental Laws and, in so doing, shall take such measures as are
commercially reasonable to minimize any interference with Tenant’s use,
occupancy, and quiet enjoyment of the Property and the Additional Parking Lots.
As between Landlord and Tenant, Tenant shall have no liability for the presence
of any Hazardous Materials at, on, in, under, to or from the Property or the
Premises or the Additional Parking Lots or the violation of or liability arising
under any and all Environmental Laws with regard to the Property or the Premises
or the Additional Parking Lots, except with respect to any condition caused by,
but only to the extent caused by, the actions or inactions of Tenant or any
Tenant Parties, including actions or inactions that exacerbate any environmental
condition present on the Premises prior to the date of execution of this Lease
of which Tenant had notice. The representations, warranties and covenants made
and these agreements by Landlord to release, defend, indemnify and hold harmless
Tenant and Tenant Parties shall be in addition to any other obligations or
liabilities Landlord may have to Tenant or any Tenant Parties at common law,
under all Applicable Laws (including but not limited to all Environmental Laws)
or otherwise, and shall survive, with respect to liability that accrues during
the Term of this Lease, without limit of time.

 

68

--------------------------------------------------------------------------------

 

 

(b)     Landlord shall notify Tenant in writing, promptly upon Landlord’s
learning thereof, of any:

 

(i)     notice of violation to Landlord or awareness by Landlord of any
condition which might reasonably result in a notice of violation of any
applicable Environmental Law that could have a material adverse effect upon the
Premises or the value of the Premises, or the use, occupancy and quiet enjoyment
of the Property or Additional Parking by Tenant or any Tenant Party; and

 

(ii)     notice of release of Hazardous Materials at, on, in, under, to or from
the Property or presence of Hazardous Materials on the Property or Additional
Parking Lots in violation of or that may result in any debt, duty , obligation,
liability, suit, claim, demand, cause of action, damage, loss, cost of expense
arising under or related to any Environmental Laws.

 

Section 24.2    Hazardous Material.

 

(a)     Tenant shall, with respect to and to the extent of any environmental
condition or liability caused by the acts or omissions of Tenant or Tenant
Parties at any time during the Term, (i) comply, and cause the Premises to
comply, with all Environmental Laws (as hereinafter defined) applicable to the
Premises (including the making of all submissions to governmental authorities
required by Environmental Laws and the carrying out of any remediation program
specified by such authority); (ii) prohibit the use of the Premises for the
generation, manufacture, refinement, production, or processing of any Hazardous
Material or for the storage, handling, transfer or transportation of any
Hazardous Material other than in connection with the operation, business and
maintenance of the Premises and in commercially reasonable quantities as a
consumer thereof and in compliance with Environmental Laws; (iii) not install or
permit the installation on the Premises of any surface impoundments, underground
storage tanks, pcb-containing transformers or asbestos-containing materials,
except as may be installed by or on behalf of Landlord or as may be permitted by
Landlord in writing in its sole and absolute discretion; and (iv) cause any
alterations of the Premises to be done in a way so as to not expose in an
unreasonably unsafe manner the persons working in or visiting the Premises to
Hazardous Materials, and in connection with any such alterations shall remove
any Hazardous Materials present upon the Premises which are not in compliance
with Environmental Laws or which present a danger to persons working in or
visiting the Premises.

 

69

--------------------------------------------------------------------------------

 

 

(b)     Tenant shall release, defend, indemnify and hold harmless Landlord and
Landlord’s Representatives, and any of their respective successors and assigns
from and against any and all liability, to the extent arising out of the use,
generation, storage, treatment, release, threatened release, discharge, spill,
presence or disposal of Hazardous Materials from, on, at, to or under the
Premises or in connection with the Tenant Generator during the Term by any act
or omission of Tenant or Tenant Parties and first occurring on and after the
Possession Date, including without limitation, the cost of any required or
necessary repair, response action, remediation, investigation, cleanup or
detoxification and the preparation of any closure or other required plans,
except to the extent caused by (i) Landlord or Landlord’s Representatives; or
(ii) any act or omission of Landlord or Landlord’s Representatives, which
results in a violation of, or liability pursuant to, any Environmental Law. This
agreement to indemnify and hold harmless shall be in addition to any other
obligations or liabilities Tenant may have to Landlord at common law, under all
Applicable Laws or otherwise, and shall survive, with respect to liability that
accrues during the Term of this Lease, without limit of time. The
representations, warranties and covenants made and the indemnities stated in
this Lease are not personal to Landlord, and the benefits under this Lease shall
be automatically assigned to subsequent parties in interest to the chain of
title to the Property and Mortgagees, which subsequent parties in interest may
proceed directly against Tenant to recover pursuant to this Lease. Tenant, at
its expense, may institute appropriate legal proceedings with respect to
environmental matters of the type specified in this Section or any lien for such
environmental matters, not involving Landlord or its Mortgagee as a defendant
(unless Landlord or its Mortgagee is the alleged cause of the damage), conducted
in good faith and with due diligence, provided that such proceedings shall not
in any way impair the interests of Landlord or the Mortgagee under this Lease or
contravene the provisions of any Mortgage. Counsel to Tenant in such proceedings
shall be reasonably approved by Landlord if Landlord is a defendant in the same
proceeding. Landlord shall have the right to appoint co-counsel, which
co-counsel shall cooperate with Tenant’s counsel in such proceedings.

 

(c)     Tenant, upon not less than two (2) days’ prior notice, shall permit such
persons as Landlord or the Mortgagee may designate (“Site Reviewers”) to visit
the Premises at reasonable times and perform an environmental site investigation
and assessment (“Site Assessment”) on the Premises for the purpose of
determining whether there exists on the Premises any environmental condition
which may reasonably be expected to result in any liability, cost or expense to
Landlord or any other owner or occupier of the Premises. Such Site Assessments
may include both above and below the ground testing for environmental damage or
the presence of Hazardous Materials on the Premises and such other tests on the
Premises as may be necessary to conduct the Site Assessments in the reasonable
opinion of the Site Reviewers. Tenant shall supply to the Site Reviewers such
reasonable and non-privileged, non-proprietary historical and operational
information regarding the Premises as may be reasonably requested by the Site
Reviewers to facilitate the Site Assessments and shall reasonably make available
for meetings with the Site Reviewers appropriate personnel having knowledge of
such matters. Landlord shall pay for all Site Assessments at its sole cost and
expense, provided that, in the event and to the extent Tenant is responsible for
such condition or violation under this Section based on the reasonable
supportable conclusions of such Site Assessment, the cost of performing and
reporting such Site Assessment shall be paid by Tenant. Landlord promptly after
written request by Tenant shall deliver to Tenant copies of all reports,
summaries or other compilations of the results of all such Site Assessments,
provided that in the event Tenant is responsible for payment of a Site
Assessment, promptly upon payment by Tenant for such Site Assessment.

 

(d)     Tenant shall notify Landlord in writing, promptly upon Tenant’s learning
thereof, of any:

 

(i)     notice or claim to the effect that Tenant or any Tenant Party is or may
be liable to any Person as a result of the release or threatened release of any
Hazardous Material into the environment from the Premises;

 

(ii)     notice that Tenant or any Tenant Party is subject to investigation by
any governmental authority evaluating whether any remedial action is needed to
respond to the release or threatened release of any Hazardous Material into the
environment from the Premises;

 

70

--------------------------------------------------------------------------------

 

 

(iii)     notice that the Premises are subject to an environmental lien;

 

(iv)     notice of violation to Tenant or awareness by Tenant of a condition
which might reasonably result in a notice of violation of any applicable
Environmental Law that could have a material adverse effect upon the Property or
the value of the Property;

 

(v)      release of Hazardous Materials on the Property or presence of Hazardous
Materials on the Property in violation of Environmental Laws; or

 

(vi)     To the extent the provisions of this Article 24 conflict with any other
provision of this Lease, the provisions of this Article 24 shall control.

 

ARTICLE 25

Security Deposit

Intentionally Omitted.

 

ARTICLE 26

Access; Change in Facilities; Name of Building

 

Section 26.1    Changes in Facilities. Landlord reserves the right, at any time,
without incurring any liability to Tenant therefor, to have access to and to
make such changes in or to the Building (but, as to the Premises, subject to
Section 26.2 hereof) and the fixtures and equipment of the Building (but, as to
the Premises, subject to Section 26.2 hereof), as well as in the entrances,
passageways, halls, doors, doorways, corridors, elevators, escalators, stairs
and toilets in the Common Areas, mechanical rooms and other Common Areas as it
may deem reasonably necessary or desirable, provided (i) any such change does
not unreasonably or for an unreasonably long period interfere with Tenant’s
access to or use of the Premises in accordance with this Lease or access to use
of the Garage, the Additional Parking, the Planned Amenities or the Tenant
Upgraded Amenities; and (ii) Landlord shall use commercially reasonable efforts
to minimize disrupting to Tenant’s business operations in connection therewith.

 

Section 26.2    Installation. Tenant shall permit Landlord to install, use and
maintain pipes, ducts and conduits within or through the demising walls of the
Premises, or through the walls, columns and ceilings therein, provided that the
installation work shall be performed at such times and by such methods as will
not reduce the usable office space in the Premises or unreasonably interfere
with Tenant’s use and occupancy of the Premises, or adversely change the
appearance thereof and provided, further, Landlord agrees to use commercially
reasonable efforts to locate any such pipes, ducts and conduits within the core
areas of the Building.

 

Section 26.3    Name; Management. Subject to Tenant’s signage rights contained
in Section 5.6 hereof and Section 35.1(v) hereof, Landlord shall have the right
to name the Building and to change such name from time to time; provided, in the
event Landlord names the Building, then subsequently changes the name of the
Building and requires Tenant to use such new Building name (or any subsequent
new Building name) on Tenant’s business cards, Landlord shall reimburse Tenant
for the reasonable cost of new business cards revised to reflect the new
Building name. It is the intent of the named Landlord that its Affiliate, BLT
Management, LLC, shall manage the Building, subject to change by Landlord from
time to time, provided that at all times the Building shall be managed in a
first-class manner consistent with the standard for Comparable Buildings,
including, without limitation, a property management team on call twenty-four
(24) hours a day, seven (7) day per week.

 

71

--------------------------------------------------------------------------------

 

 

Section 26.4    Intentionally Omitted.

 

ARTICLE 27

Inability to Perform

 

Section 27.1    Unavoidable Delay. Except where otherwise expressly provided
herein, this Lease and the obligation of Landlord and Tenant to perform all of
the covenants and agreements hereunder on the part of either party to be
performed (including, without limitation, Tenant’s obligation to pay Rent
hereunder) shall in no way be affected, impaired or excused because Landlord or
Tenant, as the case may be, due to Unavoidable Delay, is: (a) unable to fulfill
any of its obligations under this Lease expressly or impliedly to be performed
by such party; or (b) unable to supply or delayed in supplying any service
expressly or impliedly to be supplied; or (c) unable to make or delayed in
making any repairs, replacements, additions, alterations or decorations; or (d)
unable to supply or delayed in supplying any equipment or fixtures. Landlord and
Tenant shall in each instance exercise reasonable diligence to effect
performance when and as soon as possible; provided, however, that neither party
shall be under any obligation to pay overtime labor rates. Notwithstanding the
foregoing, (i) lack of funds shall not be deemed a cause beyond either party’s
reasonable control; and (ii) the provisions of this Section shall not excuse
Tenant from its obligation to pay Rent.

 

ARTICLE 28

Waivers

 

Section 28.1    Counterclaims. In the event Landlord commences any summary
proceeding or other action for possession of the Premises, Tenant shall not
interpose any counterclaim in any such proceeding unless failure to impose such
counterclaim would preclude Tenant from asserting in a separate action the claim
which is the subject of such counterclaim.

 

Section 28.2    Trial by Jury. To the extent permitted by applicable law,
Landlord and Tenant hereby waive trial by jury in any action, proceeding or
counterclaim brought by either against the other on any matter arising out of or
in any way connected with this Lease, the relationship of Landlord and Tenant,
or Tenant’s use or occupancy of the Premises, any claim of injury or damage, or
any emergency or other statutory remedy with respect thereto.

 

Section 28.3    No Waiver. The failure of either party to insist in any one or
more instances upon the strict performance of any one or more of the agreements,
terms, covenants, conditions or obligations of this Lease, or to exercise any
right, remedy or election herein contained, shall not be construed as a waiver
or relinquishment for the future of the performance of such one or more
obligations of this Lease or of the right to exercise such election, but the
same shall continue and remain in full force and effect with respect to any
subsequent breach, act or omission whether of a similar nature or otherwise.

 

72

--------------------------------------------------------------------------------

 

 

Section 28.4    Specific Examples. The following specific provisions of this
Section shall not be deemed to limit the generality of the foregoing provisions
of this Article:

 

(a)     No agreement to accept a surrender of all or any part of the Premises
shall be valid unless in writing and signed by Landlord. No delivery of keys
shall operate as a termination of this Lease or a surrender of the Premises.

 

(b)     The receipt or acceptance by Landlord of rents with knowledge of breach
by Tenant of any term, covenant or condition of this Lease shall not be deemed a
waiver of such breach.

 

(c)     No payment by Tenant or receipt by Landlord of a lesser amount than the
correct Rent shall be deemed to be other than a payment on account, nor shall
any endorsement or statement on any check or any letter accompanying any check
or payment be deemed to effect or evidence an accord and satisfaction, and
Landlord may accept such check or payment without prejudice to Landlord’s right
to recover the balance or pursue any other remedy in this Lease or at law
provided.

 

Section 28.5    Survival. The provisions of this Article shall survive the
expiration or any sooner termination of this Lease.

 

ARTICLE 29

Quiet Enjoyment

 

Section 29.1    Covenant. Landlord covenants and agrees that Tenant, upon paying
all Rent and all other charges herein provided for and upon observing and
keeping all the covenants, agreements and provisions of this Lease on its part
to be observed and kept, each within any applicable notice and cure period,
shall lawfully and quietly hold, occupy and enjoy the Premises during the Term
without hindrance or molestation by, or from anyone claiming by, through or
under, Landlord.

 

ARTICLE 30

Rules and Regulations

 

Section 30.1    Compliance. Tenant and Tenant’s Representatives shall observe
and comply with the Rules and Regulations annexed hereto as Exhibit F, and such
reasonable changes therein (whether by modification, elimination or addition) as
Landlord hereafter may make and communicate in writing to Tenant (“Rules and
Regulations”).

 

Section 30.2    Enforcement. The manner of enforcement or the failure of
Landlord to enforce any of the Rules and Regulations against Tenant and/or any
other tenant in the Building shall not be deemed a waiver of any such Rules and
Regulations, and Landlord shall not be liable to Tenant for violation of the
same by any other tenant, its employees, agents, visitors or licensees, except
that Landlord shall not enforce any Rule or Regulation against Tenant which
Landlord shall not then be enforcing (or attempting in good faith to enforce)
against all other tenants in the Building. In the event of a conflict between
the Rules and Regulations and this Lease, this Lease shall control.

 

73

--------------------------------------------------------------------------------

 

 

ARTICLE 31

Shoring; Nature of Accidents

 

Section 31.1    Access to the Premises. If an excavation or other substructure
shall be undertaken or authorized upon land adjacent to the Building or in
subsurface space, Tenant, without liability on the part of Landlord therefor,
shall afford to the person causing or authorized to cause such excavation or
other substructure work license to enter upon the Premises for the purpose of
doing such work as such person shall deem necessary to protect or preserve any
of the walls or structures of the Building or surrounding land from injury or
damage and to support the same by proper foundations, pinning and/or
underpinning, and, except in case of emergency, Landlord shall use reasonable
efforts to have such entry accomplished during reasonable hours and within a
reasonable time in the presence of a representative of Tenant, who shall be
designated by Tenant promptly upon Landlord’s request. The said license to enter
shall not constitute an actual or constructive eviction, in whole or in part,
or, except as otherwise expressly set forth in this Lease, entitle Tenant to any
abatement or diminution of rent, or relieve Tenant from any of its obligations
under this Lease, or impose any liability upon Landlord or Landlord’s agents.
Landlord shall exercise its rights under this Section in a manner that will not
unreasonably interfere with Tenant’s use of the Premises or Tenant’s operation
in the Premises.

 

Section 31.2    Notice. Tenant shall give prompt notice to Landlord of: (a) any
accident in or about the Premises; (b) any fire in the Premises; (c) any and all
damages to or defects in the Premises including the fixtures, equipment and
appurtenances thereof, for the repair of which Landlord might be responsible or
which constitutes Landlord’s property; and (d) all damage to or defects in any
parts or appurtenances of the Base Building Systems located in or passing
through the Premises.

 

Section 31.3    Window Cleaning. Tenant will not require, permit, suffer or
allow the cleaning of any window in the Premises by Tenant or Tenant’s
Representatives from the outside without Landlord’s prior written consent and
unless the equipment and safety devices required by law, ordinance, rules and
regulations are provided and used.

 

ARTICLE 32

Brokerage

 

Section 32.1    Representation. Landlord and Tenant each represents to the other
that in the negotiation of this Lease it has not retained or dealt with any real
estate broker other than Colliers International and Newmark Knight Frank. Each
party shall indemnify the other and hold it harmless from any and all losses,
damages and expenses arising out of any inaccuracy or alleged inaccuracy of the
above representation, including court costs and reasonable attorneys’ fees.
Landlord shall pay all fees and commissions due and owing Colliers International
and Newmark Knight Frank pursuant to one or more separate agreements. Landlord
shall have no liability for brokerage commissions arising out of a sublease or
assignment by Tenant, and Tenant shall indemnify Landlord and hold it harmless
from any and all liability for brokerage commissions arising out of any such
sublease or assignment.

 

74

--------------------------------------------------------------------------------

 

 

ARTICLE 33

Notices

 

Section 33.1    Notices. Notices, statements, demands, or other communications
required or permitted to be given, rendered or made by either party to the other
pursuant to this Lease or pursuant to any applicable law or requirement of
public authority, shall be in writing (whether or not so stated elsewhere in
this Lease) and shall be deemed to have been properly given, rendered or made,
when hand delivered, received by certified mail with return receipt or overnight
courier delivery with receipt of delivery, or delivery refused, addressed to the
other party, as follows:

 

To Landlord:

 

45 Glover Partners, LLC

One Elmcroft Road, Suite 500

Stamford, CT 06902

Attn: David F. Waters, Esq.

 

To Tenant prior to the Commencement Date:

 

FactSet Research Systems Inc.

601 Merritt 7

Norwalk, CT 06851

Attn: Elizabeth Brennan

ebrennan@factset.com

 

with copies to:

 

FactSet Research Systems Inc.

25 Sundial Avenue, Suite 205W

Manchester, NH 03103

Attn: Thomas Doucette

tdoucette@factset.com

 

and

 

Robinson & Cole LLP

1055 Washington Boulevard

Stamford, CT 06901

Attn: Charles F. Martin III, Esq.

 

75

--------------------------------------------------------------------------------

 

 

To Tenant after the Commencement Date:

 

FactSet Research Systems Inc.

45 Glover Avenue

Norwalk, CT 06850

Attn: Legal Department and legal@factset.com

 

with copies to:

 

FactSet Research Systems Inc.

25 Sundial Avenue, Suite 205W

Manchester, NH 03103

Attn: Thomas Doucette

tdoucette@factset.com

 

and

 

Robinson & Cole LLP

1055 Washington Boulevard

Stamford, CT 06901

Attn: Charles F. Martin III, Esq.

 

Any party listed in this Section may, by notices as aforesaid, designate a
different address for addresses for notices, statements, demands or other
communications intended for it.

 

ARTICLE 34

Estoppel Certificate; Financial Data; Notice of Lease

 

Section 34.1    Estoppel.

 

(a)     At any time and from time to time, Tenant shall, within 10 Business Days
after notice by Landlord or a Mortgagee, execute, acknowledge and deliver to
Landlord and/or such Mortgagee a certificate certifying: (i) that this Lease is
unmodified and in full force and effect (or, if there have been modifications,
that this Lease is in full force and effect as modified, and stating the date
and nature of each modification); (ii) the Possession Date, the Rent
Commencement Date, the Commencement Date, the Lease Expiration Date and the
date, if any, to which all Rent and other sums payable hereunder have been paid;
(iii) the amount of Fixed Rent currently payable monthly, (iv) that no notice
has been received by Tenant of any default by Tenant hereunder which has not
been cured, except as to defaults specified in such certificate; (v) to Tenant’s
knowledge that Landlord is not in default under this Lease, except as to
defaults specified in such certificate; and (vi) such other matters as may be
reasonably requested by Landlord or any current or prospective purchaser or
mortgage lender. Any such certificate may be relied upon by Landlord and any
current or prospective purchaser or mortgage lender of the Premises or any part
thereof.

 

76

--------------------------------------------------------------------------------

 

 

(b)     At any time and from time to time, Landlord shall, within 10 days after
notice by Tenant, execute, acknowledge and deliver to Tenant a certificate
certifying: (i) that this Lease is unmodified and in full force and effect (or,
if there have been modifications, that this Lease is in full force and effect as
modified, and stating the date and nature of each modification); (ii) the
Possession Date, the Rent Commencement Date, the Commencement Date, the Lease
Expiration Date and the date, if any, to which all Rent and other sums payable
hereunder have been paid; (iii) the amount of Fixed Rent currently payable
monthly, (iv) that no notice has been received by Landlord of any default by
Landlord hereunder which has not been cured, except as to defaults specified in
such certificate; (v) to Landlord’s knowledge that Tenant is not in default
under this Lease, except as to defaults specified in such certificate; and (vi)
such other matters as may be reasonably requested by Tenant, any prospective
assignee of this Lease, or other party then dealing with Tenant. Any such
certificate may be relied upon by Tenant, any prospective assignee of this
Lease, or other party then dealing with Tenant.

 

Section 34.2    Financial Data. If Tenant is not a publicly traded entity,
Tenant shall deliver to Landlord and any Mortgagee, not more frequently than two
(2) times per year and then within thirty (30) days after written request
therefor from Landlord, provided that (i) such request from Landlord is based
upon or related to a financial event of Landlord wherein it is necessary or
desirable for Landlord to obtain such financial information, including but not
limited to a financing or sale of the Property, and (ii) Landlord executes and
delivers to Tenant a confidentiality agreement reasonably satisfactory to Tenant
that requires Landlord and Landlord’s Representatives to keep such information
confidential and that limits disclosure of such information to such Persons who
have a need to know such information, the following information: (a) an audited
or certified (by the chief financial officer of Tenant) balance sheet of Tenant
for the most recent fiscal year available, and (b) an audited (or certified as
aforesaid) statement of profits and losses of Tenant for such year, and (c) an
audited (or certified as aforesaid) statement of cash flows of Tenant for such
year, if available, in reasonable detail and scope (collectively the “Financial
Data”). The requirement to provide the Financial Data shall be limited to the
initially-named Tenant hereunder. Any assignee or subtenant of Tenant hereunder
that is a non-publicly traded entity shall be required to deliver only a
statement of profits and losses and a balance sheet of such entity and its
consolidated subsidiaries, if any, for the most recent fiscal year available and
quarterly statements, such profits and losses statements and balance sheets to
be audited, if available.

 

Section 34.3    Notice. Following execution of this Lease, the parties shall
execute, acknowledge and deliver a statutory notice of lease in form attached
hereto as Exhibit V (the “Notice”) sufficient for recording and Tenant shall
have the right to record the same. Such Notice shall not in any circumstance be
deemed to change or otherwise affect any of the terms, covenants and conditions
of this Lease.

 

77

--------------------------------------------------------------------------------

 

 

ARTICLE 35

Miscellaneous

 

Section 35.1    Miscellaneous Provisions.

 

(a)     This Lease and all of the covenants and provisions hereof shall inure to
the benefit of, and be binding upon, the parties hereto and the heirs, personal
representatives, successors and permitted assigns of the parties.

 

(b)     The titles and headings appearing in this Lease are for reference only
and shall not be considered a part of this Lease or in any way to modify, amend
or affect the provisions thereof.

 

(c)     This Lease contains the complete agreement of the parties with reference
to the leasing of the Premises, and may not be amended except by an instrument
in writing signed by Landlord and Tenant and consented to by the Mortgagee. Any
amendment not consented to by the Mortgagee shall be void and have no force and
effect.

 

(d)     Any provision or provisions of this Lease which shall prove to be
invalid, void or illegal shall in no way affect, impair or invalidate any other
provision hereof, and the remaining provisions hereof shall nevertheless remain
in full force and effect.

 

(e)     This Lease may be executed in one or more counterparts and delivered by
facsimile or other electronic form (including a PDF attachment to an e-mail
transmission), and may be signed by each party on a separate counterpart, each
of which, taken together, shall be deemed an original, and all of which shall
constitute one and same instrument.

 

(f)     The term “Landlord” as used in this Lease shall mean only the owner or
owners of the Premises at the time in question. In the event of any transfer of
such title or interest, Landlord named in this Lease (and in case of any
subsequent transfers, the then grantor) shall be relieved from and after the
date of such transfer of all liability with respect to Landlord’s obligations
thereafter to be performed hereunder. The obligations contained in this Lease to
be performed by Landlord shall, subject as aforesaid, be binding on Landlord’s
successors and assigns, only during their respective periods of ownership.

 

(g)     This Lease shall be governed by, and construed in accordance with, the
laws of the State of Connecticut.

 

(h)     Any claim based on or in respect of any liability of Landlord under this
Lease shall be enforced only against the Property and the income and proceeds
therefrom and not against any other assets, properties or funds of Landlord or
any manager, director, officer, shareholder, general partner, limited partner,
or direct or indirect partners, employee or agent of Landlord or its managers
(or any legal representative, heir, estate, successor or assign of any thereof.
Similarly, no property or assets of any manager, director, officer, shareholder,
member, general partner, limited partner, or direct or indirect partner,
employee or agent of Tenant shall be personally liable or subject to levy,
execution or other enforcement procedure for the satisfaction of Landlord's
remedies under this Lease.

 

78

--------------------------------------------------------------------------------

 

 

(i)     Without the written approval of Landlord and Tenant, no Person other
than Landlord (including its direct and indirect partners), the Mortgagee (but
only if Mortgagee shall assume the rights and obligations of Landlord), Tenant
and their respective successors and assigns shall have any rights under this
Lease.

 

(j)     There shall be no merger of the leasehold estate created hereby by
reason of the fact that the same Person may own directly or indirectly, (i) the
leasehold estate created hereby or any interest in this Lease or such leasehold
estate and (ii) the fee estate in the Premises. Notwithstanding any such
combined ownership, this Lease shall continue in full force and effect until
terminated by an instrument executed by both Landlord and Tenant.

 

(k)     Intentionally Omitted.

 

(l)      Intentionally Omitted.

 

(m)    In the event of the termination of this Lease as herein provided, the
obligations and liabilities of Landlord and Tenant, as the case may be, actual
or contingent, under this Lease which arose at or prior to such termination
shall survive such termination.

 

(n)     This Lease is intended as, and shall constitute, a true lease, and
Landlord and Tenant shall report their interests herein of accounting, tax and
all other purposes as a true lease and shall not take any action or position
inconsistent therewith.

 

(o)     Intentionally Omitted.

 

(p)     Landlord may grant easements, licenses, rights of way or similar rights,
or release or amend any such easements or rights with respect to the Premises,
so long that such actions do not increase the obligations or decrease the rights
of Tenant under this Lease or affect use by Tenant of the Premises as permitted
in Section 5.1 hereof. Tenant shall reasonably cooperate with Landlord in
connection therewith, at no cost to Tenant.

 

(q)     Time shall be of the essence with respect to the dates for taking all
actions under this Lease, except as otherwise specified.

 

79

--------------------------------------------------------------------------------

 

 

(r)     LANDLORD AND TENANT HEREBY SUBMIT TO EXCLUSIVE PERSONAL JURISDICTION IN
THE STATE OF CONNECTICUT AND THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA
LOCATED IN THE STATE OF CONNECTICUT (AND ANY APPELLATE COURTS TAKING APPEALS
THEREFROM) FOR THE ENFORCEMENT OF SUCH PERSON’S OBLIGATIONS HEREUNDER AND WAIVE
ANY AND ALL PERSONAL RIGHTS UNDER THE LAW OF ANY OTHER STATE TO OBJECT TO
JURISDICTION WITHIN SUCH STATE FOR THE PURPOSES OF SUCH ACTION, SUIT, PROCEEDING
OR LITIGATION TO ENFORCE SUCH OBLIGATIONS OF TENANT OR LANDLORD. WITH RESPECT TO
A SUIT COMMENCED IN A COURT LOCATED IN THE STATE OF CONNECTICUT, LANDLORD AND
TENANT HEREBY WAIVE AND AGREE NOT TO ASSERT, AS A DEFENSE IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS LEASE (i) THAT IT IS NOT SUBJECT
TO SUCH JURISDICTION OR THAT SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT
OR IS NOT MAINTAINABLE IN THOSE COURTS OR THAT IT IS EXEMPT OR IMMUNE FROM
EXECUTION; (ii) THAT THE ACTION, SUIT OR PROCEEDING IS BROUGHT IN AN
INCONVENIENT FORUM; OR (iii) THAT THE VENUE OF THE ACTION, SUIT OR PROCEEDING IS
IMPROPER. IN THE EVENT ANY SUCH ACTION, SUIT, PROCEEDING OR LITIGATION IS
COMMENCED, SERVICE OF PROCESS MAY BE MADE, AND PERSONAL JURISDICTION OVER
LANDLORD AND TENANT OBTAINED, BY SERVICE OF A COPY OF THE SUMMONS, COMPLAINT AND
OTHER PLEADINGS REQUIRED TO COMMENCE SUCH LITIGATION BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED UPON LANDLORD AND TENANT AT THE ADDRESS FOR NOTICE TO SUCH
PERSON IN THIS LEASE.

 

(s)     Landlord shall, at Tenant’s request and expense, reasonably cooperate
with Tenant (including, without limitation, providing Tenant and/or any federal,
state or municipal governmental agency and/or quasi-governmental agency as
directed by Tenant, any necessary documents, instruments and/or information
under the control of Landlord and executing and delivering any documents
reasonably requested by Tenant and/or any such governmental agency (including,
without limitation, any required Department of Revenue Exemption Certificate),
(i) to enable Tenant to attempt to obtain a sales tax exemption with respect to
materials used in construction of the Tenant Improvements or Alterations, and
(ii) to enable Tenant to attempt to obtain and/or retain any other federal,
state and/or municipal government economic incentives, including, without
limitation, from the Connecticut Department of Economic and Community
Development and the Connecticut Development Authority.

 

(t)     So long as the Minimum Occupancy Requirement is satisfied, Landlord
shall not lease space in the Building to a Competitor.

 

(u)     So long as the Minimum Occupancy Requirement is satisfied and so long as
the ownership entities of 801 Main and 901 Main are Affiliates of Landlord,
Landlord shall not lease space in the 801 Main Building or the 901 Main Building
to Bloomberg, L.P. and shall not permit a Competitor to have exterior signage on
the 801 Main Building or the 901 Main Building, unless such signage rights exist
within the leases of such tenants currently leasing space at the 801 Main
Building and 901 Main Building as of the date hereof.

 

(v)     During the Term, Landlord shall not lease space in the Building to any
(i) school for school purposes, (ii) hostile foreign governmental or
quasi-governmental entity, or (iii) retail tenants not in keeping with the Class
A nature of the Property.

 

(w)     Landlord and Tenant each represents and warrants to the other that (i)
it has the right, power and authority to execute and deliver this Lease; (ii) no
consent of any other party is required to be obtained prior to it entering into
this Lease; and (iii) this Lease has been duly authorized, executed and
delivered by it and is a valid and binding obligation of it enforceable against
it in accordance with the terms hereof.

 

80

--------------------------------------------------------------------------------

 

 

(x)     Landlord represents and warrants to Tenant that (i) upon granting its
consent to Tenant’s proposed signage, Tenant Improvements and any Alterations,
such consent shall constitute a further representation and warranty that Tenant
is not required to obtain the approval of any party under the REA for such
signage, Tenant Improvements and any Alterations, as the case may be; (ii) upon
granting Tenant the use of the Additional Parking Lots, such grant shall
constitute a further representation and warranty that Landlord has all necessary
access and use rights necessary for Tenant to make use of the Additional Parking
Lots in the manner contemplated in this Lease; (iii) as of the date hereof,
Landlord has not exercised its right to include the Property in the Merritt 7
Reciprocal Easement Agreement; (iv) to Landlord’s knowledge, without
investigation, no default by Landlord exists under the Permitted Encumbrances;
and (v) Landlord is the “Parcel 10 Owner” under the REA and has and retains all
such rights under such REA, including, without limitation, all such approval
rights, if any, as to Parcel 8 (as defined in the REA) and Parcel 9 (as defined
in the REA).

 

[ SIGNATURE PAGE FOLLOWS ]

 

81

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Lease on the day and year
first above written.

 

  Landlord:        

 

45 GLOVER PARTNERS, LLC

   

 

 

 

 

 By:

/s/ Carl R. Kuehner 

 

 

Name: Carl R. Kuehner

 

 

Title: Manager

            Tenant:       FACTSET RESEARCH SYSTEMS INC.              By: /s/ F.
Philip Snow     Name: Philip Snow     Title: Chief Executive Officer

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-1

 

[a1.jpg]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-2

 

 [a2.jpg]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-3

 

 [a3.jpg]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-4

[a4.jpg]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A-5

 

 [a5.jpg]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

DESCRIPTION OF LAND

 

That certain piece or parcel of land, depicted as "Revised Parcel 10 on that
certain map entitled, "Property Survey Depicting Revised Parcels 8, 9 & l 0, Map
12028 N.L.R., Norwalk, CT Prepared for 25 Glover Partners, LLC, 35 Glover
Partners, LLC and Hewitt Associates VII LLC" dated April 4, 2002 and certified
"To my knowledge and belief this map is substantially correct as noted hereon,"
by Raymond L. Redniss CT Lie. No. l 0046, filed with the City Clerk of said
Norwalk, Connecticut as Map No. 12293 N .L.R.

 

TOGETHER WITH the easement rights set forth in Reciprocal Easements and
Restrictive Covenants Agreement dated February 9, 2001 and recorded in Volume
4041 at Page 2; as amended by that certain First Amendment to Reciprocal
Easements and Restrictive Covenants Agreement dated April 22, 2002 by and among
25 Glover Partners, LLC, 35 Glover Partners, LLC and Hewitt Associates VII LLC
and recorded April 23, 2002 in Volume 4426 at Page 90 of the Norwalk Land
Records, as amended by Second Amendment to Reciprocal Easements and Restrictive
Covenants Agreement dated December 15, 2003 and recorded in Volume 5267 at Page
278 of the Norwalk Land Records.

 

TOGETHER WITH the easement rights set forth in Declaration of Easement by
Fairfield Investors, Inc., dated June 18, 1996 and recorded in Volume 3222 at
Page 284 of the Norwalk Land Records.

 

TOGETHER WITH the easement rights set forth in Declaration of Easement by
Merritt River Partners LLC dated June 22, 2001 and recorded in Volume 4146 at
Page 346 of the Norwalk Land Records.

 

TOGETHER WITH the easement rights created in the following:

 

Temporary Easement and Right of Way as set forth in a deed dated December 30,
2003 and recorded in Volume 5261 at Page 205.

 

Easement in a Quit Claim Deed from The State of Connecticut dated February 3,
2004 and recorded in Volume 5305 at Page 158.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

Permitted Encumbrances

 

1.

REA; and

 

2.

Reciprocal Easement Agreement between Fairfield Investors, Inc. and First
Merritt Seven Corp., dated February 22, 1983 and recorded in Volume 1461 at Page
261; as modified by Agreement dated April 11, 1986 and recorded in Volume 1832
at Page 262 of the Norwalk Land Records (the “Merritt 7 Reciprocal Easement
Agreement”)

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

HVAC SPECIFICATIONS

 

 

The HVAC system design for the building is based on the following criteria:

1. Summer design outdoor condition: 86ºF DB 73ºF WB.

2. Winter design temperature: 6ºF

3. Indoor design conditions:

a. Occupied office space: 78ºF (summer), 68º (winter)

b. Occupied office space humidity range:

Summer – 60% RH (Max.)

Winter – 30 % (Min.)

c. Elevator machine rooms: 85ºF maximum, 65ºF minimum

4. Lighting at typical office spaces: 1.5 watts per usable sq. ft. (70% assigned
to space

loads)

5. Diversified tenant equipment heat loads: 2.5 watts per usable sq. ft.

6. Outside air: 20 CFM per person; population density for outside air
ventilation: 7 people

per 1,000 usable sq. ft. (ASHRAE 62-89)

7. Population: 100 GSF/person (for space head load calculations.)

8. The HVAC system is designed such that sound levels do not exceed the
following:

a. General office areas – NC 40

b. Spaces adjacent to air handling unit equipment rooms or below roof mounted
equipment – NC 45

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

CLEANING SPECIFICATIONS

 

DAILY

Sweep, dry mop or vacuum all floor areas of resilient wood or carpet, remove
matter such as gum and tar, which has adhered to the floor.

 

Empty all ashtrays and waste baskets and removal all trash. Wipe down ashtrays
and waste baskets.

 

Empty all recycling bins

 

Wipe down countertops

 

Spot wash to remove major smudges, marks and fingerprints from such areas as
walls, equipment, doors, partitions and light switches within reach.

 

Damp mop all non-resilient floors.

 

Dust and wipe all desk and table tops, so long as desks and table tops are not
covered with files, paper or other personal effects.

 

Wash clean all water fountain tops and countertops.

 

Dust closet shelving, coat racks, telephones, furniture, fixtures and window
sills.

 

Dust all vinyl, plastic or leather type synthetic covered chairs nightly and
wipe clean as needed

 

WEEKLY

Spot clean carpet stains.

 

Spot wash interior partition glass and door glass to remove smudge marks.

 

MONTHLY

Scrub resilient floor areas using buffable non-slip floor finish.

 

Clean all interior glass, both sides.

 

Clean the exterior and saddles of elevator doors.

 

 

QUARTERLY

Vacuum all ceiling and wall air supply and exhaust vents and diffusers

 

Clean all glass and mirrors in common lobbies.

 

High dust pictures, frames, charts, graphs and similar wall hangings or surfaces
not reached in nightly cleanings, the exterior of lighting fixtures, overhead
pipes and sprinklers located in the Premises.

 

Wipe down all convector covers

 

 

--------------------------------------------------------------------------------

 

 

SEMI-ANNUALLY

 

Wash vertical terrazzo or marble surfaces.

 

Damp wash such items, including surrounding wall or ceiling areas that are
soiled.

 

Clean exterior and interior windows

 

ANNUALLY

Vacuum drapes/blinds.

 

Dust all storage shelves and damp mop floor areas.

 

Wash all interior surfaces of exterior glass.

 

Refinish resilient floor areas using buffable non-slip floor finish.

 

LAVATORY CLEANING

Nightly

Scrub, rinse and dry floors.

Wipe mirrors, power shelves, bright work (including flushometers, piping, and
toilet seat hinges).

Clean enameled surfaces, wash basins, urinals and bowls.

Wash both sides of all toilet seats with soap and water.

Wash tile walls near urinals with disinfectant

Fill toilet tissue dispensers, as needed

Fill all soap, towel sanitary napkin dispensers as needed

Empty and wash clean all waste cans and other receptacles

 

Weekly

Treat urinals with a scale solvent, weekly

 

Monthly

Wash down lavatory walls and stalls from trim to floor.

Wash down partitions, tile floors and enameled surfaces.

Dust all lighting fixtures.

 

General

Landlord to provide sanitary dispensary units in ladies’ rooms.

 

PORTER/MATRON DUTIES

Police lobby area, elevator cabs and lavatories twice daily.

Fill toilet tissue, soap, towel dispensers, as needed.

Keep garage lobby vestibules clean

Keep sidewalks free from debris and snow/ice.

Keep all stairwells clean and free of debris.

Keep the building entrance doors in clean condition.

Keep base building exterior metal work, marble, and building entrance in clean
condition at all times.

Keep plaza, outdoor seating, railings, lights and other appurtenances clean.

Insert plastic liners in outdoor waste disposal cans and empty cans as needed.

 

 

--------------------------------------------------------------------------------

 

 

Note:

This specification does not include the cleaning of IT/equipment rooms. This
specification does not include cleaning of dishes, glasses, silverware,
equipment or cooking materials located in a kitchenette. This specification does
not include carpet shampooing. This specification does not include the type of
cleaning involved for high end finishes such as wood paneling, office glass
panel walls, marble, stone or other high finish flooring (other than normal
mopping/cleaning)

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT F

 

RULES AND REGULATIONS

 

To the extent the provisions of these Rules and Regulations conflict with the
provisions of the Lease, the provisions of the Lease shall control.

 

 

1.

The sidewalks, driveways, entrances, passages, courts, lobby, esplanade areas,
plaza, elevators, vestibules, stairways, corridors or halls shall not be
obstructed or encumbered by any tenant or used for any purpose other than
ingress and egress to and from the Premises, and Tenant shall not permit any of
its employees, agents, or invitees to loiter in any of said areas (except for
the outdoor plaza). No doormat of any kind whatsoever shall be placed or left in
any public hall or outside any entry door of the Premises. Smoking is not
permitted in the Building or on the plaza deck. Smoking is currently permitted
within the smoking hut located at the loading dock.

 

 

2.

No awnings or other projections shall be attached to the outside walls of the
Building. No curtains, blinds, shades or screens that are visible from the
exterior of the Premises or Building shall be attached to or hung in, or used in
connection with, any window or door of the Premises, without the prior written
consent of Landlord (including the manner of hanging or attachment).

 

 

3.

No sign, insignia, advertisement, object, notice or other lettering shall be
exhibited, inscribed, painted or affixed by any tenant either (a) on any part of
the outside of the Building, or (b) inside of the Common Areas, or (c) outside
of the Premises, without in each such case the prior written consent of
Landlord. In the event of the violation of the foregoing by any tenant, Landlord
may remove the same without any liability, and may charge the expense incurred
in such removal to the tenant or tenants violating this rule. Interior signs in
Common Areas of the Building (if and when approved by Landlord), and lettering
on doors and directory tablets shall be inscribed, painted or affixed for each
tenant by Landlord at the reasonable expense of such tenant, and shall be of a
size, color and style which matches Building standard or is otherwise reasonably
acceptable to Landlord.

 

 

4.

The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed by any tenant, nor shall any bottles,
parcels, or other articles be placed on the window sills or on the peripheral
air-conditioning enclosures.

 

 

5.

No showcases or other articles shall be put in front of or affixed to any part
of the exterior of the Building, nor placed in the halls, corridors or
vestibules.

 

 

6.

The water and wash closets and other plumbing fixtures shall not be used for any
purpose other than those for which they were designed or constructed, and no
sweepings, rubbish, rags, acids or other substances shall be thrown or deposited
therein. All damages resulting from any misuse of the fixtures shall be borne by
the tenant who, or whose servants, employees, agents, visitors or licensees
shall have, caused the same. Except as specified in Landlord’s cleaning
specifications, any cuspidors or containers or receptacles used as such in the
Premises shall be emptied, cared for and cleaned by and at the expense of
Tenant.

 

 

--------------------------------------------------------------------------------

 

 

 

7.

No tenant shall mark, paint, drill into, or in any way deface any part of the
Premises, Common Areas or the Building. No borings or cuttings shall be
permitted, except with the prior written consent of Landlord, and as Landlord
may direct. Subject to the foregoing, Tenant may install and hang normal office
decorations and cabinetry in the Premises.

 

 

8.

No bicycles, vehicles, birds or animals of any kind (except fish) shall be
brought into or kept in or about the Premises. However, this prohibition shall
not apply to dogs which are assisting visually impaired personnel or which may
be utilized for detecting illegal drugs or explosives.

 

 

9.

No noise, including, but not limited to, music or other playing of musical
instruments, recordings, radio or television, which, in the judgment of
Landlord, might disturb other tenants in the Building, shall be made or
permitted by any tenant. Nothing shall be done or permitted in the Premises by
any tenant, which would impair or interfere with the use or enjoyment by any
other tenant of any other space in the Building or on the outdoor plaza deck.

 

 

10.

No tenant nor any of tenant’s servants, employees, agents, visitors or licensees
shall at any time bring or keep upon the Premises any inflammable, combustible
or explosive fluid, chemical or substance, except in small quantities as may be
required for the proper operation, maintenance and/or cleaning of customary
office equipment, provided Tenant shall comply with any and all laws and
regulations governing usage and disposal of same.

 

 

11.

Additional locks or bolts of any kind which shall not be operable by the Grand
Master Key for the Building shall not be placed upon any of the doors or windows
by any tenant, nor shall any changes be made in locks or the mechanism thereof
which shall make such locks inoperable by said Grand Master Key. Each tenant
shall, upon the termination of its tenancy, turn over to Landlord all security
cards, Smartpass cards, all keys of stores, offices and toilet rooms, either
furnished to, or otherwise procured by, such tenant, and in the event of the
loss of any keys furnished by Landlord, such tenant shall pay to Landlord the
cost thereof. Notwithstanding the foregoing, Tenant shall have the right to
install locksets for senior executive offices not operable by the Grand Master
Key, provided that Tenant provides building management with a copy of the key(s)
for the senior executive offices in the case of emergencies.

 

 

12.

The removal or delivery of furniture or extra-large or heavy items which may
interfere with the use and occupancy of the Building by other tenants, or with
their access to their respective leased premises, must take place during such
hours and in such elevators as Landlord or its Agent may reasonably determine
from time to time. Landlord reserves the right to inspect all objects and matter
to be brought into the Building and to exclude from the Building all objects and
matter which violate any of these Rules and Regulations or the Lease of which
these Rules and Regulations are a part. Landlord may require any person leaving
the Building with any package or other object or matter to submit a pass,
listing such package or object or matter is being removed, but the establishment
and enforcement of such requirement shall not impose any additional
responsibility on Landlord for the protection of any tenant against the removal
of property from the premises of such tenant. Landlord shall in no way be liable
to any tenant for damages or loss arising from the admission, exclusion or
ejection of any person to or from the Premises of the Building under the
provisions of this Rule 12 or Rule 16 hereof.

 

 

--------------------------------------------------------------------------------

 

 

 

13.

Tenant shall not occupy or permit any portion of the Premises to be occupied as
an office for a public stenographer or public typist, or for the storage,
manufacture, or sale of liquor, narcotics, dope, tobacco in any form, or as a
barber, beauty or manicure shop, or as a school, or as a hiring or employment
agency. Tenant shall not engage or pay any employees on the Premises, except
those actually working for Tenant on the Premises (excluding independent
contractors). Tenant shall not use the Premises or any part thereof, or permit
the Premises, or any part thereof to be used for manufacturing or for the sale
at auction of merchandise, goods or property of any kind. Notwithstanding the
foregoing, Tenant shall have the right to perform Electronic Internet Auctions.

 

 

14.

No tenant shall obtain, purchase or accept for use in the Premises catering,
ice, water cooler, towel service, barbering, boot blackening, special cleaning,
floor polishing or other similar services from any persons not expressly
authorized by Landlord to furnish such service; provided, however, that such
service may be furnished by an outside vendor or caterer in the event the
vendors and/or caterers doing business at The Towers at Merritt River office
park fail to bid competitive prices or rates for such services. Such services
shall be furnished only during regular Business Hours, in the Premises, and
under such reasonable regulations as may be fixed by Landlord. Notwithstanding
the above, this prohibition shall not prevent Tenant from furnishing such
services for its employees, guests, invitees and independent contractors, or
prevent Tenant’s employees from bringing in lunch items and/or having coffee
breaks. Notwithstanding the foregoing, Tenant shall have the right to utilize
exterior vendors and/or caterers, provided that Tenant utilizes such vendors
that maintain the Class A nature of the Building.

 

 

15.

Landlord shall have the right to prohibit any advertising or identifying sign by
any tenant which, in Landlord’s judgment, tends to impair the reputation of the
Building or its desirability as a building for offices and upon written notice
from Landlord, such tenant shall refrain from or discontinue such advertising or
identifying sign.

 

 

16.

Landlord reserves the right to exclude from the Building during hours other than
Business Hours (as defined in the foregoing Lease) all persons connected with or
calling upon Tenant who do not present a pass to the Building signed by Tenant
or whose entry Tenant does not approve in response to telephone inquiry from the
front desk upon such person’s arrival at the Building. Tenant shall furnish
Landlord with a facsimile of such pass. All persons entering and/or leaving the
Building on weekends or Holidays or on non-Holiday weekends before or after
Business Hours may, after a single notice from Landlord to Tenant, be required
to sign a register. Tenant shall be responsible for all persons for whom it
issues any such pass and shall be liable to Landlord for all acts or omissions
of such persons.

 

 

--------------------------------------------------------------------------------

 

 

 

17.

Tenant, before closing and leaving the Premises at any time, shall see that all
operable windows are closed and lights are turned out. All entrance doors in the
Premises shall be left locked by Tenant when the Premises are not in use.
Entrance doors shall not be left open at any time.

 

 

18.

Unless Landlord shall furnish electrical energy hereunder as a service included
in the rent, Tenant shall, at Tenant’s expense, provide artificial light an
electrical energy for the employees of Landlord and/or Landlord’s contractors
while doing janitor service or other cleaning in the Premises and while making
repairs or alterations in the Premises.

 

 

19.

The Premises shall not be used for lodging or sleeping or for any immoral or
illegal purpose.

 

 

20.

The requirements of tenants will be attended to only upon notice of Landlord’s
managing agent and, if Landlord or its managing agent requests, upon execution
and submission or written application or purchase order. Employees of Landlord
shall not perform any work or do anything outside of their regular duties,
unless under special instructions from Landlord.

 

 

21.

Canvassing, soliciting and peddling in the Building are prohibited and each
tenant shall cooperate to prevent the same.

 

 

22.

There shall not be used in any space, or in the public halls of the Building,
either by any tenant or by any others, in the moving or delivery or receipt of
safes, freight, furniture, packages, boxes, crates, paper, office material, or
any other matter of thing, any hand trucks except those equipped with rubber
tires, side guards and such other safeguards as Landlord shall require.

 

 

23.

Tenant shall not cause or permit any odors of cooking or other processes or any
unusual or objectionable odors to emanate from the Premises in disturbance of
other tenants or which creates a public or private nuisance. No cooking shall be
done in the Premises except as is expressly permitted in the foregoing Lease.

 

 

24.

Landlord reserves the right to rescind, alter or waive any rule or regulation at
any time prescribed for the Building when, in its judgment, it deems it
necessary or desirable for the reputation, safety, care or appearance of the
Building, or the preservation of good order therein, or the operation or
maintenance of the Building, or the equipment thereof, or the comfort of tenants
or others in the Building. No rescission, alteration or waiver of any rule or
regulation in favor of one tenant shall operate as a rescission, alteration or
waiver in favor of any other tenant.

 

 

--------------------------------------------------------------------------------

 

 

 

25.

The parking areas servicing the Building, including but not limited to any
reserved spaces of Tenant, shall not be used for storage of vehicles or
long-term parking of vehicles; it being the intention that Tenant’s use of said
parking areas is to be directly related to Tenant’s use of Premises as said use
is permitted by the terms of its Lease. Landlord reserves the right to cause the
removal, by towing, of vehicles in violation of this parking rule, it being
understood and agreed by Tenant that Landlord’s right to tow illegally parked
vehicles is hereby noticed to Tenant and no notice of Landlord’s right to tow
illegally parking vehicles by signage need be posted on the Land or the
Building. All costs of the towing of illegally parked cars shall be borne by
Tenant and shall be deemed additional rent.

 

 

26.

The garage is only to be used by tenants and their employees. All visitors and
guests shall use visitor parking spaces located on the plaza level.

 

 

27.

The garage will have control access gates at each entry and exit. In order to
enter the garage, one must have a valid Smart Pass (affixed to the front
windshield of your car).

 

 

28.

The speed limit within the garage and on the flyover bridge shall be 5 m.p.h.
and is strictly enforced.

 

 

29.

Overnight parking on the plaza level or in the garage is prohibited. You should
defer to your specific lease for an individual tenant’s rights to park in the
garage after hours.

 

 

30.

Vehicles may not be parked in such a manner as to block access to: garages, fire
hydrants, pedestrian crossing areas, designated fire lanes, or clear two lane
passage by vehicles on the flyover bridge and driveways. Violators will be
towed.

 

 

31.

The following types of vehicles are prohibited in the parking areas or drives
except for temporary loading or unloading: commercial vehicles (carrying a sign
advertising a business); trucks, vans and vehicles with more than four
single-tired wheels.

 

 

32.

All vehicles parked on the property will be licensed and in operating condition
for safe travel on public roads.

 

 

33.

The maximum height for vehicles accessing the garage is 6’ 8”. You will be
responsible for damages resulting from any vehicles exceeding this height
requirement. Vehicles with roof racks shall enter at their own risk.

 

 

34.

All persons will comply with Connecticut State Laws and Department of Motor
Vehicles regulations on the roads, drives and property.

 

 

35.

Parking in the garage is “at your own risk”. Ownership and management shall not
be held responsible for any damage to vehicles nor be responsible for any items
left in vehicles.

 

 

36.

Tenants and their employees may park only in those areas assigned to them.

 

 

--------------------------------------------------------------------------------

 

 

 

37.

Parking stickers are issued to each tenant to distribute to each of its
employees. Each building is identified by a different color as follows:

 

 

o

801 Main Avenue: Red

 

o

901 Main Avenue: Green

 

o

45 Glover Avenue: Blue

 

 

38.

Stickers should be affixed to the Speed Pass facing the windshield so that it is
visible for inspections.

 

 

39.

All visitors must report to reception of the appropriate building of which they
are visiting

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT G

 

SECURITY SPECIFICATIONS

 

BUILDING ACCESS

General:

Tenant shall have 24-hour, 7-day-per-week, 365-day-per-year access to the
Building and to the Premises. Access shall be controlled by electronic cardkey
and/or on-duty personnel. All external doors to the Building, including all
doors providing access from the Garage to the Building, shall be equipped with
electronic card readers, and access shall not be granted through such doors
without a valid cardkey, whether during Business Hours or non-Business Hours.
During Business Hours, the main entrance to the Building may be accessed without
a cardkey, provided that Building security personnel shall be on duty in the
main lobby and shall verify the identity of the employee or visitor.

 

Tenants:

Each tenant shall be given a set amount of cardkeys for their personnel (one (1)
per parking space allocated to each tenant’s use) and shall be entitled to
additional or replacement cards as provided in the Building’s Rules and
Regulations.

 

Upon notice from a tenant, the card keys of any tenant or Building personnel who
are terminated or change their employment shall be de-activated by Building
management.

 

Visitors:

All visitors to the Building during Business Hours must sign in with Building
security personnel and/or concierge at the reception desk located in the main
lobby. Building security/concierge shall require a photo i.d. of all visitors
and shall verify the visitor’s bona fides with the host tenant before permitting
the visitor past the security desk. During Non-Business Hours, or at any other
times that Building security personnel are not present in the main lobby, or at
any time that a visitor is unable to provide a photo i.d., visitors may access
the Building only if escorted by an employee of a tenant with a valid cardkey.

 

Deliveries:

All deliveries must be made at the Building’s loading dock. Deliveries made
other than during Business Hours must be scheduled with Building management 24
hours in advance of the delivery to allow for notification to Building security.
All out-going packages must be brought to the Tenant’s mailroom for pick up
directly from the appropriate carrier. Packages will not be allowed to be left
at the main lobby reception desk or at the loading dock for pick up.

 

Garage Access:

The Building Garage shall be equipped with a “smart pass” or similar system that
opens the control gate when activated, allowing for vehicle access into the
Garage. Authorized users shall be issued a “smart pass” and shall have the right
to use the Garage. Building visitors may use the on grade portion of the parking
deck located at the front of the Building. In the event the visitor parking area
becomes full, Building security may allow visitors into the Garage. In this
event, visitors will be directed to report to the security desk. The Building
Garage shall be adequately lighted at all times that it is in use. All exterior
parking areas, walkways and other accessways shall be adequately lighted from
dusk until dawn.

 

 

--------------------------------------------------------------------------------

 

 

BUILDING SECURITY PERSONNEL

The Building shall have not less than one (1) person (unarmed security officers
and/or concierge or other Building personnel) on duty at all times twenty-four
(24) hours a day, seven (7) days a week (including Building Holidays). During
non-Building Hours, a roving security personnel on duty shall provide for
various tours of the Building, tenant premises, and other Glover Avenue
properties. Security personnel shall be responsible for managing deliveries at
the Building’s loading dock and directing deliveries to the appropriate tenant.
Building security personnel shall also patrol the Garage and exterior parking
areas and shall escort employees and invitees to the Garage and/or exterior
parking areas upon request.

 

BUILDING MONITORING

The Building will be equipped with security cameras to cover all external door
entrances to the Building and the Garage, as well as all entrances from the
Garage to the Building. Security cameras shall be actively monitored by Building
security personnel on screens located at the main lobby security desk and/or at
a central monitoring station. Images provided by the cameras will be recorded on
a DVR, digital or similar device and maintained for not less than 30 days, and
shall be made available to Tenant upon request for security purposes. Building
intruder and fire alarms and life-safety generator systems shall be connected to
a central monitoring panel with automatic notification to Building management
during Business Hours and off-site (as to the fire alarm only) during
non-Business Hours.

 

 

LIFE SAFETY/EVACUATION AND BUILDING EMERGENCY PLANS

A plan for life safety/evacuation and for Building emergencies shall be adopted
prior to the occupancy of the Building and a copy of such plans shall be
distributed to each tenant. Such plan as well as any modifications thereto shall
comply with all Applicable Laws. Each tenant is expected to ensure that its
employees and invitees are aware of such plans and comply with them as needed.
The Premises and the main lobby security desk shall be equipped with
emergency/panic buttons that shall be tied in directly to Landlord’s security
provider.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT H

 

GENERATOR LOCATION

 

 

 

[ex_109818img006.jpg]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT I

 

LANDLORD’S WORK

 

All of the following is hereinafter referred to collectively as “Landlord’s
Work”:

 

A.           Landlord’s Work to be Completed by the Possession Date. Landlord
shall complete the following work by the Possession Date:

 

1.     Demolition per Addendum I attached hereto, including without limitation,
demolition of the bathrooms, at a cost not to exceed $(Redacted). All demolition
costs in excess of $(Redacted) for the scope of work described on Addendum I or
for any additional work requested by Tenant shall be paid by Tenant.

 

B.

Landlord’s Work to be Completed No Later Than Thirty (30) Days Prior to the
Commencement Date. Landlord shall complete the following work no later than
thirty (30) days prior to the Commencement Date:

 

1.     Installation of handicapped ramp on 8th floor terrace.

 

2.     Renovation of 1st floor bathrooms.

 

3.     Shuttle bus enclosure at site of Additional Parking.

 

4.     Marketplace Cafeteria located on the first floor of the Building in the
location of the semi-demolished cafeteria. Such cafeteria shall be substantially
similar in quality to the cafeteria at 695 East Main Street, Stamford, CT (a
rendering thereof is set forth on Addendum II, which rendering is provided as
conceptual only) and Landlord shall agree that any kitchen equipment to remain
from the current build-out shall have a useful life in excess of ten (10) years.

 

5.     1st class fitness center (unmanned) with full locker rooms and showers (a
rendering thereof is set forth on Addendum III, which rendering is provided as
conceptual only).

 

6.     State of the art conferencing center to be located across from the
Marketplace Cafeteria with multi-purpose configurable, flexible space that can
be used by tenants of the Building or the Park (the “Conference Center”) (a
rendering thereof is set forth on Addendum IV, which rendering is provided as
conceptual only).

 

7.     Renovated, modern, upscale Building lobby designed by a qualified
architect, such as Gensler. Some or all of the credit union space will be
considered in the design of the lobby and Landlord will consider a stairway in
the lobby to the second floor of the Building, to be installed at Tenant’s cost,
provided such stairwell will become a part of the Premises and Rent and other
economic terms under the Lease shall be adjusted accordingly and further
provided such stairway does not diminish the multi-tenant character of the
Building and does not materially diminish the design of the lobby.

 

 

--------------------------------------------------------------------------------

 

 

8.     Renovate the area immediately outside the newly installed “garage doors”
leading from the Building to the plaza deck, as appropriate, to allow for a
smooth transition to the outdoor plaza deck.

 

9.     Additional seating for the outside plaza deck.

 

10.     Bike rack within the Building’s garage.

 

11.     Additional Parking.

 

12.     A “Starbucks type” Coffee Bar located in the Building which shall be
open to all Building and other Park tenants

 

13.      Number 4 through and including Number 10 above is hereinafter referred
to collectively as the “Planned Amenities”.

 

Landlord, at Landlord’s cost, agrees that all programming and design for the
Marketplace Cafeteria, Fitness Center, Building Lobby and Conference Center
shall be done in conjunction with Tenant. Landlord shall construct such
improvements in accordance with the final plans and specifications, subject to
required field changes, and will update Tenant periodically. As part of the
design, Landlord has agreed to install “garage doors” with glass panels in the
Marketplace Cafeteria to allow flow into the courtyard, which will contain
seasonal outdoor seating and eating area and tables.

 

The Subsidy System/Software and such “Starbucks type” Coffee Bar are hereinafter
referred to collectively as the “Tenant Upgraded Amenities”.

 

 

--------------------------------------------------------------------------------

 

 

Addendum I

 

 

 

(Redacted)

 

 

--------------------------------------------------------------------------------

 

 

Addendum II

 

[ex_109818img007.jpg]

 

 

--------------------------------------------------------------------------------

 

 

Addendum III

 

[ex_109818img008.jpg]

 

 

--------------------------------------------------------------------------------

 

 

Addendum IV

 

[ex_109818img009.jpg]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT J

 

[ex_109818img010.jpg]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT K

 

INTENTIONALLY OMITTED

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT L

 

FORM OF NONDISTURBANCE AGREEMENT 

 

[see ten pages attached]

 

 

--------------------------------------------------------------------------------

 

 

RECORDING REQUESTED BY AND WHEN RECORDED MAIL TO:

 

 

Blank Rome LLP

405 Lexington Avenue

New York, New York 10174

Attention: Michael J. Feinman, Esq.

     

Space above for Recorder's Use    

 

 

SUBORDINATION, NONDISTURBANCE AND

ATTORNMENT AGREEMENT

 

 

This SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT (as amended,
supplemented or modified from time to time, this “Agreement”) is entered into as
of February 14, 2018 by BANK OF AMERICA, N.A., a national banking association
(“Bank”), as administrative agent for Lenders (hereinafter defined), 45 GLOVER
PARTNERS, LLC, a Connecticut limited liability company (“Landlord”), and FACTSET
RESEARCH SYSTEMS INC., a Delaware corporation (“Tenant”).

 

RECITALS

 

A. Landlord and Tenant have entered into a lease agreement dated as of February
14, 2018 (as amended, supplemented or modified, the “Lease”), covering certain
premises, containing approximately 173,164 rentable square feet (the “Demised
Premises”) located at 45 Glover Avenue, Norwalk, Connecticut (“Property”). The
Property is more particularly described in Exhibit A attached hereto and
incorporated herein.

 

B. Lenders (as hereinafter defined) have extended credit to 25 Glover Partners,
LLC, 35 Glover Partners, LLC, 45 Glover Partners, LLC, and Merritt River
Commercial LLC (collectively, the “Borrower”), which credit is secured, in whole
or in part, by that certain Consolidated, Amended and Restated Open-End Mortgage
Deed, Assignment of Leases and Rents, Security Agreement and Fixture Filing from
Borrower to Bank, encumbering the Property (as amended, supplemented, modified,
renewed, consolidated, replaced and extended from time to time, the “Mortgage”),
dated as of November 17, 2016, which Mortgage has been recorded in the Land
Records of the City of Norwalk, Connecticut, and by that certain Amended and
Restated Credit Agreement (Consolidation), dated of even date with the Mortgage
(the “Credit Agreement”), and executed by and among Borrower, Bank, as
administrative agent, and the lenders appearing as signatories thereto
(collectively, “Lenders”). The Mortgage secures certain obligations to Bank as
more particularly described therein and in the other loan and security documents
executed in connection therewith (such documents collectively, with the Mortgage
and the Credit Agreement, the “Loan Documents”).

 

C. On the terms and conditions in this Agreement, the parties desire to
subordinate Tenant's leasehold interest in the Property to the lien of the
Mortgage and to assure Tenant possession of the Property in accordance with the
terms of the Lease, even though Bank may foreclose the lien of the Mortgage
before expiration of the Lease.

 

 

--------------------------------------------------------------------------------

 

 

Therefore, in consideration of the mutual covenants and agreements contained in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

Section 1. Subordination.

 

The Lease, the leasehold estate created thereby, and all rights and privileges
of Tenant thereunder shall be subject and subordinate to the lien of the
Mortgage, and to any increases, advances, renewals, modifications,
consolidations, replacements and extensions of or made under the Mortgage, to
the full extent of the obligations now or hereafter secured by the Mortgage.

 

Section 2. Nondisturbance.

 

So long as Tenant is not in default, beyond any applicable grace or cure period
set forth in the Lease, in the payment of rent or any other amounts due under
the Lease, and no other Event of Default (as defined in the Lease) shall have
occurred and be continuing, Tenant's possession of the Property and Tenant's
rights and privileges under the Lease, including any extensions or renewals,
shall not be diminished, disturbed or interfered with by Acquiring Party (as
hereafter defined) following a Transfer (as hereafter defined) or Bank during
the term of the Lease or any extensions or renewals thereof, subject to the
express terms and conditions of this Agreement. So long as Tenant is not in
default, beyond any applicable grace or cure period set forth in the Lease, in
the payment of rent or any other amounts due under the Lease, and no other Event
of Default (as defined in the Lease) shall have occurred and be continuing,
Lenders will not join Tenant as a party for the purpose of terminating or
otherwise affecting Tenant's interest under the Lease, in any action of
foreclosure or other proceeding brought by Bank or any of the Lenders to enforce
any rights arising because of any default under the Mortgage. Bank may, however,
join Tenant as a party if joinder is necessary under any statute or law to
secure the remedies available to Bank under the Mortgage, but joinder shall be
for that purpose only and not for the purpose of terminating the Lease or
affecting Tenant's right to possession of the Property.

 

Section 3. Attornment.

 

If the Landlord's interest in the Property is transferred to and owned by Bank,
or any successor or designee of Bank, or any other party that acquires ownership
of the Property through the Bank (any such party that so succeeds, an “Acquiring
Party”) because of foreclosure, deed-in-lieu of foreclosure, or other
proceedings brought by Bank, or by any other manner (a “Transfer”), Tenant shall
be bound to the Acquiring Party, and Acquiring Party shall be bound to Tenant
under all of the terms, covenants and conditions of the Lease for the balance of
the remaining term, including any extensions or renewals thereof, with the same
effect as if Acquiring Party were landlord under the Lease. Tenant agrees to
attorn to Acquiring Party as the landlord, with the attornment being effective
and self-operable immediately upon Acquiring Party succeeding to the interest of
Landlord under the Lease, all without the execution by the parties of any
further instruments. However, Tenant shall not be obligated to pay rent to
Acquiring Party until Tenant receives written notice from Acquiring Party,
together with evidence reasonably satisfactory to Tenant, demonstrating that
Acquiring Party has succeeded to Landlord's interest under the Lease and
directing where rent should be mailed. The respective rights and obligations of
Tenant and Acquiring Party upon attornment, to the extent of the then-remaining
balance of the term of the Lease, shall be the same as in the Lease, which is
incorporated by reference in this Agreement. If Acquiring Party succeeds to
Landlord's interest in the Lease, Acquiring Party shall be bound to Tenant under
all the terms, covenants and conditions of the Lease, and Tenant shall, after
Acquiring Party's succession to Landlord's interest, have the same remedies
against Acquiring Party for the breach of any agreement in the Lease that Tenant
might have had against Landlord; provided, however, that the terms, covenants
and conditions of the Lease pursuant to which Acquiring Party shall be bound to
Tenant following a Transfer shall be subject to and superseded by any contrary
terms and conditions of this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

Notwithstanding any provisions of the Lease, this Agreement, or any other
document to the contrary, if Acquiring Party shall become the owner of the
Property, or the Property shall be sold by reason of foreclosure or other
proceedings brought to enforce the Mortgage or if the Property shall be
transferred by deed in lieu of foreclosure, Acquiring Party shall not be:

 

(a)     liable for any act, omission, or obligation of any prior landlord
(including Landlord) accruing prior to a Transfer, except to the extent that any
such acts, omissions, or obligations are expressly required under, prohibited or
otherwise set forth in the Lease (as the case may be) and shall continue after
the date Acquiring Party succeeds to Landlord’s ownership interest in the
Property (the “Transfer Date”), provided Bank has received written notice of
such acts, omissions, or obligations and fails to cure such continuing acts,
omission or obligations after the Transfer Date within the cure period afforded
to Landlord under the Lease; or

 

(b)     obligated to cure any defaults of any prior landlord (including
Landlord) which occurred prior to the Transfer Date, except to the extent that
any such defaults shall continue after the date Acquiring Party succeeds to any
such prior landlord (including Landlord), provided Bank has received written
notice of any such defaults prior to the Transfer Date and fails to cure such
defaults after the Transfer Date within the cure period afforded to Landlord
under the Lease;

 

(c)     subject to any offsets, defenses or counterclaims which Tenant may be
entitled to assert against any prior landlord (including Landlord), except (i)
for Tenant’s rights to extend the Rent Commencement Date under Section
22.1(d)(i) of the Lease and to offset Rent (as defined in the Lease) under
Section 22.1(d)(ii) of the Lease (it being understood, however, that neither
Bank nor any of the Lenders shall have any obligation to pay for or perform any
Landlord’s Work (as defined in the Lease), Tenant’s sole remedy against Bank and
the Lenders under said Section 22.1(d) being as described above in this clause
(i)); (ii) for offsets against Rent (as defined in the Lease) to the extent
expressly permitted under Section 22.2 of the Lease in respect of unpaid TIA (as
defined in the Lease), provided that Bank received written notice thereof as
provided in this Agreement (it being understood, however, that neither Bank nor
any of the Lenders shall have any obligation to pay any TIA, Tenant’s sole
remedy against Bank and the Lenders under said Section 22.2 being the above
described offset against Rent); and (iii) in the case of any other offsets,
defenses or counterclaims that may be expressly asserted under the Lease, to the
extent the same shall continue after the Transfer Date, provided that Bank
received written notice thereof as provided in this Agreement and fails to cure
such continuing acts, omission or obligations giving rise to the offset, defense
or counterclaim after the Transfer Date within the cure period afforded to
Landlord under the Lease; or

 

 

--------------------------------------------------------------------------------

 

 

(d)     liable or responsible for or with respect to the retention, application
and/or return to Tenant of any security deposit paid to any prior landlord
(including Landlord), whether or not still held by such prior landlord
(including Landlord), unless and until Acquiring Party has actually received
said deposit for its own account as the landlord under the Lease as security for
the performance of Tenant's obligation under the Lease (which deposit shall,
nonetheless, be held subject to the provisions of the Lease); or

 

(e)     (i) bound by any amendment or modification hereafter made to the Lease
that changes the term of the Lease or that reduces Tenant's monetary obligations
under the Lease (other than to a de minimis extent) or that increases Landlord's
obligations or liabilities under the Lease (other than to a de minimis extent)
or that reduces Tenant's other obligations or liabilities under the Lease (other
than to a de minimis extent), (ii) bound by any prepayment of the rents,
additional rents or other sums due under the Lease for more than one (1) month
in advance of the due date thereof, except as expressly provided in Article 4 or
Article 6 of the Lease; or (iii) except for a cancellation, surrender or
termination effected unilaterally by Tenant as expressly permitted by the Lease
or by an order of a court of law, bound by any surrender of the Demised Premises
or cancellation or termination of the Lease unless Bank shall have consented
thereto in writing in each instance (it being understood that a notice of
termination delivered by Landlord without Bank’s written consent shall be
ineffective, and in such case Landlord shall be deemed to have elected not to
terminate the Lease).

 

Tenant shall give Bank written notice of (i) any default by Landlord under the
Lease, (ii) any damage to the Building, the Garage or the Premises as to which
Tenant is obligated to provide notice to Landlord under Section 15.1 of the
Lease, (iii) any condemnation or similar proceeding affecting all or any portion
of the Premises, as to which Tenant has received notice, and (iv) any
discontinuance of Essential Services (as defined in Section 11.7 of the Lease)
that lasts for more than five (5) consecutive days and renders all of a portion
of the Premises untenantable. Tenant will accept cure of any Landlord default by
Bank, but Bank has no obligation to cure any default by Landlord and shall have
no liability for not curing any Landlord default, and any cure by Bank shall not
relieve Landlord of liability to Tenant for such default, and Bank shall not
have any cure period with respect to any such matters beyond the cure period
provided to Landlord.

 

Section 4. Tenant’s Purchase Option.

 

The lien of the Mortgage shall unconditionally be and remain at all times prior
to release of the Mortgage a lien on the Property prior and superior to any
existing or future option or right of first refusal of Tenant to purchase the
Property or any portion thereof. In the event of any Transfer, Tenant
specifically waives any right, whether arising out of the Lease or otherwise, to
exercise any purchase option or right of first refusal to purchase which remains
unexercised at the time of such transfer.

 

Section 5. No Change in Lease.

 

Except to the extent expressly permitted in Section 3(e) of this Agreement, the
Landlord and Tenant agree not to change, alter, amend or otherwise modify the
Lease without the prior written consent of Bank, and any such change,
alteration, amendment, or other modification to the Lease made without the prior
written consent of Bank shall be void as to Bank.

 

 

--------------------------------------------------------------------------------

 

 

Section 6. Notices.

 

In this Agreement, wherever it is required or permitted that notice and demand
be given by any party to another party, that notice or demand shall be given in
writing and sent by (i) pre-paid certified mail, return receipt, (ii) nationally
recognized overnight courier, or (iii) by hand, addressed as follows:

 

Tor Landlord:         45 Glover Partners, LLC

One Elmcroft Road, Suite 500

Stamford, CT 06902

Attn: David F. Waters, Esq.

 

To Tenant prior to the Commencement Date:

 

FactSet Research Systems Inc.

601 Merritt 7

Norwalk, CT 06851

Attn: Elizabeth Brennan

ebrennan@factset.com

 

with copies to:

 

FactSet Research Systems Inc.

25 Sundial Avenue, Suite 205W

Manchester, NH 03103

Attn: Thomas Doucette

tdoucette@factset.com

 

and

 

Robinson & Cole LLP

1055 Washington Boulevard

Stamford, CT 06901

Attn:  Charles F. Martin III, Esq.

 

To Tenant after the Commencement Date:

 

FactSet Research Systems Inc.

45 Glover Avenue

Norwalk, CT 06850

Attn: Legal Department and legal@factset.com

 

with copies to:

 

FactSet Research Systems Inc.

25 Sundial Avenue, Suite 205W

Manchester, NH 03103

Attn: Thomas Doucette

tdoucette@factset.com

 

 

--------------------------------------------------------------------------------

 

 

and

 

Robinson & Cole LLP

1055 Washington Boulevard

Stamford, CT 06901

Attn:  Charles F. Martin III, Esq.

 

To Bank:               Bank of America, N.A.

One Bank of America Center

150 N. College Street

Charlotte, NC 28255

Mail Code - NC1-028-27-03

Attention: James Peterson, IV

 

Any party may change an address given for notice by giving not less than ten
(10) days’ prior written notice of that change by certified mail to all other
parties. All notices and communications shall be effective (i) if delivered by
hand, when delivered; (ii) if sent by mail, upon the earlier of the date of
receipt or three (3) business days after deposit in the mail, certified, first
class, postage prepaid; and (iii) if sent by overnight courier, on the next
business day.

 

Section 7. Authority.

 

If any party is a corporation, limited liability company, or a partnership, all
individuals executing this Agreement on behalf of such corporation, limited
liability company, or partnership represent and warrant that they are authorized
to execute and deliver this Agreement on behalf of the corporation, limited
liability company, or partnership and that this Agreement is binding upon such
corporation, limited liability company, or partnership.

 

Section 8. Miscellaneous.

 

This Agreement supersedes, as between the parties hereto and any Acquiring
Party, including upon any attornment pursuant to this Agreement, all of the
terms and provisions of the Lease which are inconsistent herewith. This
Agreement may not be modified other than by an agreement in writing signed by
the parties or by their respective successors in interest. If any party
commences any action against any other party based on this Agreement, the
prevailing party shall be entitled to recover reasonable attorney fees,
expenses, and costs of suit. This Agreement shall be binding on and inure to the
benefit of the parties and their respective heirs, successors and assigns. The
headings of this Agreement are for reference only and shall not limit or define
any meaning of this Agreement. This Agreement may be executed in one or more
counterparts, each of which is an original, but all of which shall constitute
one and the same instrument. This Agreement shall be construed in accordance
with and governed by Connecticut law.

 

Tenant acknowledges that the interest of Landlord under the Lease is assigned to
Bank solely as collateral security, and Bank shall have no duty, liability or
obligation under the Lease or any extension or renewal thereof, unless Bank
becomes an Acquiring Party and Tenant attorns to the Bank or another Acquiring
Party pursuant to Section 3 of this Agreement, in which case the Bank or such
Acquiring Party shall become liable for all performances of Landlord under the
Lease for the balance of the Lease Term and any renewal thereof.

 

 

--------------------------------------------------------------------------------

 

 

The Landlord agrees that (a) this Agreement does not (i) constitute a waiver by
Bank of any of its rights under the Mortgage or any of the other loan and
security documents executed in connection therewith and/or (ii) in any way
release the Landlord, as mortgagor and/or lessor, from its obligation to comply
with the terms, provisions, conditions, covenants and agreements of the Mortgage
and such other loan and security documents and the Lease, (b) the provisions of
the Mortgage and such other loan and security documents remain in full force and
effect and are not modified by this Agreement, and (c) in the event of a default
by the Landlord under the Mortgage, upon notice to Tenant, Tenant may be
required (beginning with the next payment due) to pay all rent and all other
sums due under the Lease to Bank or Acquiring Party (as applicable) in
accordance with the Lease, and, in such event, Tenant agrees to pay all rent and
all other sums due Landlord under the Lease directly to Bank or Acquiring Party
(as applicable pursuant to the notice provided), and Landlord hereby expressly
authorizes Tenant to make such payments, and further agrees that any sums so
paid shall be in satisfaction of Tenant’s obligations under the Lease.

 

In the event an Acquiring Party shall acquire Landlord's interest in the
Property, Tenant shall look only to the estate and interest, if any, of
Acquiring Party in the Property and the income derived therefrom, or proceeds
from the disposition thereof for the satisfaction of Tenant's remedies for the
collection of a judgment (or other judicial process) requiring the payment of
money in the event of any default by Acquiring Party under the Lease or under
this Agreement, and no other property or assets of Acquiring Party shall be
subject to levy, execution or other enforcement procedure for the satisfaction
of Tenant's remedies under or with respect to the Lease, the relationship of the
landlord and tenant under the Lease, Tenant's use or occupancy of the Property,
or any claim arising under this Agreement.

 

Tenant further represents and warrants that Tenant and all guarantors of all or
any portion of the Lease, if applicable: (i) are not a person or entity with
whom Bank is restricted from doing business with under regulations of the Office
of Foreign Assets Control (“OFAC”) of the U.S. Department of the Treasury
(including, but not limited to, those named on OFAC’s Specially Designated
Nationals and Blocked Persons list) or under any statute, executive order
(including, but not limited to, the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action; (ii) are not a
person or entity with whom Bank is restricted from doing business under the
International Money Laundering Abatement and Financial Anti-Terrorism Act of
2001 or the regulations or orders thereunder; and (iii) are not knowingly
engaged in any dealings or transaction or otherwise knowingly associated with
such persons or entities described in clauses (i) and (ii) above.

 

Bank and Tenant agree to effect the recording of this Agreement in the Land
Records of the City of Norwalk, Connecticut.

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

 

 

Witnessed By:

 

 

 

________________________________________

 

 

Printed Name:____________________________

 

 

_______________________________________

 

 

Printed Name:____________________________

Bank:

 

BANK OF AMERICA, N.A.,

 

a national banking association, as administrative agent for Lenders

 

 

By:___________________________(Seal)

 

Printed Name________________________

 

Title_______________________________

       

 

 

Witnessed By:

 

 

 

________________________________________

 

 

Printed Name:____________________________

 

 

_______________________________________

 

 

Printed Name:____________________________

Landlord:

 

45 GLOVER PARTNERS, LLC,

a Connecticut limited liability company

 

 

By:___________________________(Seal)

 

 

Printed Name________________________

 

Title_______________________________

 

 

--------------------------------------------------------------------------------

 

 

 

 

Witnessed By:

 

 

________________________________________

 

 

Printed Name:____________________________

 

 

_______________________________________

 

 

Printed Name:____________________________

Tenant:

 

FACTSET RESEARCH SYSTEMS INC.,

a Delaware corporation

 

By:___________________________(Seal)

 

Printed Name: Philip Snow

 

Title: Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT

 

 

 

STATE OF NEW YORK )   ) ss. COUNTY OF NEW YORK )

 

The foregoing instrument was acknowledged before me this 16th day of February,
2018 by Nina McElroy, the Managing Director of Bank of America, N.A., a national
banking association, as her free act and deed on behalf of said association.

 

 

  ____________________________________________   Notary Public   My commission
expires: ________________________     STATE OF ____________________________ )  
) ss. COUNTY OF __________________________ )

 

The foregoing instrument was acknowledged before me this ____ day of _________,
20__ by ____________________________________, the ______________________________
of _______________________________________, a _______________________________,
as his/her free act and deed on behalf of said ____________________.

 

 

  ____________________________________________   Notary Public   My commission
expires: ________________________     STATE OF NEW YORK )   ) ss. New York
COUNTY OF NEW YORK )

 

The foregoing instrument was acknowledged before me this ____ day of February,
2018, by Philip Snow, the Chief Executive Officer of FactSet Research Systems
Inc., a Delaware corporation, as his free act and deed on behalf of said
corporation.

 

 

  _____________________________________________   Notary Public   My commission
expires: _________________________

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

 

 

(LEGAL DESCRIPTION)

 

 

 

That certain piece or parcel of land, depicted as "Revised Parcel 10 on that
certain map entitled, "Property Survey Depicting Revised Parcels 8, 9 & l 0, Map
12028 N.L.R., Norwalk, CT Prepared for 25 Glover Partners, LLC, 35 Glover
Partners, LLC and Hewitt Associates VII LLC" dated April 4, 2002 and certified
"To my knowledge and belief this map is substantially correct as noted hereon,"
by Raymond L. Redniss CT Lie. No. l 0046, filed with the City Clerk of said
Norwalk, Connecticut as Map No. 12293 N .L.R.

 

TOGETHER WITH the easement rights set forth in Reciprocal Easements and
Restrictive Covenants Agreement dated February 9, 2001 and recorded in Volume
4041 at Page 2; as amended by that certain First Amendment to Reciprocal
Easements and Restrictive Covenants Agreement dated April 22, 2002 by and among
25 Glover Partners, LLC, 35 Glover Partners, LLC and Hewitt Associates VII LLC
and recorded April 23, 2002 in Volume 4426 at Page 90 of the Norwalk Land
Records, as amended by Second Amendment to Reciprocal Easements and Restrictive
Covenants Agreement dated December 15, 2003 and recorded in Volume 5267 at Page
278 of the Norwalk Land Records.

 

TOGETHER WITH the easement rights set forth in Declaration of Easement by
Fairfield Investors, Inc., dated June 18, 1996 and recorded in Volume 3222 at
Page 284 of the Norwalk Land Records.

 

TOGETHER WITH the easement rights set forth in Declaration of Easement by
Merritt River Partners LLC dated June 22, 2001 and recorded in Volume 4146 at
Page 346 of the Norwalk Land Records.

 

TOGETHER WITH the easement rights created in the following:

 

Temporary Easement and Right of Way as set forth in a deed dated December 30,
2003 and recorded in Volume 5261 at Page 205.

 

Easement in a Quit Claim Deed from The State of Connecticut dated February 3,
2004 and recorded in Volume 5305 at Page 158. 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT M

 

ESTIMATED OPERATING EXPENSES AND REAL ESTATE TAXES

 

 

 

(Redacted)

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT N

 

CHANGE ORDER FORM

 

 

 

Change Order No. ____

 

To:

 

________________________


________________________
Attn:

 

From:

 

__________________ LLC
c/o Building and Land Technology
One Elmcroft Road
Stamford, CT 06851

 

 

Description of Change

 

 

Total Amount of Change $ _________________     Turnover of Floors ___________
Extended   _____________Days     Final Completion Date Extended
_____________Days

 

 

--------------------------------------------------------------------------------

 

Accepted:

 

____________________________  ______________________________    
By:_________________________   By:_____________________________    
Date:_________________________  Date:_____________________________

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT O

 

CERTIFICATE OF OCCUPANCY FOR THE BUILDING

 

[see two pages attached]

 

 

--------------------------------------------------------------------------------

 
[b1.jpg]
 

--------------------------------------------------------------------------------

 
[b2.jpg]
 

--------------------------------------------------------------------------------

 

 

EXHIBIT P-1

 

20 GLOVER

 

All that certain piece, parcel or tract of land, located in the City of Norwalk,
County of Fairfield and State of Connecticut, being part of a common interest
community known as MERRITT ON THE RIVER, A COMMON INTEREST COMMUNITY, A
CONDOMINIUM, the original Declaration ("Declaration") of which is dated June 22,
2001 and recorded June 27, 2001 in Volume 4147 at Page 1 of the Norwalk Land
Records; (the term "Declaration" shall include the original declaration referred
to above and that certain First Amendment recorded in Volume 4208 at Page 281,
aforesaid records and that certain Second Amendment recorded in Volume 4544 at
Page 206, aforesaid records) known, designated and identified as UNIT NUMBER 1
"MERRITT ON THE RIVER, A COMMON INTEREST COMMUNITY, A CONDOMINIUM", together
with buildings and improvements thereon, its allocated interest in the Common
Elements and its Limited Common Elements, and all appurtenances thereto as more
fully set forth and described in said Declarations; SUBJECT, HOWEVER, to all of
the terms, covenants, conditions, agreements, restrictions, easements and
matters set forth or referred to in the Declaration.

 

LESS AND EXCEPT the Development Rights, Special Declarant Rights and Additional
Rights set forth in Article 9 of the Declaration recorded in Volume 4554 at Page
206 of the Norwalk Land Records.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT P-2

 

801 MAIN

 

That certain piece or parcel of land, depicted as "Revised Parcel 8 on that
certain map entitled, "Property Survey Depicting Revised Parcels 8, 9 & 10, Map
12028 N.L.R., Norwalk, CT Prepared for 25 Glover Partners, LLC, 35 Glover
Partners, LLC and Hewitt Associates VII LLC" dated April 4, 2002 and certified
"To my knowledge and belief this map is substantially correct as noted hereon,"
by Raymond L. Redniss CT Lie. No. 10046, filed with the City Clerk of said
Norwalk, Connecticut as Map No. 12293 N.L.R.

 

TOGETHER WITH the easement rights set forth in Reciprocal Easements and
Restrictive Covenants Agreement dated February 9, 2001 and recorded in Volume
4041 at Page 2; as amended by that certain First Amendment to Reciprocal
Easements and Restrictive Covenants Agreement dated April 22, 2002 by and among
25 Glover Partners, LLC, 35 Glover Partners, LLC and Hewitt Associates VII LLC
and recorded April 23, 2002 in Volume 4426 at Page 90 of the Norwalk Land
Records, as amended by Second Amendment to Reciprocal Easements and Restrictive
Covenants Agreement dated December 15, 2003 and recorded in Volume 5267 at Page
278 of the Norwalk Land Records.

 

TOGETHER WITH the easement rights set forth in Declaration of Easement by
Fairfield Investors, Inc., dated June 18, 1996 and recorded in Volume 3222 at
Page 284 of the Norwalk Land Records.

 

TOGETHER WITH the easement rights set forth in Declaration of Easement by
Merritt River Partners LLC dated June 22, 2001 and recorded in Volume 4146 at
Page 346 of the Norwalk Land Records.

 

TOGETHER WITH the easement rights created in the following:

 

Temporary Easement and Right of Way as set forth in a deed dated December 30,
2003 and recorded in Volume 5261 at Page 205.

 

Easement in a Quit Claim Deed from The State of Connecticut dated February 3,
2004 and recorded in Volume 5305 at Page 158.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT P-3

 

901 MAIN

 

That certain piece or parcel of land, depicted as "Revised Parcel 9 on that
certain map entitled, "Property Survey Depicting Revised Parcels 8, 9 & 10, Map
12028 N.L.R., Norwalk, CT Prepared for 25 Glover Partners, LLC, 35 Glover
Partners, LLC and Hewitt Associates VII LLC" dated April 4, 2002 and certified
"To my knowledge and belief this map is substantially correct as noted hereon,"
by Raymond Redniss CT Lie. No. 10046, filed with the City Clerk of said Norwalk,
Connecticut as Map No. 12293 N.L.R.

 

TOGETHER WITH the easement rights set forth in Reciprocal Easements and
Restrictive Covenants Agreement dated February 9, 2001 and recorded in Volume
4041 at Page 2; as amended by that certain First Amendment to Reciprocal
Easements and Restrictive Covenants Agreement dated April 22, 2002 by and among
25 Glover Partners, LLC, 35 Glover Partners, LLC and Hewitt Associates VII LLC
and recorded April 23, 2002 in Volume 4.426 at Page 90 of the Norwalk Land
Records, as amended by Second Amendment to Reciprocal Easements and Restrictive
Covenants Agreement dated December 15, 2003 and recorded in Volume 5267 at Page
278 of the Norwalk Land Records.

 

TOGETHER WITH the easement rights set forth in Declaration of Easement by
Fairfield Investors, Inc., dated June 18, 1996 and recorded in Volume 3222 at
Page 284 of the Norwalk Land Records.

 

TOGETHER WITH the easement rights set forth in Declaration of Easement by
Merritt River Partners LLC dated June 22, 2001 and recorded in Volume 4146 at
Page 346 of the Norwalk Land Records.

 

TOGETHER WITH the easement rights created in the following:

 

Temporary Easement and Right of Way as set forth in a deed dated December 30,
2003 and recorded in Volume 5261 at Page 205.

 

Easement in a Quit Claim Deed from The State of Connecticut dated February 3,
2004 and recorded in Volume 5305 at Page 158.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT P-4

 

THE PARK SITE PLAN

 

[ex_109818img013.jpg]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT Q

 

ROOFTOP TERRACE

 

[a6.jpg]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT R

 

[ex_109818img015.gif][ex_109818img016.gif]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT S

 

ADDITIONAL PARKING AREAS

 

[a7.jpg]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT T

 

Shuttle Bus Enclosure

 

[ex_109818img018.jpg]

 

 

--------------------------------------------------------------------------------

 

 

[ex_109818img019.jpg]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT U

 

EXISTING THIRD PARTY ROFO RIGHTS

 

 

 

 

At 45 Glover Avenue:

 

 

●

General Electric Capital Corporation

 

●

Bridgewater Associates, LP

 

 

At 801 Main Avenue:

 

 

●

Diageo North America, Inc.

 

●

General Electric Capital Corporation

 

 

At 901 Main Avenue:

 

 

●

Diageo North America, Inc.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT V

 

FORM OF NOTICE

 

NOTICE OF LEASE

 

 

 

Pursuant to Section 47-19 of the Connecticut General Statutes (1958 version, as
amended), notice is hereby given of the existence of the following lease (the
“Lease”):

 

 

1.

The name and address of Landlord is:

 

45 Glover Partners, LLC

1 Elmcroft Road, Suite 500

Stamford, CT 06902

 

 

2.

The name and address of Tenant is:

 

 

 

 

 

3.

The date of execution of the Lease is: _____ ____, 201___

 

 

4.

The description of the leased premises (the “Premises”) as contained in the
Lease is ______ (___) floor in the building known as 45 Glover Avenue, Norwalk,
Connecticut on the land on which the building is located, described on Exhibit A
hereto.

 

 

5.

The initial term of the Lease is for approximately _____________ (___) years,
the scheduled date of commencement being approximately ______________ and the
scheduled date of expiration being approximately _______________.

 

 

6.

The Lease contains the following right of extension or renewal: _______ (___)
__________ (___) year option(s) to extend.

 

 

7.

The Lease contains no option to purchase.

 

 

8.

Nothing contained in this instrument shall be deemed to modify or change any of
the provisions of the Lease. In the event of any conflict between the terms of
the Lease and the terms of this Notice, the Lease shall govern. A copy of the
Lease is on file in the Landlord’s office.

 

 

9.

This instrument shall be binding upon and inure to the benefit of the respective
successors and assigns of the parties.

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this instrument as of the ____ day
of February, 2018.

 

 

Witnesses: LANDLORD:   45 GLOVER PARTNERS, LLC            
___________________________________ By:___________________________________  
Name:   Title:     ___________________________________             TENANT:  
FACTSET RESEARCH SYSTEMS INC.             ___________________________________
By:___________________________________   Name:   Title:    
___________________________________  

                         

 

--------------------------------------------------------------------------------

 

 

STATE OF CONNECTICUT )   ) ss: Stamford COUNTY OF FAIRFIELD )

 

The foregoing instrument was acknowledged before me this ____ day of ________,
20___ by ____________, Authorized Signatory of 45 Glover Partners, LLC, a
Connecticut limited liability company, on behalf of the company.

 

 

 

  ___________________________________   Name:   Commissioner of the Superior
Court   Notary Public   My commission expires:_______________

 

 

STATE OF CONNECTICUT )   ) ss: Norwalk COUNTY OF FAIRFIELD )

 

The foregoing instrument was acknowledged before me this ____ day of February,
2018, by ____________________, ____________________ of FactSet Research Systems
Inc., a Delaware corporation, on behalf of the company.

 

 

 

  ___________________________________   Name:   Commissioner of the Superior
Court   Notary Public   My commission expires:_______________

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

PROPERTY DESCRIPTION

 

 

 

That certain piece or parcel of land, depicted as "Revised Parcel 10 on that
certain map entitled, "Property Survey Depicting Revised Parcels 8, 9 & l 0, Map
12028 N.L.R., Norwalk, CT Prepared for 25 Glover Partners, LLC, 35 Glover
Partners, LLC and Hewitt Associates VII LLC" dated April 4, 2002 and certified
"To my knowledge and belief this map is substantially correct as noted hereon,"
by Raymond L. Redniss CT Lie. No. l 0046, filed with the City Clerk of said
Norwalk, Connecticut as Map No. 12293 N .L.R.

 

TOGETHER WITH the easement rights set forth in Reciprocal Easements and
Restrictive Covenants Agreement dated February 9, 2001 and recorded in Volume
4041 at Page 2; as amended by that certain First Amendment to Reciprocal
Easements and Restrictive Covenants Agreement dated April 22, 2002 by and among
25 Glover Partners, LLC, 35 Glover Partners, LLC and Hewitt Associates VII LLC
and recorded April 23, 2002 in Volume 4426 at Page 90 of the Norwalk Land
Records, as amended by Second Amendment to Reciprocal Easements and Restrictive
Covenants Agreement dated December 15, 2003 and recorded in Volume 5267 at Page
278 of the Norwalk Land Records.

 

TOGETHER WITH the easement rights set forth in Declaration of Easement by
Fairfield Investors, Inc., dated June 18, 1996 and recorded in Volume 3222 at
Page 284 of the Norwalk Land Records.

 

TOGETHER WITH the easement rights set forth in Declaration of Easement by
Merritt River Partners LLC dated June 22, 2001 and recorded in Volume 4146 at
Page 346 of the Norwalk Land Records.

 

TOGETHER WITH the easement rights created in the following:

 

Temporary Easement and Right of Way as set forth in a deed dated December 30,
2003 and recorded in Volume 5261 at Page 205.

 

Easement in a Quit Claim Deed from The State of Connecticut dated February 3,
2004 and recorded in Volume 5305 at Page 158. 

 